Exhibit 10(a)

 

 

 

WD-40 COMPANY

7.28% SERIES A NOTES DUE 2011

($75,000,000 Principal Amount)

$45,000,000 PRIVATE SHELF FACILITY

 

 

NOTE PURCHASE AND

PRIVATE SHELF AGREEMENT

October 18, 2001

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE

1.

  AUTHORIZATION OF ISSUE OF NOTES    1

1A.

  Authorization of Issue of Series A Notes    1

1B.

  Authorization of Issue of Shelf Notes    1

2.

  PURCHASE AND SALE OF NOTES    2

2A.

  Purchase and Sale of Series A Notes    2

2B.

  Purchase and Sale of Shelf Notes    3

2B(1).

  Facility    3

2B(2).

  Issuance Period    3

2B(3).

  Request for Purchase    3

2B(4).

  Rate Quotes    4

2B(5).

  Acceptance    4

2B(6).

  Market Disruption    5

2B(7).

  Facility Closings    5

2B(8).

  Fees    6

2B(8)(i).

  Structuring Fee    6

2B(8)(ii).

  Draw Fees    7

2B(8)(iii).

  Delayed Delivery Fee    7

2B(8)(iv).

  Cancellation Fee    8

3.

  CONDITIONS OF CLOSING    8

3A.

  CONDITIONS TO INITIAL CLOSING    8

3A(1).

  Structuring Fee    8

3A(2).

  Consents    8

3A(3).

  Other Documents    9

3A(4).

  UCC Financing Statements, etc.    10

3A(5).

  Approval of Credit Agreement and Credit Documents    10

3A(6).

  Payment of Legal Fees and Expenses    10

3A(7).

  Delivery of Certificates of Insurance and Binders    10

3B.

  CONDITIONS TO EACH CLOSING    10

3B(1).

  Representations and Warranties; No Default    10

3B(2).

  Purchase Permitted by Applicable Laws    11

3B(3).

  Payment of Fees    11

 

i.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

3B(4).

  Delivery of Certain Documents    11

3B(5).

  Execution and Delivery of Joinder Agreements    12

4.

  PREPAYMENTS    13

4A.

  Required Prepayments of Series A Notes    13

4B.

  Required Prepayments of Shelf Notes    13

4C(1).

  Optional Prepayment with Yield-Maintenance Amount    13

4C(2).

  Prepayments Under Intercreditor Agreement with Yield-Maintenance Amount    13

4D.

  Notice of Optional Prepayment    13

4E.

  Partial Payments Pro Rata    14

4F.

  Retirement of Notes    14

5.

  AFFIRMATIVE COVENANTS    15

5A.

  Financial Statements; Notice of Defaults    15

5B.

  Information Required by Rule 144A    17

5C.

  Inspection of Property    17

5D.

  Covenant to Secure Notes Equally    17

5E.

  Maintenance of Insurance    18

5F.

  Compliance with Laws    18

5G.

  Corporate Existence    18

5H.

  Payment of Taxes and Claims    18

5I.

  Maintenance of Properties    19

5J.

  Execution and Delivery of Multiparty Guaranty and Other Documents    19

5K.

  Bailee Subordination Agreements    20

5L.

  Further Assurances    20

6.

  NEGATIVE COVENANTS    20

6A.

  Financial Covenants    20

6A(1).

  Total Debt to EBITDA Ratio    20

6A(2).

  Consolidated Net Worth    21

6A(3).

  Consolidated Fixed Charge Coverage Ratio    21

6B.

  Restricted Payments    21

 

ii.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

6C.

  Lien and Other Restrictions    21

6C(1).

  Liens    21

6C(2).

  Merger and Consolidation    23

6C(3).

  Acquisitions    23

6C(4).

  Sale of Stock and Debt of Subsidiaries    23

6C(5).

  Transfer of Assets    24

6C(6).

  Related Party Transactions    24

6C(7).

  Restrictions on Subsidiaries    24

6C(8).

  Loans, Advances and Investments    25

6C(9).

  Lease Obligations    26

6D.

  Hostile Tender Offer    26

6E.

  Issuance of Stock by Subsidiaries    26

6F.

  Nature of Business    26

6G.

  Credit Agreement Modifications    26

6H.

  Subsidiary Debt    27

6I.

  State of Formation    27

6J.

  Debt and Guaranty Obligations    27

7.

  EVENTS OF DEFAULT    28

7A.

  Acceleration    28

7B.

  Rescission of Acceleration    32

7C.

  Notice of Acceleration or Rescission    32

7D.

  Other Remedies    32

8.

  REPRESENTATIONS, COVENANTS AND WARRANTIES    33

8A.

  Organization    33

8B.

  Financial Statements    33

8C.

  Actions Pending    34

8D.

  Outstanding Debt    34

8E.

  Title to Properties    35

8F.

  Taxes    35

8G.

  Conflicting Agreements and Other Matters    35

8H.

  Offering of Notes    36

 

iii.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

8I.

  Use of Proceeds    36

8J.

  ERISA    37

8K.

  Governmental Consent    37

8L.

  Environmental Compliance    38

8M.

  Disclosure    38

8N.

  Hostile Tender Offers    38

8O.

  Regulatory Status    38

8P.

  Absence of Financing Statements    38

9.

  REPRESENTATIONS OF THE PURCHASERS    39

9A.

  Nature of Purchase    39

9B.

  Source of Funds    39

10.

  DEFINITIONS; ACCOUNTING MATTERS    39

10A.

  Yield-Maintenance Terms    39

10B.

  Other Terms    41

10C.

  Accounting Principles, Terms and Determinations    55

11.

  MISCELLANEOUS    56

11A.

  Note Payments    56

11B.

  Expenses    56

11C.

  Consent to Amendments    57

11D.

  Form, Registration, Transfer and Exchange of Notes; Lost Notes    58

11E.

  Persons Deemed Owners; Participations    59

11F.

  Survival of Representations and Warranties; Entire Agreement    59

11G.

  Successors and Assigns    59

11H.

  Independence of Covenants    59

11I.

  Notices    60

11J.

  Payments Due on Non-Business Days    60

11K.

  Severability    61

11L.

  Descriptive Headings    61

11M.

  Satisfaction Requirement    61

 

iv.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

11N.

  Governing Law    61

11O.

  Severalty of Obligations    61

11P.

  Counterparts    61

11Q.

  Binding Agreement    61

 

v.



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

PURCHASER SCHEDULE       

SCHEDULE 6C(8)

  —      EXISTING LOANS AND INVESTMENTS

SCHEDULE 6J

  —      EXISTING DEBT AND GUARANTY OBLIGATIONS

SCHEDULE 8G

  —      DEBT AGREEMENTS WHICH RESTRICT THE INCURRENCE OF DEBT

INFORMATION SCHEDULE

      

EXHIBIT A-1

  —      FORM OF SERIES A NOTE

EXHIBIT A-2

  —      FORM OF SHELF NOTE

EXHIBIT B

  —      SERIES A NOTES FUNDING INSTRUCTION LETTER

EXHIBIT C

  —      FORM OF REQUEST FOR PURCHASE

EXHIBIT D

  —      FORM OF CONFIRMATION OF ACCEPTANCE

EXHIBIT E

  —      FORM OF MULTIPARTY GUARANTY

EXHIBIT F

  —      FORM OF SECURITY AGREEMENT

EXHIBIT G

  —      FORM OF PATENT SECURITY AGREEMENT

EXHIBIT H

  —      FORM OF TRADEMARK SECURITY AGREEMENT

EXHIBIT I

  —      FORM OF PLEDGE AGREEMENT

EXHIBIT J

  —      FORM OF INTERCREDITOR AGREEMENT

EXHIBIT K-1

  —      FORM OF SERIES A LEGAL OPINION

EXHIBIT K-2

  —      FORM OF SHELF OPINION

 

vi.



--------------------------------------------------------------------------------

WD-40 Company

1061 Cudahy Place

San Diego, CA 92110

As of October 18, 2001

The Prudential Insurance Company

    of America (together with its successors

    and assigns, “Prudential”)

Each Prudential Affiliate (as hereinafter

defined) which becomes bound by certain

provisions of this Agreement as hereinafter

provided (together with Prudential,

the “Purchasers”)

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Ladies and Gentlemen:

The undersigned, WD-40 Company, a Delaware corporation (the “Company”), hereby
agrees with you as follows:

1. AUTHORIZATION OF ISSUE OF NOTES.

1A. Authorization of Issue of Series A Notes. The Company will authorize the
issue of its senior secured promissory notes (the “Series A Notes”) in the
aggregate principal amount of $75,000,000, to be dated the date of issue
thereof, to mature October 18, 2011 to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 7.28% per annum and on overdue principal,
Yield-Maintenance Amount and interest at the rate specified therein, and to be
substantially in the form of Exhibit A-1 attached hereto.

The terms “Series A Note” and “Series A Notes” as used herein shall include each
Series A Note delivered pursuant to any provision of this Agreement and each
Series A Note delivered in substitution or exchange for any such Series A Note
pursuant to any such provision.

1B. Authorization of Issue of Shelf Notes. The Company will authorize the issue
of its additional senior secured promissory notes (the “Shelf Notes”) in the
aggregate principal amount of $45,000,000, to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no

 

1.



--------------------------------------------------------------------------------

more than 12 years after the date of original issuance thereof, to have an
average life, in the case of each Shelf Note so issued, of no more than 10 years
after the date of original issuance thereof, to bear interest on the unpaid
balance thereof from the date thereof at the rate per annum, and to have such
other particular terms, as shall be set forth, in the case of each Shelf Note so
issued, in the Confirmation of Acceptance with respect to such Shelf Note
delivered pursuant to paragraph 2B(5), and to be substantially in the form of
Exhibit A-2 attached hereto.

The terms “Shelf Note” and “Shelf Notes” as used herein shall include each Shelf
Note delivered pursuant to any provision of this Agreement and each Shelf Note
delivered in substitution or exchange for any such Shelf Note pursuant to any
such provision. The terms “Note” and “Notes” as used herein shall include each
Series A Note and each Shelf Note delivered pursuant to any provision of this
Agreement and each Note delivered in substitution or exchange for any such Note
pursuant to any such provision. Notes which have (i) the same final maturity,
(ii) the same principal prepayment dates, (iii) the same principal prepayment
amounts (as a percentage of the original principal amount of each Note),
(iv) the same interest rate, (v) the same interest payment periods and (vi) the
same date of issuance (which, in the case of a Note issued in exchange for
another Note, shall be deemed for these purposes the date on which such Note’s
ultimate predecessor Note was issued), are herein called a “Series” of Notes.

2. PURCHASE AND SALE OF NOTES.

2A. Purchase and Sale of Series A Notes. The Company hereby agrees to sell to
Prudential and, subject to the terms and conditions herein set forth, Prudential
agrees to purchase from the Company $75,000,000 of Series A Notes at 100% of
such aggregate principal amount. On October 18, 2001 (herein called the “Series
A Closing Day”), the Company will deliver to Prudential at the offices of Cooley
Godward LLP, One Maritime Plaza, 20th Floor, San Francisco, California, one or
more Series A Notes registered in its name, evidencing the aggregate principal
amount of Series A Notes to be purchased by Prudential and in the denomination
or denominations specified with respect to Prudential in the Purchaser Schedule
attached hereto, against payment of the purchase price thereof by transfer of
immediately available funds as set forth in the Series A Notes Funding
Instruction Letter attached hereto as Exhibit B, or at the direction of, the
Company.

 

2.



--------------------------------------------------------------------------------

2B. Purchase and Sale of Shelf Notes.

2B(1). Facility. Subject to paragraph 2B(2), Prudential is willing to consider,
in its sole discretion and within limits which may be authorized for purchase by
Prudential and Prudential Affiliates from time to time, the purchase of Shelf
Notes pursuant to this Agreement. The willingness of Prudential to consider such
purchase of Shelf Notes is herein called the “Facility.” At any time,
(i) $45,000,000 (or, if on or before the one-year anniversary of this Agreement,
$25,000,000), minus (ii) the aggregate principal amount of Shelf Notes purchased
and sold pursuant to this Agreement prior to such time, minus (iii) the
aggregate principal amount of Accepted Notes (as hereinafter defined) which have
not yet been purchased and sold hereunder prior to such time is herein called
the “Available Facility Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF
PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS ENTERED INTO
ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

2B(2). Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if any such anniversary is not a Business Day, the Business Day
next preceding such anniversary) and (ii) the thirtieth day after Prudential
shall have given to the Company, or the Company shall have given to Prudential,
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day). The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period.”

2B(3). Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by telefacsimile or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $5,000,000 and not be greater than the Available Facility
Amount at the time such Request for Purchase is made, (ii) specify the

 

3.



--------------------------------------------------------------------------------

principal amounts, final maturities, principal prepayment dates and amounts of
the Shelf Notes covered thereby, (iii) specify the use of proceeds of such Shelf
Notes, (iv) specify the proposed day for the closing of the purchase and sale of
such Shelf Notes, which shall be a Business Day during the Issuance Period not
less than 10 days and not more than 25 days after the making of such Request for
Purchase, (v) specify the number of the account and the name and address of the
depository institution to which the purchase prices of such Shelf Notes are to
be transferred on the Closing Day for such purchase and sale, (vi) certify that
the representations and warranties contained in paragraph 8 are true on and as
of the date of such Request for Purchase and that there exists on the date of
such Request for Purchase no Event of Default or Default and (vii) be
substantially in the form of Exhibit C attached hereto. Each Request for
Purchase shall be in writing and shall be deemed made when received by
Prudential.

2B(4). Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone interest rate quotes for the several principal amounts, maturities and
principal prepayment schedules of Shelf Notes specified in such Request for
Purchase. Each such quote shall represent the interest rate per annum payable on
the outstanding principal balance of such Shelf Notes, until such balance shall
have become due and payable, at which Prudential or a Prudential Affiliate would
be willing to purchase such Shelf Notes at 100% of the principal amount thereof.

2B(5). Acceptance. Within 5 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2B(4), or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(6), elect to accept such
interest rate quotes as to not less than $5,000,000 aggregate principal amount
of the Shelf Notes specified in the related Request for Purchase. Such election
shall be made by an Authorized Officer of the Company notifying Prudential by
telephone or telefacsimile within the Acceptance Window (but not earlier than
9:30 a.m. or later than 2:00 p.m. (or such later time as Prudential may agree),
New York City local time) that the Company elects to accept such interest rate
quotes, specifying the Shelf Notes (each such Shelf Note being herein called an
“Accepted Shelf Note”) as to which such acceptance (herein called an
“Acceptance”) relates. The day the

 

4.



--------------------------------------------------------------------------------

Company notifies Prudential of an Acceptance with respect to any Accepted Shelf
Notes is herein called the “Acceptance Day” for such Accepted Shelf Notes. Any
interest rate quotes as to which Prudential does not receive an Acceptance
within the Acceptance Window shall expire, and no purchase or sale of Shelf
Notes hereunder shall be made based on such expired interest rate quotes.
Subject to paragraphs 2B(2) and 2B(6) and the other terms and conditions hereof,
the Company agrees to sell to Prudential or a Prudential Affiliate, and
Prudential agrees to purchase, or to cause the purchase by a Prudential
Affiliate of, the Accepted Shelf Notes at 100% of the principal amount of such
Notes. As soon as practicable following the Acceptance Day, the Company,
Prudential and each Prudential Affiliate which is to purchase any such Accepted
Shelf Notes will execute a confirmation of such Acceptance substantially in the
form of Exhibit D attached hereto (herein called a “Confirmation of
Acceptance”). If the Company should fail to execute and return to Prudential
within two Business Days following receipt thereof a Confirmation of Acceptance
with respect to any Accepted Shelf Notes, Prudential may at its election at any
time prior to its receipt thereof cancel the closing with respect to such
Accepted Shelf Notes by so notifying the Company in writing.

2B(6). Market Disruption. Notwithstanding the provisions of paragraph 2B(5), if
Prudential shall have provided interest rate quotes pursuant to paragraph 2B(4)
and thereafter, prior to the time an Acceptance with respect to such quotes
shall have been notified to Prudential in accordance with paragraph 2B(5), the
domestic market for U.S. Treasury securities or derivatives shall have closed or
there shall have occurred a general suspension, material limitation, or
significant disruption of trading in securities generally on the New York Stock
Exchange or in the domestic market for U.S. Treasury securities or derivatives,
then such interest rate quotes shall expire, and no purchase or sale of Shelf
Notes hereunder shall be made based on such expired interest rate quotes. If the
Company thereafter notifies Prudential of the Acceptance of any such interest
rate quotes, such Acceptance shall be ineffective for all purposes of this
Agreement, and Prudential promptly shall notify the Company that the provisions
of this paragraph 2B(6) are applicable with respect to such Acceptance.

2B(7). Facility Closings. Not later than 1:30 p.m. (New York City local time) on
the Closing Day for any Accepted Shelf Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the

 

5.



--------------------------------------------------------------------------------

offices of Prudential Capital Group, Four Embarcadero Center, Suite 2700, San
Francisco, California 94111, the Accepted Shelf Notes to be purchased by such
Purchaser in the form of one or more Notes in authorized denominations as such
Purchaser may request for each Series of Accepted Shelf Notes to be purchased on
such Closing Day, dated the Closing Day and registered in such Purchaser’s name
(or in the name of its nominee), against payment of the purchase price thereof
by transfer of immediately available funds for credit to the account(s)
specified in the Request for Purchase of such Notes. If the Company fails to
tender to any Purchaser the Accepted Shelf Notes to be purchased by such
Purchaser on the scheduled Closing Day for such Accepted Shelf Notes as provided
above in this paragraph 2B(7), or any of the conditions specified in paragraph 3
shall not have been fulfilled by the time required on such scheduled Closing
Day, the Company shall, prior to 2:00 p.m., New York City local time, on such
scheduled Closing Day notify Prudential (which notification shall be deemed
received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 10 Business Days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to
Prudential (which certification shall be for the benefit of each Purchaser) that
the Company reasonably believes that it will be able to comply with the
conditions set forth in paragraph 3 on such Rescheduled Closing Day and that the
Company will pay the Delayed Delivery Fee in accordance with paragraph
2B(8)(iii) or (ii) such closing is to be canceled. In the event that the Company
shall fail to give such notice referred to in the preceding sentence, Prudential
(on behalf of each Purchaser) may at its election, at any time after 2:00 p.m.,
New York City local time, on such scheduled Closing Day, notify the Company in
writing that such closing is to be canceled. Notwithstanding anything to the
contrary appearing in this Agreement, the Company may elect to reschedule a
closing with respect to any given Accepted Shelf Notes on not more than one
occasion, unless Prudential shall have otherwise consented in writing.

2B(8). Fees.

2B(8)(i). Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, the
Company will pay to Prudential, on or before the date hereof, a non-refundable
fee in the amount of $50,000 (herein called the “Structuring Fee”).

 

6.



--------------------------------------------------------------------------------

2B(8)(ii). Draw Fees. The Company will pay to Prudential in immediately
available funds a fee (herein called a “Draw Fee”) on each Closing Day (other
than the Series A Closing Day) in an amount equal to 0.15% of the aggregate
principal amount of Notes sold on such Closing Day.

2B(8)(iii). Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Shelf Note is delayed for any reason beyond the original Closing Day
for such Accepted Shelf Note, the Company will pay to Prudential (a) on the
Cancellation Date or actual closing date of such purchase and sale and (b) if
earlier, the next Business Day following 90 days after the Acceptance Day for
such Accepted Shelf Note and on each Business Day following 90 days after the
prior payment hereunder, a fee (herein called the “Delayed Delivery Fee”)
calculated as follows:

(BEY – MMY) × DTS/360 × PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Shelf Note; “MMY” means Money Market Yield, i.e., the
yield per annum on a commercial paper investment of the highest quality selected
by Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Shelf Note having a maturity date or dates the same as, or
closest to, the Rescheduled Closing Day or Rescheduled Closing Days (a new
alternative investment being selected by Prudential each time such closing is
delayed); “DTS” means Days to Settlement, i.e., the number of actual days
elapsed from and including the original Closing Day with respect to such
Accepted Shelf Note (in the case of the first such payment with respect to such
Accepted Shelf Note) or from and including the date of the next preceding
payment (in the case of any subsequent delayed delivery fee payment with respect
to such Accepted Shelf Note) to but excluding the date of such payment; and “PA”
means Principal Amount, i.e., the principal amount of the Accepted Shelf Note
for which such calculation is being made. In no case shall the Delayed Delivery
Fee be less than zero. Nothing contained herein shall obligate any Purchaser to
purchase any Accepted Shelf Note on any day other than the Closing Day for such
Accepted Shelf Note, as the same may be rescheduled from time to time in
compliance with paragraph 2B(7).

 

7.



--------------------------------------------------------------------------------

2B(8)(iv). Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Shelf Note, or if Prudential notifies the Company in writing under
the circumstances set forth in the last sentence of paragraph 2B(5) or the
penultimate sentence of paragraph 2B(7) that the closing of the purchase and
sale of such Accepted Shelf Note is to be canceled, or if the closing of the
purchase and sale of such Accepted Shelf Note is not consummated on or prior to
the last day of the Issuance Period (the date of any such notification, or the
last day of the Issuance Period, as the case may be, being herein called the
“Cancellation Date”), the Company will pay the Purchasers in immediately
available funds an amount (the “Cancellation Fee”) calculated as follows:

PI × PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Shelf Note by (b) such bid price; and “PA” has
the meaning ascribed to it in paragraph 2B(8)(iii). The foregoing bid and ask
prices shall be as reported by Bridge/Telerate (or, if such data for any reason
ceases to be available through Bridge/Telerate, any publicly available source of
similar market data). Each price shall be based on a U.S. Treasury security
having a par value of $100.00 and shall be rounded to the second decimal place.
In no case shall the Cancellation Fee be less than zero.

3. CONDITIONS OF CLOSING. The obligation of Prudential to enter into this
Agreement, and of any Purchaser to purchase and pay for any Notes, in each case
is subject to the satisfaction, on or before the applicable Closing Day, of the
following conditions:

3A. CONDITIONS TO INITIAL CLOSING.

3A(1). Structuring Fee. Prudential shall have received the Structuring Fee, in
immediately available funds.

3A(2). Consents. Prudential shall have received written evidence satisfactory to
it that all government, contractual and other third-party approvals and consents
necessary to the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents as of the Series A Closing Day have been
obtained.

 

8.



--------------------------------------------------------------------------------

3A(3). Other Documents. Prudential shall have received the following documents,
each duly executed and delivered by the party or parties thereto and in form and
substance satisfactory to Prudential:

(i) the Multiparty Guaranty, dated as of October 18, 2001, executed by each of
the Guarantors in favor of the holders from time to time of the Notes in the
form of Exhibit E hereto (as it may be amended, supplemented or otherwise
modified from time to time, the “Multiparty Guaranty”);

(ii) the Security Agreement, dated as of October 18, 2001, by and between the
Credit Parties, as grantors, and the Collateral Agent, as grantee, for the
benefit of the Banks and the holders from time to time of the Notes, in the form
of Exhibit F hereto (as it may be amended, supplemented or otherwise modified
from time to time, the “Security Agreement”);

(iii) the Patent Security Agreement, dated as of October 18, 2001, by and
between the Credit Parties, as grantors, and the Collateral Agent, as grantee,
for the benefit of the Banks and the holders from time to time of the Notes, in
the form of Exhibit G hereto (as it may be amended, supplemented or otherwise
modified from time to time, the “Patent Security Agreement”);

(iv) the Trademark Security Agreement, dated as of October 18, 2001, by and
between the Credit Parties, as grantors, and the Collateral Agent, as grantee,
for the benefit of the Banks and the holders from time to time of the Notes, in
the form of Exhibit H hereto (as it may be amended, supplemented or otherwise
modified from time to time, the “Trademark Security Agreement”);

(v) the Pledge Agreement, dated as of October 18, 2001, by and between the
Company and certain other Credit Parties, as pledgors, and the Collateral Agent,
as pledgee, for the benefit of the Banks and the holders from time to time of
the Notes, in the form of Exhibit I hereto (as it may be amended, supplemented
or otherwise modified from time to time, the “Pledge Agreement”); and

(vi) the Intercreditor and Collateral Agency Agreement, dated as of October 18,
2001, by and among the Collateral Agent, as collateral agent for the Banks and
each of the holders from time to time of the Notes, the Banks, each of the
holders from time to time of the Notes and the Credit Parties, in the form of
Exhibit J hereto (as amended, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”).

 

9.



--------------------------------------------------------------------------------

3A(4). UCC Financing Statements, etc. UCC-1 financing statements in form
satisfactory to Prudential, naming each of the Credit Parties as debtor, and the
Collateral Agent, for the benefit of the Banks and the holders from time to time
of the Notes, as secured party, shall have been caused to be filed with the
governmental filing offices necessary to perfect a security interest in the
Collateral other than Collateral as to which the perfection thereof cannot be
attained by the filing in appropriate jurisdictions of UCC- 1 financing
statements, and the Credit Parties shall have delivered to the Collateral Agent
any and all chattel paper and other possessory Collateral.

3A(5). Approval of Credit Agreement and Credit Documents. Prudential shall have
received true, correct, complete and fully executed copies of the Credit
Agreement and all other Credit Documents with terms and conditions satisfactory
to Prudential, and all conditions precedent to the obligation of the Banks to
make the initial loans under the Credit Agreement shall have been satisfied or
waived.

3A(6). Payment of Legal Fees and Expenses. The Company shall have paid the fees,
charges and disbursements of Cooley Godward LLP, special counsel to Prudential,
in connection with the preparation and negotiation of this Agreement and the
other Transaction Documents.

3A(7). Delivery of Certificates of Insurance and Binders. Prudential shall have
received a copy of a certificate of insurance from an independent insurance
broker dated as of or near the Series A Closing Day, identifying insurers, types
of insurance, insurance limits, policy terms, and otherwise confirming that
insurance has been obtained in accordance with the provisions of this Agreement
and the other Transaction Documents.

3B. CONDITIONS TO EACH CLOSING.

3B(1). Representations and Warranties; No Default. The representations and
warranties contained in paragraph 8 shall be true on and as of such Closing Day
(both before and after giving effect to the issuance and purchase of Notes on
such Closing Day); there shall exist on such Closing Day (both before and after
giving effect to the issuance and purchase of Notes on such Closing Day) no
Event of Default or Default; and the Company shall have delivered to such
Purchaser an Officer’s Certificate, dated such Closing Day, to both such
effects.

 

10.



--------------------------------------------------------------------------------

3B(2). Purchase Permitted by Applicable Laws. The purchase of and payment for
the Notes to be purchased by such Purchaser on the terms and conditions herein
provided (including the use of the proceeds of such Notes by the Company) shall
not violate any applicable law or governmental regulation (including Section 5
of the Securities Act or Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and shall not subject such Purchaser to any tax,
penalty, liability or other onerous condition under or pursuant to any
applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as it may request to establish
compliance with this condition.

3B(3). Payment of Fees. The Company shall have paid to Prudential any fees due
it pursuant to or in connection with this Agreement, including any Draw Fee due
pursuant to paragraph 2B(8)(ii) and any Delayed Delivery Fee due pursuant to
paragraph 2B(8)(iii).

3B(4). Delivery of Certain Documents. Each Purchaser shall have received:

(i) the Notes(s) to be purchased by such Purchaser;

(ii) Certified copies of the resolutions of the Board of Directors of each of
the Credit Parties authorizing the execution and delivery of the Transaction
Documents to which such Person is a party and, in the case of the Company,
authorizing the issuance of the Notes, and of all documents evidencing other
necessary corporate or similar action and governmental approvals, if any, with
respect to the Transaction Documents and the Notes;

(iii) A certificate of the Secretary or an Assistant Secretary and one other
officer of each of the Credit Parties certifying the names and true signatures
of the officers of such Credit Party authorized to sign the Notes, the
Transaction Documents to which such Person is a party to be delivered hereunder;

(iv) Certified copies of the Certificate of Incorporation or Articles of
Incorporation (or similar constitutive documents), as applicable, and By-laws of
each of the Credit Parties;

 

11.



--------------------------------------------------------------------------------

(v) A favorable opinion of Gordon & Rees LLP, general counsel to the Credit
Parties (or such other counsel designated by the Credit Parties and acceptable
to the Purchaser(s)) satisfactory to such Purchaser and substantially in the
form of Exhibit K-1 (in the case of the Series A Notes) or K-2 (in the case of
any Shelf Notes) attached hereto and as to such other matters as such Purchaser
may reasonably request. Each of the Credit Parties hereby directs each such
counsel to deliver such opinion, agrees that the issuance and sale of any Notes
will constitute a reconfirmation of such direction, and understands and agrees
that each Purchaser receiving such an opinion will and is hereby authorized to
rely on such opinion;

(vi) A good standing certificate for each Credit Party from the Secretaries of
State of each Credit Party’s respective state of formation, good standing
certificates for each Credit Party from such other states as such Purchaser may
reasonably request, and such other evidence of the status of each Credit Party
as such Purchaser may reasonably request, each dated as of a recent date;

(vii) Certified copies of Requests for Information or Copies (Form UCC-11) or
equivalent reports listing all effective financing statements which name any of
the Credit Parties (under their present name and previous names) as debtor and
which are filed in the offices of each Credit Party’s state of formation and any
other state as reasonably requested by such Purchaser, together with copies of
such financing statements;

(viii) An intellectual property search report listing all intellectual property
in which the Company has an interest; and

(ix) Additional documents or certificates with respect to legal matters or
corporate or other proceedings related to the transactions contemplated hereby
as may be reasonably requested by such Purchaser.

3B(5). Execution and Delivery of Joinder Agreements. Each Purchaser and each
Bank that at such time is not a party to the Intercreditor Agreement shall
execute and deliver a duly completed Joinder Agreement (Secured Creditors) (as
defined in the Intercreditor Agreement) to the other parties to the
Intercreditor Agreement at such time and any other Persons executing and
delivering Joinder Agreements at such time.

 

12.



--------------------------------------------------------------------------------

4. PREPAYMENTS. The Series A Notes and any Shelf Notes shall be subject to
required prepayment as and to the extent provided in paragraphs 4A and 4B,
respectively. The Series A Notes and any Shelf Notes shall also be subject to
prepayment under the circumstances set forth in paragraph 4C.

4A. Required Prepayments of Series A Notes. Until the Series A Notes shall be
paid in full, the Company shall apply to the prepayment of the Series A Notes,
without Yield-Maintenance Amount, the sum of $10,714,286 on October 18 of each
year, commencing on October 18, 2005 through and including October 18, 2010, and
such principal amounts of the Series A Notes, together with interest thereon to
the payment dates, shall become due on such payment dates. The remaining unpaid
principal amount of the Series A Notes, together with interest accrued thereon,
shall become due on the maturity date of the Series A Notes.

4B. Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series.

4C(1). Optional Prepayment with Yield-Maintenance Amount. The Notes of each
Series shall be subject to prepayment, in whole at any time or from time to time
in part in a minimum amount of $1,000,000, at the option of the Company, at 100%
of the principal amount so prepaid plus interest thereon to the prepayment date
and the Yield-Maintenance Amount, if any, with respect to each such Note. Any
partial prepayment of a Series of the Notes pursuant to this paragraph 4C(1)
shall be applied in satisfaction of remaining required payments of principal on
a pro rata basis.

4C(2). Prepayments Under Intercreditor Agreement with Yield-Maintenance Amount.
The Notes of each Series prepaid with a distribution made pursuant to the
Intercreditor Agreement shall be made at 100% of the principal amount so prepaid
plus interest thereon to the prepayment date and the Yield-Maintenance Amount,
if any, with respect to each such Note.

4D. Notice of Optional Prepayment. The Company shall give the holder of each
Note of a Series to be prepaid pursuant to paragraph 4C(1) irrevocable written
notice of such prepayment not less than 10 Business Days prior to the prepayment
date, specifying such prepayment date, the aggregate principal amount of the
Notes of such Series to be prepaid on such date, the principal amount of the
Notes of such Series held by such holder

 

13.



--------------------------------------------------------------------------------

to be prepaid on that date and that such prepayment is to be made pursuant to
paragraph 4C(1). Notice of prepayment having been given as aforesaid, the
principal amount of the Notes specified in such notice, together with interest
thereon to the prepayment date and together with the Yield-Maintenance Amount,
if any, herein provided, shall become due and payable on such prepayment date.
The Company shall, on or before the day on which it gives written notice of any
prepayment pursuant to paragraph 4C(1), give telephonic notice of the principal
amount of the Notes to be prepaid and the prepayment date to each Significant
Holder which shall have designated a recipient for such notices in the Purchaser
Schedule attached hereto or the applicable Confirmation of Acceptance or by
notice in writing to the Company.

4E. Partial Payments Pro Rata. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Notes of any Series pursuant
to paragraphs 4A, 4B or 4C, the amount to be prepaid shall be applied pro rata
to all outstanding Notes of such Series (including, for the purpose of this
paragraph 4E only, all Notes prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any of its Subsidiaries or Affiliates other
than by prepayment pursuant to paragraph 4A, 4B or 4C) according to the
respective unpaid principal amounts thereof.

4F. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in part
prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B or 4C or upon acceleration of such final maturity pursuant to
paragraph 7A), or purchase or otherwise acquire, directly or indirectly, Notes
of any Series held by any holder unless the Company or such Subsidiary or
Affiliate shall have offered to prepay or otherwise retire or purchase or
otherwise acquire, as the case may be, the same proportion of the aggregate
principal amount of Notes of such Series held by each other holder of Notes of
such Series at the time outstanding upon the same terms and conditions. Any
Notes so prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement, except as provided in
paragraph 4E.

 

14.



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter as
any Note or other amount owing under this Agreement shall remain unpaid, the
Company covenants as follows:

5A. Financial Statements; Notice of Defaults. The Company covenants that it will
deliver to each holder of any Notes in duplicate:

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period in each fiscal year (other than the last quarterly period),
consolidating and consolidated statements of income and cash flows and a
consolidated statement of shareholder’s equity of the Company and its
Subsidiaries for the period from the beginning of the current fiscal year to the
end of such quarterly period, and consolidating and consolidated balance sheets
of the Company and its Subsidiaries as at the end of such quarterly period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and certified by
an authorized financial officer of the Company, subject to changes resulting
from year-end adjustments;

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year, consolidating and consolidated statements of income and cash
flows and a consolidated statement of shareholders’ equity of the Company and
its Subsidiaries for such year, and consolidating and consolidated balance
sheets of the Company and its Subsidiaries as at the end of such year, setting
forth in each case in comparative form corresponding consolidated figures from
the preceding annual audit, all in reasonable detail and satisfactory in form to
the Required Holder(s) and, as to the consolidated statements, reported on by
independent public accountants of recognized national standing, acceptable to
the Required Holder(s), selected by the Company whose report shall be without
limitation as to scope of the audit and satisfactory in substance to the
Required Holder(s) and, as to the consolidating statements, certified by an
authorized financial officer of the Company;

(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission);

 

15.



--------------------------------------------------------------------------------

(iv) promptly upon receipt thereof, a copy of each other report submitted to the
Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary;

(v) consolidated statements of revenue and Consolidated EBITDA presented by
product line as at the end of such quarterly period; and

(vi) with reasonable promptness, such other financial data as such holder may
reasonably request.

Together with each delivery of financial statements required by clause
(i) above, the Company will deliver to each holder of any Notes an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A(1), 6A(2),
6A(3), 6B, 6C(1), 6C(2), 6C(3) and 6C(5) and stating that there exists no Event
of Default or Default, or, if any Event of Default or Default exists, specifying
the nature and period of existence thereof and what action the Company proposes
to take with respect thereto.

Together with each delivery of financial statements required by clause
(ii) above, the Company will deliver to each holder of any Notes (i) an
Officer’s Certificate demonstrating (with computations in reasonable detail)
compliance by the Company and its Subsidiaries with the provisions of paragraphs
6A(1), 6A(2), 6A(3), 6B, 6C(1), 6C(2), 6C(3) and 6C(5) and stating that there
exists no Event of Default or Default, or, if any Event of Default or Default
exists, specifying the nature and period of existence thereof and what action
the Company proposes to take with respect thereto and (ii) a certificate of such
accountants stating that, in making the audit necessary for their report on such
financial statements, they have obtained no knowledge of any Event of Default or
Default, or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof. Such accountants,
however, shall not be liable to anyone by reason of their failure to obtain
knowledge of any Event of Default or Default which would not be disclosed in the
course of an audit conducted in accordance with generally accepted auditing
standards.

 

16.



--------------------------------------------------------------------------------

The Company also covenants that as soon as practicable, and in any event within
5 days after any Responsible Officer obtains knowledge of (i) the occurrence of
an Event of Default or Default, (ii) a material labor or tax dispute or change
in operations or management characteristics or (iii) any other event or
circumstance which might result in a material adverse change in the business,
property or assets, condition (financial or otherwise), operations or prospects
of the Company and its Subsidiaries, taken as a whole, it will deliver to each
holder of any Notes an Officer’s Certificate specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.

5B. Information Required by Rule 144A. The Company covenants that it will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act. For the purpose of this paragraph 5B,
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.

5C. Inspection of Property. The Company covenants that it will permit any Person
designated by any Significant Holder in writing to visit and inspect any of the
properties of the Company and its Subsidiaries, to examine the books and
financial records of the Company and its Subsidiaries and make copies thereof or
extracts therefrom and to discuss the affairs, finances and accounts of any of
such corporations with the principal officers of the Company and its independent
public accountants, all at such reasonable times and as often as such
Significant Holder may reasonably request. The fees and costs of such visits,
inspections and examinations shall be at the expense of the holders of the
Notes, provided, that if a Default or Event of Default has occurred, the Company
shall reimburse the holders of the Notes, on demand, for customary and
reasonable fees and costs incurred by such holders in connection with such
visits, inspections or examinations.

5D. Covenant to Secure Notes Equally. During such times, if any, as any portion
of the property or assets of the Company or any Subsidiary (whether or not such
property or assets is part of the Collateral) shall not be subject to a security
interest or Lien in favor of the Collateral Agent for the benefit of the holders
from time to time of the Notes, the

 

17.



--------------------------------------------------------------------------------

Company covenants that, if it or any Subsidiary shall create or assume any Lien
upon any of such property or assets, whether now owned or hereafter acquired,
other than Liens permitted by the provisions of paragraph 6C(1), it will make or
cause to be made effective provision whereby the Notes will be secured by such
Lien equally and ratably with any and all other Debt thereby secured so long as
any such other Debt shall be so secured.

5E. Maintenance of Insurance. The Company and its Subsidiaries shall maintain,
with financially sound and reputable insurers, insurance in such amounts and
against such liabilities and hazards as (i) is required pursuant to the
Collateral Documents and (ii) is customarily maintained by other companies
operating similar businesses. Together with each delivery of financial
statements under clause (i) of paragraph 5A, the Company will, upon the request
of the holder of any Note, deliver an Officer’s Certificate specifying the
details of such insurance then in effect.

5F. Compliance with Laws. The Company covenants that it will, and will cause
each of its Subsidiaries to, comply in a timely fashion with, or operate
pursuant to valid waivers of the provisions of, all applicable laws, rules,
regulations, decrees and orders of all federal, state or local courts or
governmental agencies, authorities, instrumentalities or regulatory bodies,
including Environmental Laws and the Fair Labor Standards Act, as amended,
except where noncompliance could not reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), operations
or prospects of the Company and its Subsidiaries taken as a whole.

5G. Corporate Existence. Except to the extent permitted under paragraphs 6C(2),
the Company covenants that it will, and will cause all of its Subsidiaries to,
preserve and keep in full force and effect at all times its corporate or other
existence (as applicable), and permits, licenses, franchises and other rights
material to its business.

5H. Payment of Taxes and Claims. The Company will, and will cause each
Subsidiary to, pay all taxes, assessments and other governmental charges imposed
upon it or any of its properties or assets or in respect of any of its
franchises, business, income or profits before any penalty or interest accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and which by law have or
might become a Lien upon any of its properties or assets; provided, that no such
charge or claim need be paid if subject to a Good Faith Contest.

 

18.



--------------------------------------------------------------------------------

5I. Maintenance of Properties. The Company will and will cause each of its
Subsidiaries to maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times.

5J. Execution and Delivery of Multiparty Guaranty and Other Documents.

(i) Within 10 days of its becoming a Subsidiary of the Company, the Company will
and will cause each future Domestic Subsidiary to execute and deliver to the
holders from time to time of Notes (a) an appropriate joinder to the Multiparty
Guaranty, the Security Agreement and, if applicable, to the Patent Security
Agreement, the Trademark Security Agreement, and/or the Pledge Agreement, (b) a
Joinder Agreement (Affiliate Guarantor) (as defined in the Intercreditor
Agreement) and (c) such other agreements, mortgages, financing statements,
landlord/mortgagee waivers and other documents and opinions of counsel, all of
the foregoing in form and substance reasonably acceptable to the Required
Holders.

(ii) As promptly as practicable, the Company will and will cause the applicable
direct parent (if such parent is a Domestic Subsidiary) to pledge to the
Collateral Agent, for the benefit of the holders from time to time of Notes,
pursuant to the Pledge Agreement (a) except as provided in clause (b) below, all
of the capital stock or other equity interests of any Domestic Subsidiary formed
or acquired after the Closing Date and (b) 65% of the capital stock or other
equity interests of any Foreign Subsidiary formed or acquired after the Closing
Date. In addition to the foregoing, the Company and its Domestic Subsidiaries
shall, as promptly as practicable, cause such documents and instruments as may
be reasonably requested by the Required Holders from time to time to be executed
and delivered to the Collateral Agent, for the benefit of the Banks and the
holders from time to time of the Notes, and do such further acts and things as
reasonably may be required in order for the Collateral Agent, for the benefit of
the holders from time to time of Notes, to obtain a fully perfected
first-priority Lien on all Collateral, subject to Liens permitted under
paragraph 6C(1).

 

19.



--------------------------------------------------------------------------------

5K. Bailee Subordination Agreements. Within 20 Business Days from the date of
this Agreement, the Company shall cause any bailee, warehouseman or other third
party (collectively, a “Bailee”) currently maintaining, processing or storing
any portion of the Collateral, to deliver to Prudential its written
acknowledgement and agreement that Collateral Agent’s Lien in the Collateral is
and shall be senior and superior to all Liens of such Bailee in the Collateral,
in form and substance satisfactory to Prudential (a “Bailee Agreement”), and, in
the event the Company or any Subsidiary establishes a relationship with a Bailee
after the date of this Agreement, the Company shall cause such Bailee to deliver
to Prudential a Bailee Agreement within 10 Business Days after the establishment
of such relationship.

5L. Further Assurances. The Company shall execute and acknowledge (or cause to
be executed or acknowledged) and deliver to the Collateral Agent, for the
benefit of the Banks and the holders from time to time of the Notes, all
documents, and take all actions that may be requested by the Collateral Agent to
confirm the rights created or now or hereafter intended to be created under the
Transaction Documents, or otherwise to carry out the purposes of the Transaction
Documents and the transactions contemplated thereunder.

6. NEGATIVE COVENANTS. During the Issuance Period and so long thereafter as any
Note or other amount owing under this Agreement shall remain unpaid, the Company
covenants as follows:

6A. Financial Covenants. The Company will not permit:

6A(1). Total Debt to EBITDA Ratio. The ratio of Total Debt to Consolidated
EBITDA at any time during each period set forth below to be greater than the
amounts set forth opposite such periods:

 

Fiscal Quarter

  

Ratio

Series A Closing Day – 2/28/02

   3.00:1.00

3/1/02 – 8/31/02

   2.75:1.00

9/1/02 – 2/28/03

   2.50:1.00

3/1/03 and thereafter

   2.25:1.00;

 

20.



--------------------------------------------------------------------------------

6A(2). Consolidated Net Worth. Consolidated Net Worth at any time to be less
than the sum of (i) $45,000,000 plus (ii) on a cumulative basis, 25% of
Consolidated Net Income (only if positive) for each fiscal quarter of the
Company, commencing with the fiscal quarter beginning September 1, 2001 plus
(iii) 100% of the proceeds of any issuance by the Company of equity securities
(except to employees or former employees of the Company pursuant to an employee
stock option plan maintained by the Company) subsequent to the date of this
Agreement; and

6A(3). Consolidated Fixed Charge Coverage Ratio. The Consolidated Fixed Charge
Coverage Ratio to be less than 1.20:1.00 on the last day of any fiscal quarter.

6B. Restricted Payments. The Company covenants that it will not, and will not
permit any Subsidiary to, declare, make or pay, or commit to declare, make or
pay, any Restricted Payment unless immediately after giving effect to such
action: (i) the aggregate amount of Restricted Payments of the Company or its
Subsidiaries declared or made during the period commencing on September 1, 2001
and ending on the date such Restricted Payment is declared, made or paid,
inclusive, would not exceed the sum of (a) $7,500,000 plus (b) 75% of
Consolidated Net Income for each fiscal quarter completed after the Series A
Closing Day with respect to which financial statements have been delivered
pursuant to paragraph 5A(i) or 5A(ii); and (ii) no Default or Event of Default
would exist.

6C. Lien and Other Restrictions. The Company will not and will not permit any
Subsidiary to:

6C(1). Liens. Create, assume or suffer to exist at any time any Lien upon any of
its properties or assets, whether now owned or hereafter acquired (whether or
not provision is made for the equal and ratable securing of the Notes in
accordance with the provisions of paragraph 5D), except

(i) Liens for taxes, assessments or other governmental charges or levies not yet
due or payable or which are the subject of a Good Faith Contest,

(ii) Subject to paragraph 5K, Liens imposed by law, such as materialmen’s,
mechanics’, warehousemen’s, carriers’, landlords’, workmen’s, and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations (other than Debt) which are not due or which are the
subject of a Good Faith Contest,

(iii) Liens (other than Liens imposed under ERISA), pledges or deposits in
connection with workmen’s compensation, unemployment insurance or social
security obligations; provided in each case the obligation secured is not
overdue and is not Debt,

 

21.



--------------------------------------------------------------------------------

(iv) easements, rights of way, minor survey exceptions and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property by
the Company or a Subsidiary for its intended purposes,

(v) Liens to secure the performance of bids, trade contracts, leases, surety or
appeal bonds and other obligations of like nature incurred in the ordinary
course of business and which do not secure Debt,

(vi) Liens arising by virtue of bankers’ Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution,

(vii) Liens in the Collateral in favor of the Collateral Agent for the benefit
of the Banks and the holders from time to time of the Notes,

(viii) Liens existing on or placed upon property at the time of acquisition by
the Company to secure all or a portion of (or to secure Debt incurred to pay all
or a portion of) the purchase price thereof; provided that

(a) such property is not or shall not thereby become encumbered in an amount in
excess of 80% (in the case of real estate) or 100% (in the case of personal
property) of the lesser of cost thereof or fair value thereof (as determined in
good faith by the board of directors of the Company),

(b) any such Lien shall not encumber any other property or assets of the
Company,

(c) the aggregate amount of Debt secured by all such Liens and any Liens
permitted by clause (ix) below shall not at any time exceed $2,500,000, and

(ix) any Lien renewing, extending or refunding any Lien permitted by clause
(viii) above, provided that the principal amount secured is not increased and
the Lien is not extended to other property or assets;

 

22.



--------------------------------------------------------------------------------

6C(2). Merger and Consolidation. Merge or consolidate with or into any other
Person or make an Acquisition except that

(i) any Subsidiary may merge or consolidate with or into the Company provided
that (a) the Company is the continuing or surviving corporation and (b) no
Default or Event of Default exists or would exist after giving effect thereto,

(ii) any Subsidiary may merge or consolidate with or into another wholly-owned
Subsidiary provided that if the merging Subsidiary is a Guarantor, then the
survivor Subsidiary shall also be a Guarantor or shall become a Guarantor
concurrent with or prior to such merger,

(iii) the Company may merge with any other solvent corporation, provided that
(a) the survivor of such merger is organized and existing under the laws of the
United States of America, any state thereof or the District of Columbia, (b) if
the Company is not the survivor of such merger, the survivor shall have executed
and delivered to each holder of Notes its assumption of the due and punctual
performance and observance of each covenant of this Agreement, the Notes and the
other Transaction Documents to which the Company is a party immediately prior to
consummation of such merger, (c) if such merger constitutes an Acquisition, it
is permitted by paragraph 6C(3) and (d) no Default or Event of Default exists or
would exist immediately after giving effect to such merger, and

(iv) a wholly-owned Subsidiary may make an Acquisition pursuant to a merger to
the extent permitted by paragraph 6C(3);

6C(3). Acquisitions. Make an Acquisition except that the Company or a
wholly-owned Subsidiary may make a Permitted Acquisition;

6C(4). Sale of Stock and Debt of Subsidiaries. Sell or otherwise dispose of, or
part with control of, any shares of stock, partnership interests, membership
interests or other equity interests in, or Debt of, any Subsidiary (in the case
of the Company) or any other Subsidiary (in the case of a Subsidiary), except
(i) to the Company or another wholly-owned Subsidiary and (ii) the sale as an
entirety of all equity interests and Debt of any Subsidiary at the time owned by
or owed to the Company and one or more Subsidiaries; provided that in the case
of the immediately preceding clause (ii) (a) such sale shall be for
consideration which represents the Fair Market

 

23.



--------------------------------------------------------------------------------

Value at the time of sale of the equity interests and Debt (as applicable) so
sold, (b) such sale or other disposition is treated as a Transfer of assets of
such Subsidiary and is permitted by paragraph 6C(5) and (c) at the time of such
sale, such Subsidiary shall not own, directly or indirectly, any equity
interests or Debt of any other Subsidiary (unless all of the equity interests
and Debt of such other Subsidiary owned, directly or indirectly, by the Company
and all Subsidiaries are simultaneously being sold as permitted by this
paragraph 6C(4));

6C(5). Transfer of Assets. Transfer any of its assets except that the Company or
any Subsidiary

(i) may sell inventory in the Ordinary Course of Business,

(ii) may sell equipment to the extent fully depreciated and no longer used or
useful in the conduct of the business of the Company and its Subsidiaries, and

(iii) if, in the good faith opinion of the Company, the Transfer is in exchange
for consideration having a Fair Market Value at least equal to that of the
property exchanged and is in the best interest of the Company or such
Subsidiary, then (a) on or before August 31, 2002, HPD Properties L.L.C. may
sell the Memphis Facility to VML and (b) the Company or any Subsidiary may
Transfer other assets which collectively do not exceed $250,000 in the aggregate
in any fiscal year, provided that in the case of each of clauses (a) and (b) no
Default or Event of Default exists or would exist immediately after giving
effect to such Transfer;

6C(6). Related Party Transactions. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, pay or
agree to pay any management, advisory, consulting or other fees to, or otherwise
deal with, in the Ordinary Course of Business or otherwise, any Related Party
other than on fair and reasonable terms and conditions at least as favorable to
the Company or such Subsidiary as those that would be obtained through an
arm’s-length negotiation with an unaffiliated third party;

6C(7). Restrictions on Subsidiaries. Enter into any contract, agreement or
business arrangement that restricts or limits in any manner, or incur or permit
to exist any restriction (other than customary restrictions imposed by corporate
law or customary contractual non-assignment provisions) on, any Subsidiary’s
ability to (a) make

 

24.



--------------------------------------------------------------------------------

distributions on or with respect to its equity securities to the Company or any
other Subsidiary, (b) repay obligations to the Company or any other Subsidiary
or (c) transfer property to the Company or any other Subsidiary (other than such
restrictions or limitations on such property transfers imposed pursuant to Liens
permitted by paragraph 6C(1) hereof); and

6C(8). Loans, Advances and Investments. Make or permit to remain outstanding any
loan or advance to, or own, purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except the Company and Subsidiaries may

(i) make or permit to remain outstanding loans and advances to, or equity
investments in, any Subsidiary,

(ii) permit to remain outstanding the loans and investments described on
Schedule 6C(8) hereto,

(iii) make investments in a Person that is the subject of a Permitted
Acquisition,

(iv) make or permit to remain outstanding loans or advances to officers,
directors and employees of the Company or any Subsidiary for travel,
entertainment, relocation, anticipated bonus or analogous ordinary business
purposes,

(v) extend credit to customers or suppliers of the Company and its Subsidiaries
in the ordinary course of business and receive amounts in satisfaction or
partial satisfaction thereof,

(vi) make investments constituting all or a portion of the sales price of
property sold or services provided to another Person,

(vii) own, purchase or acquire (a) direct obligations of, or obligations
unconditionally guaranteed by, the United States of America, provided that such
obligations mature within one year from the date of acquisition thereof,
(b) certificates of deposit maturing no more than one year from the date of
purchase and issued by a commercial bank located and incorporated in the United
States rated AA/Aa2 or better by Standard & Poor’s Ratings Service, a division
of The McGraw-Hill Companies, Inc. (“Standard & Poor’s”), or Moody’s Investors
Service, Inc. with capital, surplus and undivided profits of at least $750
million and (c) investments in commercial paper rated P-1 by Moody’s Investors
Service, Inc. or A-1 by Standard & Poor’s and maturing no more than 270 days
from the date of purchase thereof, and

 

25.



--------------------------------------------------------------------------------

(viii) investments not described in clauses (i) through (vii), above, which do
not in the aggregate exceed 10% of Consolidated Net Worth at any time, and

6C(9). Lease Obligations. Incur new lease obligations as a lessee which result
in aggregate lease payments for any fiscal year that exceed $500,000, or enter
into any lease as lessee other than for equipment or real property needed by the
Company or its Subsidiaries in the ordinary course of their respective business.

6D. Hostile Tender Offer. The Company covenants that none of the proceeds of the
Notes will be used to finance directly or indirectly any Hostile Tender Offer.

6E. Issuance of Stock by Subsidiaries. The Company covenants that it will not
permit any Subsidiary (either directly, or indirectly by the issuance of rights
or options for, or securities convertible into, such equity interests) to issue,
sell or otherwise dispose of any of its equity interests, except to the Company
or another Subsidiary.

6F. Nature of Business. Neither the Company nor its Subsidiaries shall engage in
any line of business materially different from the line of business in which
each is engaged on the date hereof.

6G. Credit Agreement Modifications. The Company will not: (i) with the exception
of modifications which add or delete banks or other financial institutions as
lenders thereunder, modify the Credit Agreement, or any other agreement which is
the subject of the Intercreditor Agreement without first notifying Prudential in
writing regarding such proposed modification and providing Prudential with a
copy of all documentation in connection with such proposed modification; and
(ii) without obtaining the written consent of the Required Holders of the Notes,
permit any of the provisions set forth in the Credit Agreement, or in any other
agreement to which the Company or any of its Subsidiaries is now or in the
future may become a party related to the Company’s or any of its Subsidiaries’
incurrence, assumption or creation of Debt, to be more restrictive than the
provisions set forth in this Agreement.

 

26.



--------------------------------------------------------------------------------

6H. Subsidiary Debt. None of the Company’s Subsidiaries shall create, incur,
assume, guarantee or otherwise be or become directly or indirectly liable with
respect to any Debt, except (a) Debt under the Multiparty Guaranty, (b) Debt to
the Banks under guaranties of the obligations under the Credit Agreement,
(c) Debt of a Subsidiary to a U.K.-based bank in an aggregate amount not to
exceed $1,000,000 and (d) other Debt not to exceed $250,000 in the aggregate for
all of the Company’s Subsidiaries at any time outstanding.

6I. State of Formation. The Company covenants that it will not, and will not
permit any Subsidiary to, change its state of formation without giving the
Purchasers written notice of such change not less than 30 Business Days prior to
the date on which such change is expected to take effect.

6J. Debt and Guaranty Obligations. The Company covenants that it will not, and
will not permit any Subsidiary to, create, incur or assume any Debt or Guaranty
obligation except:

(a) Debt and Guaranty obligations existing on the date hereof and disclosed on
Schedule 6J, and refinancings, renewals, extensions or amendments that do not
increase the amount thereof;

(b) Debt and Guaranty obligations under the Transaction Documents;

(c) Debt and Guaranty obligations owed to the Company or any of its
Subsidiaries;

(d) Debt consisting of Capitalized Lease Obligations, or purchase money
obligations incurred to finance the purchase or construction of capital assets
(including real property), or to refinance any such Debt, provided that the
aggregate principal amount of such Debt does not exceed $2,500,000;

(e) Debt consisting of Interest Rate Protection Agreements;

(f) Guaranty obligations in support of the obligations of a Subsidiary
wholly-owned by the Company, provided that such Guaranty obligations in support
of a Foreign Subsidiary shall not exceed $1,000,000 in any fiscal year;

 

27.



--------------------------------------------------------------------------------

(g) Debt owed pursuant to the Credit Documents; and

(h) Guaranty obligations by the Company in favor of AmSouth Bank, Memphis,
Tennessee or any refinancing lender to guaranty up to a $6,000,000 line of
credit for the benefit of VML.

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company defaults in the payment of any principal of, or
Yield-Maintenance Amount payable with respect to, any Note for more than 2
Business Days after the same shall become due, either by the terms thereof or
otherwise as herein provided; or

(ii) the Company defaults in the payment of any interest on any Note for more
than 5 Business Days after the date due; or

(iii) any Credit Party or any Subsidiary of a Credit Party defaults (whether as
primary obligor or as guarantor or other surety) in any payment of principal of
or interest on any other obligation for money borrowed (or any Capitalized Lease
Obligation, any obligation under a conditional sale or other title retention
agreement, any obligation issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage or any obligation
under notes payable or drafts accepted representing extensions of credit) beyond
any period of grace provided with respect thereto, or any Credit Party or any
Subsidiary of a Credit Party fails to perform or observe any other agreement,
term or condition contained in any agreement under which any such obligation is
created (or if any other event thereunder or under any such agreement shall
occur and be continuing) and the effect of such failure or other event is to
cause, or to permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause, such obligation to become due (or to
be repurchased by the any Credit Party or any Subsidiary of a Credit Party)
prior to any stated maturity, provided that the aggregate amount of all
obligations as to which such a payment default shall occur and be continuing or
such a failure or other event causing or permitting acceleration (or resale to
any Credit Party or any Subsidiary of a Credit Party) shall occur and be
continuing exceeds $1,000,000; or

 

28.



--------------------------------------------------------------------------------

(iv) any representation or warranty made by any Credit Party herein, in any of
the other Transaction Documents, or by any Credit Party or any of the officers
of any such Credit Party in any writing furnished in connection with or pursuant
to this Agreement or the other Transaction Documents shall be false in any
material respect on the date as of which made; or

(v) the Company fails to perform or observe any agreement contained in the final
paragraph of paragraph 5A, or paragraph 5D, 5G or 6; or

(vi) any Credit Party fails to perform or observe any other agreement, term or
condition contained herein or in any other Transaction Document and such failure
shall not be remedied within 30 days after any Responsible Officer obtains
actual knowledge thereof; or

(vii) any Credit Party or any Subsidiary of any Credit Party makes an assignment
for the benefit of creditors or is generally not paying its debts as such debts
become due; or

(viii) any decree or order for relief in respect of any Credit Party or any
Subsidiary of any Credit Party is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the “Bankruptcy Law”), of any jurisdiction; or

(ix) any Credit Party or any Subsidiary of any Credit Party petitions or applies
to any tribunal for, or consents to, the appointment of, or taking possession
by, a trustee, receiver, custodian, liquidator or similar official of any Credit
Party or any Subsidiary of any Credit Party, or of any substantial part of the
assets of any such Person, or commences a voluntary case under the Bankruptcy
Law of the United States or any proceedings (other than proceedings for the
voluntary liquidation and dissolution of a Subsidiary) relating to or any
Subsidiary of any Credit Party under the Bankruptcy Law of any other
jurisdiction; or

(x) any such petition or application is filed, or any such proceedings are
commenced, against any Credit Party or any Subsidiary of any Credit Party and
such Credit Party or Subsidiary by any act indicates its approval thereof,
consent

 

29.



--------------------------------------------------------------------------------

thereto or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or

(xi) any order, judgment or decree is entered in any proceedings against any
Credit Party or any Subsidiary of any Credit Party decreeing the dissolution of
such Credit Party or Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

(xii) any order, judgment or decree is entered in any proceedings against any
Credit Party or any Subsidiary of any Credit Party decreeing a split-up of such
Credit Party which requires the divestiture of assets representing a substantial
part, or the divestiture of the stock of a Subsidiary whose assets represent a
substantial part, of the consolidated assets of the Company and its Subsidiaries
(determined in accordance with generally accepted accounting principles) or
which requires the divestiture of assets, or stock of a Subsidiary, which shall
have contributed a substantial part of the consolidated net income of the
Company and its Subsidiaries (determined in accordance with generally accepted
accounting principles) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days; or

(xiii) one or more final judgments in an aggregate amount in excess of
$1,000,000 is rendered against any Credit Party or any Subsidiary of any Credit
Party and, within 45 days after entry thereof, any such judgment is not
discharged or execution thereof stayed pending appeal, or within 45 days after
the expiration of any such stay, such judgment is not discharged; or

(xiv) (A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Credit Party, any
Subsidiary of any Credit Party or any ERISA Affiliate that a Plan may become a
subject of such proceedings, (C) the aggregate “amount of

 

30.



--------------------------------------------------------------------------------

unfunded benefit liabilities” (within the meaning of Section 4001(a)(18) of
ERISA) under all Plans of any Credit Party or any Subsidiary of any Credit
Party, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,
(D) any Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (E) any Credit Party, any Subsidiary of any
Credit Party or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(F) any Credit Party, any Subsidiary of any Credit Party establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would materially increase the liability of any Credit Party or
any Subsidiary of any Credit Party thereunder; and any such event or events
described in clauses (A) through (F) above, either individually or together with
any other such event or events, could reasonably be expected to have a material
adverse effect on the business, condition (financial or otherwise), operations
or prospects of any Credit Party taken as a whole; or

(xv) any of the Transaction Documents shall cease for any reason to be in full
force and effect or any party thereto (other than the Collateral Agent or any
holder from time to time of a Note) shall purport to disavow its obligations
thereunder, shall declare that it does not have any further obligation
thereunder or shall contest the validity or enforceability thereof; or

(xvi) the Company or any Subsidiary conveys, sells, transfers, abandons,
forfeits or otherwise disposes of the WD-40 trademark, or any other trademark
used in a material product line.

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Note may at its option during the
continuance of such Event of Default, by notice in writing to the Company,
declare all of the Notes held by such holder to be, and all of the Notes held by
such holder shall thereupon be and become, immediately due and payable at par
together with interest accrued thereon, without presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Company (b) if such
event is an Event of Default specified in clause (viii), (ix) or (x) of this
paragraph 7A with respect to the Company, all of the Notes at the time
outstanding shall automatically become immediately due and payable together with
interest accrued thereon and

 

31.



--------------------------------------------------------------------------------

together with the Yield-Maintenance Amount, if any, with respect to each Note,
without presentment, demand, protest or notice of any kind, all of which are
hereby waived by the Company and (c) with respect to any event constituting an
Event of Default, the Required Holder(s) of the Notes of any Series may at its
or their option during the continuance of such Event of Default, by notice in
writing to the Company, declare all of the Notes of such Series to be, and all
of the Notes of such Series shall thereupon be and become, immediately due and
payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note of such Series,
without presentment, demand, protest or notice of any kind, all of which are
hereby waived by the Company.

7B. Rescission of Acceleration. At any time after any or all of the Notes of any
Series shall have been declared immediately due and payable pursuant to
paragraph 7A, the Required Holder(s) of the Notes of such Series may, by notice
in writing to the Company, rescind and annul such declaration and its
consequences if (i) the Company shall have paid all overdue interest on the
Notes of such Series, the principal of and Yield-Maintenance Amount, if any,
payable with respect to any Notes of such Series which have become due otherwise
than by reason of such declaration, and interest on such overdue interest and
overdue principal and Yield-Maintenance Amount at the rate specified in the
Notes of such Series, (ii) the Company shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes of such Series or this
Agreement. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Company shall
forthwith give written notice thereof to the holder of each Note of each Series
at the time outstanding.

7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this

 

32.



--------------------------------------------------------------------------------

Agreement and such Note and the other Transaction Documents (other than the
Collateral Documents) by exercising such remedies as are available to such
holder in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or any other Transaction Document
(other than the Collateral Documents) or in aid of the exercise of any power
granted in this Agreement or any other Transaction Document (other than the
Collateral Documents). No remedy conferred in this Agreement or any other
Transaction Document upon the holder of any Note is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and shall
be in addition to every other remedy conferred herein, in any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise. Notwithstanding anything to the contrary herein, upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent, on
behalf and for the ratable benefit of the holders from time to time of the
Notes, shall upon receipt of direction as contemplated by the Intercreditor
Agreement, in addition to all other rights and remedies granted to the holders
from time to time of the Notes hereunder, exercise any and all rights and
remedies granted under the Collateral Documents or otherwise available at law or
in equity.

8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents, covenants
and warrants as follows:

8A. Organization. The Company is a corporation duly organized and existing in
good standing under the laws of its state of incorporation, each Subsidiary is
duly organized and existing in good standing under the laws of the jurisdiction
in which it is formed, and the Company has and each Subsidiary has the power to
own its respective property and to carry on its respective business as now being
conducted.

8B. Financial Statements. The Company has furnished each Purchaser of the Series
A Notes and any Accepted Shelf Notes with the following financial statements,
identified by a principal financial officer of the Company: (i) consolidating
and consolidated balance sheets of the Company and its Subsidiaries as at
August 31 in each of the three fiscal years of the Company most recently
completed prior to the date as of which this representation is made or repeated
to such Purchaser (other than fiscal years completed within 90 days prior to
such date for which audited financial statements have not been released) and
consolidating and consolidated statements of

 

33.



--------------------------------------------------------------------------------

income and cash flows and a consolidated statement of shareholders’ equity of
the Company and its Subsidiaries for each such year, all reported on by
PricewaterhouseCoopers LLP and (ii) consolidating and consolidated balance
sheets of the Company and its Subsidiaries as at the end of the quarterly period
(if any) most recently completed prior to such date and after the end of such
fiscal year (other than quarterly periods completed within 45 days prior to such
date for which financial statements have not been released) and the comparable
quarterly period in the preceding fiscal year and consolidating and consolidated
statements of income and cash flows and a consolidated statement of
shareholders’ equity for the periods from the beginning of the fiscal years in
which such quarterly periods are included to the end of such quarterly periods,
prepared by the Company. Such financial statements (including any related
schedules and/or notes) are true and correct in all material respects (subject,
as to interim statements, to changes resulting from audits and year-end
adjustments), have been prepared in accordance with generally accepted
accounting principles consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Company and its Subsidiaries
required to be shown in accordance with such principles. The balance sheets
fairly present the consolidated condition of the Company and its Subsidiaries as
at the dates thereof, and the statements of income, stockholders’ equity and
cash flows fairly present the results of the operations of the Company and its
Subsidiaries and their cash flows for the periods indicated. There has been no
material adverse change in the business, property or assets, condition
(financial or otherwise), operations or prospects of the Company or its
Subsidiaries taken as a whole since the end of the most recent fiscal year for
which such audited financial statements have been furnished.

8C. Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Company, threatened against any of the
Credit Parties or any Subsidiary of any of the Credit Parties or any properties
or rights of such Persons, by or before any court, arbitrator or administrative
or governmental body which might result in any material adverse change in the
business, property or assets, condition (financial or otherwise), operations or
prospects of the Credit Parties and their Subsidiaries taken as a whole.

8D. Outstanding Debt. The Credit Parties and their Subsidiaries do not have
outstanding any Debt except as permitted by paragraphs 6A(1) and 6H. There
exists no default under the provisions of any instrument evidencing such Debt or
of any agreement relating thereto.

 

34.



--------------------------------------------------------------------------------

8E. Title to Properties. Each of the Credit Parties and the Subsidiaries has
good and marketable title to its respective real properties (other than
properties which it leases) and good and merchantable title to all of its other
respective properties and assets, including the properties and assets reflected
in the most recent audited balance sheet referred to in paragraph 8B (other than
properties and assets disposed of in the Ordinary Course of Business), subject
to no Lien of any kind except Liens permitted by paragraph 6C(1). All leases
necessary in any material respect for the conduct of the respective businesses
of the Credit Parties and the Subsidiaries are valid and subsisting and are in
full force and effect.

8F. Taxes. Each of the Credit Parties has filed all federal, state and other
income tax returns which, to the best knowledge of the officers of the Company
and its Subsidiaries, are required to be filed, and each has paid all taxes as
shown on such returns and on all assessments received by it to the extent that
such taxes have become due, except such taxes as are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with generally accepted accounting principles.

8G. Conflicting Agreements and Other Matters. None of the Credit Parties or any
of their respective Subsidiaries is party to any contract or agreement or
subject to any charter or other corporate restriction which materially and
adversely affects its business, property or assets, condition (financial or
otherwise), operations or prospects. Neither the execution nor delivery of this
Agreement, the Notes or any other Transaction Document, nor the offering,
issuance and sale of the Notes, nor fulfillment of nor compliance with the terms
and provisions hereof and of the Notes will conflict with, or result in a breach
of the terms, conditions or provisions of, or constitute a default under, or
result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of the Credit Parties or the Subsidiaries pursuant to,
the charter or by-laws of any such Person, any award of any arbitrator or any
agreement (including any agreement with stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which such Person is
subject. Neither the Credit Parties nor any of the Subsidiaries is a party to,
or otherwise subject to any provision contained in, any instrument evidencing
Debt of such Person, any agreement

 

35.



--------------------------------------------------------------------------------

relating thereto or any other contract or agreement (including its charter)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of such Person of the type to be evidenced by the Notes or created by
the Multiparty Guaranty except as set forth in the agreements listed in Schedule
8G attached hereto (as such Schedule 8G may have been modified from time to time
by written supplements thereto delivered by the Company to Prudential).

8H. Offering of Notes. Neither the Company nor any agent acting on its behalf
has, directly or indirectly, offered the Notes or any similar security of the
Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than not more than 25 Institutional Investors,
and neither the Company nor any agent acting on its behalf has taken or will
take any action which would subject the issuance, offer or sale of the Notes to
the provisions of Section 5 of the Securities Act or to the provisions of any
securities or Blue Sky law of any applicable jurisdiction.

8I. Use of Proceeds. The proceeds of the Series A Notes will be used to
(i) repay term and revolving loans extended by Union Bank and other lenders and
outstanding immediately prior to the Series A Closing Day and (ii) provide
working capital and funds for other corporate purposes. None of the proceeds of
the sale of any Notes will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any “margin
stock” as defined in Regulation U of the Board of Governors of the Federal
Reserve System (herein called “margin stock”) or for the purpose of maintaining,
reducing or retiring any Debt which was originally incurred to purchase or carry
any stock that is then currently a margin stock or for any other purpose which
might constitute the purchase of such Notes a “purpose credit” within the
meaning of such Regulation U, unless the Company shall have delivered to the
Purchaser which is purchasing such Notes, on the Closing Day for such Notes, an
opinion of counsel satisfactory to such Purchaser stating that the purchase of
such Notes does not constitute a violation of such Regulation U. Neither the
Company nor any agent acting on its behalf has taken or will take any action
which might cause this Agreement or the Notes to violate Regulation U,
Regulation T or any other regulation of the Board of Governors of the Federal
Reserve System or to violate the Exchange Act, in each case as in effect now or
as the same may hereafter be in effect.

 

36.



--------------------------------------------------------------------------------

8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a Multiemployer Plan). No liability to the Pension Benefit
Guaranty Corporation has been or is expected by the Credit Parties or any ERISA
Affiliate to be incurred with respect to any Plan (other than a Multiemployer
Plan) by the Credit Parties, any Subsidiary or any ERISA Affiliate which is or
would be materially adverse to the business, property or assets, condition
(financial or otherwise), operations or prospects of the Credit Parties taken as
a whole. Neither the Credit Parties, any Subsidiary nor any ERISA Affiliate has
incurred or presently expects to incur any withdrawal liability under Title IV
of ERISA with respect to any Multiemployer Plan which is or would be materially
adverse to the business, property or assets, condition (financial or otherwise),
operations or prospects of the Credit Parties taken as a whole. The execution
and delivery of this Agreement and the issuance and sale of the Notes will be
exempt from or will not involve any transaction which is subject to the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code. The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation of each Purchaser in
paragraph 9B as to the source of funds to be used by it to purchase any Notes.

8K. Governmental Consent. Neither the nature of the Credit Parties, nor any of
their respective businesses or properties, nor any relationship between any of
the Credit Parties or any Subsidiary and any other Person, nor any circumstance
in connection with the offering, issuance, sale or delivery of the Notes is such
as to require any authorization, consent, approval, exemption or any action by
or notice to or filing with any court or administrative or governmental body
(other than routine filings after the Closing Day for any Notes with the
Securities and Exchange Commission and/or state Blue Sky authorities and the
filing of appropriate documents for perfection of security interests) in
connection with the execution and delivery of this Agreement and the other
Transaction Documents, the offering, issuance, sale or delivery of the Notes or
fulfillment of or compliance with the terms and provisions hereof or of any
other Transaction Document.

 

37.



--------------------------------------------------------------------------------

8L. Environmental Compliance. The Credit Parties and all of their respective
properties and facilities have complied at all times and in all respects with
all foreign, federal, state, local and regional statutes, laws, ordinances and
judicial or administrative orders, judgments, rulings and regulations relating
to protection of the environment except, in any such case, where failure to
comply would not result in a material adverse effect on the business, condition
(financial or otherwise), operations or prospects of the Credit Parties taken as
a whole.

8M. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Company in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Credit Parties or
any of the Subsidiaries which materially adversely affects or in the future may
(so far as the Company can now foresee) materially adversely affect the
business, property or assets, condition (financial or otherwise), operations or
prospects of the Credit Parties or any of the Subsidiaries and which has not
been set forth in this Agreement.

8N. Hostile Tender Offers. None of the proceeds of the sale of any Notes will be
used to finance a Hostile Tender Offer.

8O. Regulatory Status. Neither any of the Credit Parties nor any Subsidiary is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, (ii) a
“holding company” or a “subsidiary company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” within the meaning of
the Public Utility Act of 1935, as amended, or (iii) a “public utility” within
the meaning of the Federal Power Act, as amended.

8P. Absence of Financing Statements. Except with respect to Liens permitted by
paragraph 6C(1) hereof, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry or other public office, that purports to cover,
affect or give notice of any present or possible future Lien on, or security
interest in, any assets or property of the Company or any of its Subsidiaries or
any rights relating thereto.

 

38.



--------------------------------------------------------------------------------

9. REPRESENTATIONS OF THE PURCHASERS.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes purchased by
it hereunder with a view to or for sale in connection with any distribution
thereof within the meaning of the Securities Act, provided that the disposition
of such Purchaser’s property shall at all times be and remain within its
control.

9B. Source of Funds. No part of the funds used by such Purchaser to pay the
purchase price of the Notes purchased by such Purchaser hereunder constitutes
assets allocated to any separate account maintained by such Purchaser in which
any employee benefit plan, other than employee benefit plans identified on a
list which has been furnished by such Purchaser to the Company, participates to
the extent of 10% or more. For the purpose of this paragraph 9B, the terms
“separate account” and “employee benefit plan” shall have the respective
meanings specified in section 3 of ERISA.

10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this Agreement, the
terms defined in paragraphs 10A and 10B (or within the text of any other
paragraph) shall have the respective meanings specified therein and all
accounting matters shall be subject to determination as provided in paragraph
10C.

10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4C or is declared to be
immediately due and payable pursuant to paragraph 7A, as the context requires.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.

 

39.



--------------------------------------------------------------------------------

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported, as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page 678” on the Bridge/Telerate Service (or such other display as may
replace page 678 on the Telerate Service) for actively traded U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or if such yields shall not be reported as
of such time or the yields reported as of such time shall not be ascertainable,
(ii) the Treasury Constant Maturity Series yields reported, for the latest day
for which such yields shall have been so reported as of the Business Day next
preceding the Settlement Date with respect to such Called Principal, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date.
Such implied yield shall be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between yields reported for
various maturities. The Reinvestment Yield will be rounded to that number of
decimal places as appears in the coupon for the Note.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4C or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.

 

40.



--------------------------------------------------------------------------------

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

“Acceptance” shall have the meaning specified in paragraph 2B(5).

“Acceptance Day” shall have the meaning specified in paragraph 2B(5).

“Acceptance Window” shall have the meaning specified in paragraph 2B(5).

“Accepted Shelf Note” shall have the meaning specified in paragraph 2B(5).

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated after the date hereof, by which the Company or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through a purchase of assets, a merger or otherwise, (ii) acquires
control of securities of a Person engaged in an ongoing business representing
more than 50% of the ordinary voting power for the election of directors or
other governing position if the business affairs of such Person are managed by a
board of directors or other governing body or (iii) acquires control of more
than 50% of the ownership interest in any partnership, joint venture, limited
liability company, business trust or other Person engaged in an ongoing business
that is not managed by a board of directors or other governing body.

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Company, except a
Subsidiary. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

41.



--------------------------------------------------------------------------------

“Agreement” shall mean this Note Purchase and Private Shelf Agreement, together
with all exhibits and schedules hereto, as any of the foregoing may be amended,
supplemented or otherwise modified from time to time.

“Authorized Officer” shall mean (i) in the case of the Company, its chief
executive officer, its chief financial officer, any vice president designated as
an “Authorized Officer” in the Information Schedule attached hereto or any vice
president designated as an “Authorized Officer” for the purpose of this
Agreement in an Officer’s Certificate executed by the Company’s chief executive
officer or chief financial officer and delivered to Prudential, and (ii) in the
case of Prudential, any officer of Prudential designated as its “Authorized
Officer” in the Information Schedule or any officer of Prudential designated as
its “Authorized Officer” for the purpose of this Agreement in a certificate
executed by one of its Authorized Officers. Any action taken under this
Agreement on behalf of the Company by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of the Company and whom
Prudential in good faith believes to be an Authorized Officer of the Company at
the time of such action shall be binding on the Company even though such
individual shall have ceased to be an Authorized Officer of the Company, and any
action taken under this Agreement on behalf of Prudential by any individual who
on or after the date of this Agreement shall have been an Authorized Officer of
Prudential and whom the Company in good faith believes to be an Authorized
Officer of Prudential at the time of such action shall be binding on Prudential
even though such individual shall have ceased to be an Authorized Officer of
Prudential.

“Available Facility Amount” shall have the meaning specified in paragraph 2B(1).

“Banks” shall mean the banks and other financial institutions from time to time
party to the Credit Agreement in the capacity as lenders thereunder.

“Bankruptcy Law” shall have the meaning specified in clause (viii) of paragraph
7A.

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2B(3) hereof only, a day on which
Prudential is not open for business.

 

42.



--------------------------------------------------------------------------------

“Cancellation Date” shall have the meaning specified in paragraph 2B(8)(iv).

“Cancellation Fee” shall have the meaning specified in paragraph 2B(8)(iv).

“Capitalized Lease Obligation” shall mean any rental obligation which, under
generally accepted accounting principles, is or will be required to be
capitalized on the books of the Company or any Subsidiary, taken at the amount
thereof accounted for as indebtedness (net of interest expenses) in accordance
with such principles.

“Closing Day” shall mean, with respect to the Series A Notes, the Series A
Closing Day and, with respect to any Accepted Shelf Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Shelf Note
in the Request for Purchase of such Accepted Shelf Note, provided that (i) if
the Company and the Purchaser which is obligated to purchase such Accepted Shelf
Note agree on an earlier Business Day for such closing, the “Closing Day” for
such Accepted Shelf Note shall be such earlier Business Day, and (ii) if the
closing of the purchase and sale of such Accepted Shelf Note is rescheduled
pursuant to paragraph 2B(7), the Closing Day for such Accepted Shelf Note, for
all purposes of this Agreement except references to “original Closing Day” in
paragraph 2B(8)(iii), shall mean the Rescheduled Closing Day with respect to
such Accepted Shelf Note.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean the personal or real property of the Credit Parties in
which a security interest has been created in favor of the Collateral Agent for
the benefit of the Banks and the holders from time to time of the Notes to
secure the obligations of the Credit Parties to the Banks under the Credit
Documents and the holders from time to time of the Notes under the Transaction
Document.

“Collateral Agent” shall mean Union Bank, not in its individual capacity, but
solely in its capacity as the collateral agent for the benefit of the Banks and
the holders from time to time of the Notes.

 

43.



--------------------------------------------------------------------------------

“Collateral Documents” shall mean the Security Agreement, the Patent Security
Agreement, the Trademark Security Agreement, the Pledge Agreement and all
instruments and documents related to any of the foregoing.

“Confirmation of Acceptance” shall have the meaning specified in paragraph
2B(5).

“Consolidated EBITDA” shall mean, for the four fiscal quarter period most
recently ended at the time of determination, (i) Consolidated Net Income plus
(ii) to the extent deducted in the calculation of Consolidated Net Income,
Consolidated Interest Expense, consolidated depreciation expense of the Company
and its Subsidiaries, consolidated amortization expense of the Company and its
Subsidiaries and consolidated income tax expense of the Company and its
Subsidiaries.

“Consolidated EBITDAR” shall mean, for the four fiscal quarter period
immediately preceding the time of determination, (i) Consolidated Net Income
plus (ii) to the extent deducted in the calculation of Consolidated Net Income,
Consolidated Interest Expense, consolidated rent expense of the Company and
Subsidiaries, consolidated depreciation expense of the Company and its
Subsidiaries, consolidated amortization expense of the Company and its
Subsidiaries and consolidated income tax expense of the Company and its
Subsidiaries.

“Consolidated Fixed Charges” shall mean, (i) for the four fiscal quarter period
ending on any date of determination, Consolidated Interest Expense plus
consolidated rent expense of the Company and Subsidiaries plus (ii) for the four
fiscal quarter period immediately succeeding any date of determination, payments
scheduled to be made in respect of the principal amount of Debt (as estimated in
good faith by the Company based on reasonable assumptions disclosed in writing
in the applicable Officer’s Certificate).

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio of:
(i) Consolidated EBITDAR minus capital expenditures and income taxes paid in
cash, in each case for the Company and its Subsidiaries for the four fiscal
quarter period immediately ending on any date of determination; to
(ii)Consolidated Fixed Charges.

“Consolidated Interest Expense” shall mean, for any period, all interest expense
on the Notes and other Debt of the Company and its Subsidiaries on a
consolidated basis, including all commissions, discounts or related amortization
and other

 

44.



--------------------------------------------------------------------------------

fees and charges with respect to letters of credit and bankers’ acceptance
financing and the net costs associated with interest rate swap, cap and similar
arrangements, amortization of debt expense and original issue discount and the
interest portion of any deferred payment obligation (including leases of all
types), calculated in accordance with the effective interest method.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries as determined in accordance with GAAP,
provided that there shall be excluded:

(i) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Company or a Subsidiary,
and the income (or loss) of any Person, substantially all of the assets of which
have been acquired in any manner, realized by such other Person prior to the
date of acquisition,

(ii) the income (or loss) of any Person (other than a Subsidiary) in which the
Company or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by the Company or such Subsidiary in
the form of cash dividends or similar cash distributions,

(iii) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary,

(iv) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of income accrued during such
period,

(v) any aggregate net gain (but not any aggregate net loss) during such period
arising from the sale, conversion, exchange or other disposition of capital
assets (such term to include (a) all non-current assets and, without
duplication, (b) the following, whether or not current: all fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets, and all securities),

(vi) any gains resulting from any write-up of any assets (but not any loss
resulting from any write-down of any assets, except as provided in clause (vii),
below),

 

45.



--------------------------------------------------------------------------------

(vii) any loss resulting from any write-down of any goodwill or other intangible
asset required by FASB Statement No. 142,

(viii) any net gain from the collection of the proceeds of life insurance
policies,

(ix) any gain arising from the acquisition of any security, or the
extinguishment, under GAAP, of any Debt, of the Company or any Subsidiary,

(x) any net income or gain (but not any net loss) during such period from
(a) any restatement of the financial statements of the Company and its
consolidated Subsidiaries pursuant to a change in accounting principles in
accordance with GAAP, (b) any prior period adjustments resulting from any change
in accounting principles in accordance with GAAP, (c) any extraordinary items,
or (d) any discontinued operations or the disposition thereof,

(xi) any deferred credit representing the excess of equity in any Subsidiary at
the date of acquisition over the cost of the investment in such Subsidiary, and

(xii) any portion of such net income that cannot be freely converted into United
States Dollars.

“Consolidated Net Worth” shall mean Consolidated Total Assets minus Consolidated
Total Liabilities.

“Consolidated Total Assets” shall mean, at any time of determination, the
consolidated total assets of the Company and its Subsidiaries determined in
accordance with GAAP.

“Consolidated Total Liabilities” shall mean, at any time of determination
thereof, the consolidated total liabilities of the Company and its Subsidiaries
determined in accordance with GAAP.

“Credit Agreement” shall mean the Revolving Loan Agreement, dated as of
October 18, 2001, by and between the Company and Union Bank, as the same may be
amended, supplemented or otherwise modified from time to time.

“Credit Documents” shall mean the Credit Agreement, the Collateral Documents,
and any and all other notes, agreements, documents and instruments executed and
delivered by or on behalf of or in support of the Credit Parties to any Bank or
the Collateral Agent evidencing or otherwise relating to the loans made pursuant
to the Credit Agreement, as the same from time to time may be amended,
supplemented or otherwise modified.

 

46.



--------------------------------------------------------------------------------

“Credit Parties” shall mean the Company and the Guarantors.

“Debt” shall mean, with respect to any Person, without duplication
(i) indebtedness for borrowed money (ii) obligations evidenced by bonds,
debentures, notes, matured reimbursable obligations under letters of credit or
other similar instruments, (iii) obligations to pay the deferred purchase price
of property or services other than trade payables incurred in the ordinary
course of business, (iv) obligations as lessee under leases that shall have been
or should be, in accordance with GAAP recorded as Capitalized Lease Obligations,
(v) indebtedness or obligations of others of the kinds referred to in clauses
(i) through (iv) above, which are the subject of a Guaranty provided by such
person and (vii) liabilities in respect of unfunded vested benefits under Plans
covered by Title IV of ERISA.

“Delayed Delivery Fee” shall have the meaning specified in paragraph 2B(8)(iii).

“Domestic Subsidiary” shall mean a Subsidiary of the Company other than a
Foreign Subsidiary.

“Draw Fee” shall have the meaning specified in paragraph 2B(8)(ii).

“Environmental Laws” shall mean all federal, state, local and foreign laws
relating to pollution, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes into the environment
(including ambient air, surface water, ground water or land), or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes, and any and all
regulations, codes, plans, orders, decrees, judgments, injunctions, notices or
demand letters issued, entered, promulgated or approved thereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

47.



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Facility” shall have the meaning specified in paragraph 2B(1).

“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“Foreign Subsidiary” shall mean a Subsidiary of the Company that (a) is
organized under the Laws of a country (or political subdivision thereof) other
than the United States of America and (b) holds all or substantially all of its
assets outside the United States of America.

“GAAP” shall mean generally accepted accounting principles as in existence from
time to time, applied on a basis consistent with the financial statements
delivered pursuant to paragraph 5A(ii) or, if no such financial statements have
been delivered, the most recent financial statements referenced in clause (i) of
paragraph 8B.

“Good Faith Contest” shall mean an active challenge or contest initiated in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP.

 

48.



--------------------------------------------------------------------------------

“Guaranty” shall mean, with respect to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
indebtedness, lease, dividend or other obligation of another, including any such
obligation directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted or sold
with recourse by such Person, or in respect of which such Person is otherwise
directly or indirectly liable, including any such obligation in effect
guaranteed by such Person through any agreement (contingent or otherwise) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain the solvency or any balance sheet or other
financial condition of the obligor of such obligation, or to make payment for
any products, materials or supplies or for any transportation or service,
regardless of the non-delivery or non-furnishing thereof, in any such case if
the purpose or intent of such agreement is to provide assurance that such
obligation will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such obligation will be protected
against loss in respect thereof. The amount of any Guaranty shall be equal to
the outstanding principal amount of the obligation guaranteed or such lesser
amount to which the maximum exposure of the guarantor shall have been
specifically limited.

“Guarantors” shall mean each of the Domestic Subsidiaries, other than HPD
Properties, L.L.C., unless specifically requested by the Required Holders.

“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Shelf Note,
the United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Shelf Note.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

 

49.



--------------------------------------------------------------------------------

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation.”

“Intercreditor Agreement” shall have the meaning set forth in paragraph 3A(3).

“Interest Rate Protection Agreement” means a written agreement between the
Company and one or more financial institutions providing for “swap,” “cap,”
“collar” or other interest rate protection with respect to any Debt.

“Institutional Investor” shall mean an insurance company, bank, savings and loan
association, finance company, mutual fund, registered money manager, pension
fund, investment company, “qualified institutional buyer” (as such term is
defined under Rule 144A promulgated under the Securities Act, or any successor
law, rule or regulation) or “accredited investor” (as such term is defined under
Regulation D promulgated under the Securities Act, or any successor law, rule or
regulation).

“Issuance Period” shall have the meaning specified in paragraph 2B(2).

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise) or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction) or
any other type of preferential arrangement for the purpose, or having the
effect, of protecting a creditor against loss or securing the payment or
performance of an obligation.

“Memphis Facility” shall mean HPD Properties L.L.C.’s facility located in
Memphis, Tennessee.

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA.

“Multiparty Guaranty” shall have the meaning specified in paragraph 3A(3).

 

50.



--------------------------------------------------------------------------------

“Notes” shall have the meaning specified in paragraph 1B.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by an Authorized Officer of the Company.

“Ordinary Course of Business” shall mean, in respect of any transaction
involving the any Credit Party, the ordinary course of such Person’s (including
the Company) business, substantially as conducted by any such Person prior to or
as of the date hereof, and undertaken by such Person in good faith and not for
purposes of evading any covenant or restriction in any Transaction Document.

“Patent Security Agreement” shall have the meaning specified in paragraph 3A(3).

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Permitted Acquisition” shall mean any Acquisition by the Company or any
Subsidiary (as applicable, the “Acquiror”) of another Person engaged in the same
or a similar line of business as that of the Acquiror (the “Target”), provided
that: (i) no Default or Event of Default shall exist at the time of such
Acquisition or occur after giving effect to such Acquisition; (ii) such
Acquisition shall have been approved by the board of directors of the Target;
(iii) the pro-forma balance sheets and combining projections (including
pro-forma financial covenant ratios) provided by the Company to the holders of
the Notes shall have demonstrated that, after giving effect to such Acquisition,
(A) the Company would have been in compliance with the financial covenants set
forth in paragraphs 6A(1), 6A(2) and 6A(3) of this Agreement throughout the
period of the 4 fiscal quarters most recently ended prior to the date of such
Acquisition and (B) the Company would remain in compliance with such financial
covenants for the period of 4 fiscal quarters immediately following the date of
such Acquisition; (iv) it is the good faith opinion of the Company that such
Acquisition is in the best interests of the Company and its Subsidiaries and the
consideration paid by the Company or such Subsidiary does not exceed $10,000,000
or have a Fair Market Value in excess of the Fair Market Value of the Target;
(v) the terms and conditions of any and all seller purchase-money financing
provided to the Acquiror in connection with such Acquisition shall be acceptable
to the Required Holders in their reasonable

 

51.



--------------------------------------------------------------------------------

discretion; and (vi) the Company shall have provided the holders of the Notes at
least 3 weeks’ prior written notice of such Acquisition, together with at least
3 years of historical financial information relating to the Target and such
other documentation pertaining to the Acquisition, including pro-forma quarterly
projections, as Required Holders may reasonably request.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any ERISA Affiliate.

“Pledge Agreement” shall have the meaning specified in paragraph 3A(3).

“Prudential” shall have the meaning specified in the Preamble hereto.

“Prudential Affiliate” shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, Prudential and
(ii) any managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (i) of this definition. For purposes of
this definition, the terms “control,” “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other Person’s Voting Stock or equivalent voting securities or
interests.

“Purchasers” shall mean Prudential with respect to the Series A Notes and, with
respect to any Accepted Shelf Notes, Prudential and/or the Prudential
Affiliate(s), which are purchasing such Accepted Shelf Notes.

“Related Party” shall mean (i) any Person owning 5% or more of the capital stock
of the Company, (ii) all Persons to whom any Person described in clause
(i) above is related by blood, adoption or marriage and (iii) all Affiliates of
the Company and the foregoing Persons.

“Request for Purchase” shall have the meaning specified in paragraph 2B(3).

 

52.



--------------------------------------------------------------------------------

“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding and, if no Notes are outstanding,
shall mean Prudential.

“Rescheduled Closing Day” shall have the meaning specified in paragraph 2B(7).

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Company,
general counsel of the Company or any other officer of the Company involved
principally in its financial administration or its controllership function.

“Restricted Payments” shall mean any of the following:

(i) any dividend on any class of the Company’s or a Subsidiary’s capital stock;

(ii) any other distribution on account of any class of the Company’s or a
Subsidiary’s capital stock;

(iii) any redemption, purchase or other acquisition, direct or indirect, of any
shares of the Company’s or a Subsidiary’s capital stock; or

(iv) any loan or advance to a shareholder, partner or Affiliate, or any other
transaction or series of transactions if the purpose of such transaction or
series of transactions is to avoid characterization of such transaction or
series of transactions as a Restricted Payment.

Notwithstanding the foregoing, Restricted Payments shall not include:
(A) dividends paid, or distributions made, in capital stock; or (B) exchanges of
capital stock of the Company or a Subsidiary for another class of capital stock
of the Company or a Subsidiary, except to the extent that cash or other
non-stock value is paid by the Company or a Subsidiary in such exchange; or
(C) payments or distributions on the capital stock of a Subsidiary to the extent
paid or distributed to the Company or another Subsidiary. The term “capital
stock” as used herein shall include equity interests other than capital stock,
including warrants or options to purchase capital stock and other equity
interests.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

53.



--------------------------------------------------------------------------------

“Security Agreement” shall have the meaning specified in paragraph 3A(3).

“Series” shall have the meaning specified in paragraph 1B.

“Series A Closing Day” shall have the meaning specified in paragraph 2A.

“Series A Note(s)” shall have the meaning specified in paragraph 1A.

“Shelf Note(s)” shall have the meaning specified in paragraph 1B.

“Significant Holder” shall mean (i) Prudential, so long as Prudential or any
Prudential Affiliate shall hold (or be committed (following execution and
delivery of a Confirmation of Acceptance) under this Agreement to purchase) any
Note, or (ii) any other holder of at least 5% of the aggregate principal amount
of the Notes of any Series from time to time outstanding.

“Structuring Fee” shall have the meaning specified in paragraph 2B(8)(i).

“Subsidiary” shall mean, as of any time of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), whether now
existing or hereafter organized or acquired: (a) in the case of a corporation or
limited liability company, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (b) in the case of a partnership, of which a
majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.

“Total Debt” shall mean, at any time of determination thereof, the total amount
of all Debt of the Company and Subsidiaries, exclusive of Debt of Subsidiaries
owed to the Company or any Subsidiary.

“Trademark Security Agreement” shall have the meaning specified in paragraph
3A(3).

 

54.



--------------------------------------------------------------------------------

“Transaction Documents” shall mean this Agreement, the Series A Notes, the Shelf
Notes, the Collateral Documents, the Multiparty Guaranty, the Intercreditor
Agreement, and any and all other agreements, documents, certificates and
instruments from time to time executed and delivered by or on behalf of the
Company related thereto.

“Transfer” shall mean, with respect to any property, the sale, exchange,
conveyance, lease, transfer or other disposition of such property.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased by any Purchaser under this Agreement.

“Union Bank” shall mean Union Bank of California, N.A.

“VML” shall mean VML Company, L.L.C., a Delaware limited liability company.

“Voting Stock” shall mean, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or similar body
that has management authority of such Person) of such Person (irrespective of
whether at the time stock (or similar equity interests) of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

10C. Accounting Principles, Terms and Determinations. All references in this
Agreement to “GAAP,” and “generally accepted accounting principles” shall be
deemed to refer to generally accepted accounting principles in effect in the
United States of America at the time of application thereof. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all unaudited financial statements and certificates and reports as to financial
matters required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles applied on a basis consistent with the
most recent audited financial statements delivered pursuant to clause (ii) of
paragraph 5A or, if no such statements have been so delivered, the most recent
audited financial statements referred to in clause (i) of paragraph 8B.

 

55.



--------------------------------------------------------------------------------

11. MISCELLANEOUS.

11A. Note Payments. The Company agrees that, so long as any Purchaser shall hold
any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City local time, on the date due) to
(i) the account or accounts of such Purchaser specified in the Purchaser
Schedule attached hereto in the case of any Series A Note, (ii) the account or
accounts of such Purchaser specified in the Confirmation of Acceptance with
respect to such Note in the case of any Shelf Note or (iii) such other account
or accounts in the United States of America as such Purchaser may from time to
time designate in writing, notwithstanding any contrary provision herein or in
any Note with respect to the place of payment. Each Purchaser agrees that,
before disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Company agrees to afford the
benefits of this paragraph 11A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 11A.

11B. Expenses. The Company agrees, whether or not the transactions contemplated
hereby shall be consummated, to pay, and save Prudential, each Purchaser and any
Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including (i) all
document production and duplication charges and the fees and expenses of any
special counsel engaged by the Purchasers or any Transferee in connection with
this Agreement and the other Transaction Documents, the transactions
contemplated hereby and thereby and any subsequent proposed modification of, or
proposed consent under, this Agreement or the other Transaction Documents,
whether or not such proposed modification shall be effected or proposed consent
granted, and (ii) the costs and expenses, including attorneys’ fees, incurred by
any Purchaser or any Transferee in enforcing (or determining whether or how to
enforce) any rights under this Agreement or the Notes or any other Transaction
Document or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby or by
reason of any Purchaser’s or any Transferee’s having acquired any Note,
including costs and expenses incurred in any bankruptcy case. The obligations of
the Company under this paragraph 11B shall survive the transfer of any Note or
portion thereof or interest therein by any Purchaser or any Transferee and the
payment of any Note.

 

56.



--------------------------------------------------------------------------------

11C. Consent to Amendments. This Agreement may be amended, and any Credit Party
or Subsidiary may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, if the Company shall obtain the written
consent to such amendment, action or omission to act, of the Required Holder(s)
of the Notes of each Series except that, (i) with the written consent of the
holders of all Notes of a particular Series, and if an Event of Default shall
have occurred and be continuing, of the holders of all Notes of all Series, at
the time outstanding (and not without such written consents), the Notes of such
Series may be amended or the provisions thereof waived to change the maturity
thereof, to change or affect the principal thereof, to change or affect the rate
or time of payment of interest on or any Yield-Maintenance Amount payable with
respect to the Notes of such Series, or release the obligations of any Guarantor
under the Multiparty Guaranty or any portion of the Collateral, (ii) without the
written consent of the holder or holders of all Notes at the time outstanding,
no amendment to or waiver of the provisions of this Agreement shall change or
affect the provisions of paragraph 7A or this paragraph 11C insofar as such
provisions relate to proportions of the principal amount of the Notes of any
Series, or the rights of any individual holder of Notes, required with respect
to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration, (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2B may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Notes which shall have become Accepted Shelf Notes prior to such
amendment or waiver), and (iv) with the written consent of all of the Purchasers
which shall have become obligated to purchase Accepted Shelf Notes of any Series
(and not without the written consent of all such Purchasers), any of the
provisions of paragraphs 2B and 3 may be amended or waived insofar as such
amendment or waiver would affect only rights or obligations with respect to the
purchase and sale of the Accepted Shelf Notes of such Series or the terms and
provisions of such Accepted Shelf Notes. Each holder of any Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent. No course of dealing between any of the Credit

 

57.



--------------------------------------------------------------------------------

Parties and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note. As used herein and in the Notes, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to reflect any principal amount not
evenly divisible by $1,000,000. The Company shall keep at its principal office a
register in which the Company shall provide for the registration of Notes and of
transfers of Notes. Upon surrender for registration of transfer of any Note at
the principal office of the Company, the Company shall, at its expense, execute
and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees. At
the option of the holder of any Note, such Note may be exchanged for other Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Company. Whenever any Notes are so surrendered for exchange, the Company
shall, at its expense, execute and deliver the Notes which the holder making the
exchange is entitled to receive. Each installment of principal payable on each
installment date upon each new Note issued upon any such transfer or exchange
shall be in the same proportion to the unpaid principal amount of such new Note
as the installment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note. No reference need be made in any such new Note to any installment or
installments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange. Every Note surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder’s attorney duly authorized in writing. Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange. Upon receipt of written notice from the holder of any
Note of the loss, theft, destruction or mutilation of such Note and, in the case
of any such loss, theft or destruction, upon receipt of such holder’s unsecured
indemnity agreement, or in the case of any such mutilation upon surrender and
cancellation of such Note, the Company will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.

 

58.



--------------------------------------------------------------------------------

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, and any Yield-Maintenance
Amount payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of any Credit Party in connection herewith shall survive the execution
and delivery of this Agreement, the Notes and the other Transaction Documents,
the transfer by any Purchaser of any Note or portion thereof or interest therein
and the payment of any Note, and may be relied upon by any Transferee,
regardless of any investigation made at any time by or on behalf of any
Purchaser or any Transferee. Subject to the preceding sentence, this Agreement,
the Notes and the other Transaction Documents embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including any Transferee) whether so expressed or not.

11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

 

59.



--------------------------------------------------------------------------------

11I. Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser, addressed as specified for such communications in the Purchaser
Schedule attached hereto (in the case of the Series A Notes) or the Purchaser
Schedule attached to the applicable Confirmation of Acceptance (in the case of
any Shelf Notes) or at such other address as any such Purchaser shall have
specified to the Company in writing, (ii) if to any other holder of any Note,
addressed to it at such address as it shall have specified in writing to the
Company or, if any such holder shall not have so specified an address, then
addressed to such holder in care of the last holder of such Note which shall
have so specified an address to the Company and (iii) if to the Company,
addressed to it at 1061 Cudahy Place, San Diego, CA 92110, provided, however,
that any such communication to the Company may also, at the option of the Person
sending such communication, be delivered by any other means either to the
Company at the address specified above or to any Authorized Officer of the
Company. Any communication pursuant to paragraph 2 shall be made by the method
specified for such communication in paragraph 2, and shall be effective to
create any rights or obligations under this Agreement only if, in the case of a
telephone communication, an Authorized Officer of the party conveying the
information and of the party receiving the information are parties to the
telephone call, and in the case of a telefacsimile communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the telefacsimile terminal
the number of which is listed for the party receiving the communication in the
Information Schedule or at such other telefacsimile terminal as the party
receiving the information shall have specified in writing to the party sending
such information.

11J. Payments Due on Non-Business Days. Anything in this Agreement, the Notes or
the other Transaction Documents to the contrary notwithstanding, any payment of
principal of or interest on, or Yield-Maintenance Amount payable with respect
to, any Note that is due on a date other than a Business Day shall be made on
the next succeeding Business Day. If the date for any payment is extended to the
next succeeding Business Day by reason of the preceding sentence, the period of
such extension shall not be included in the computation of the interest payable
on such Business Day.

 

60.



--------------------------------------------------------------------------------

11K. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11L. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11M. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser, to any holder of Notes or to the Required
Holder(s), the determination of such satisfaction shall be made by such
Purchaser, such holder or the Required Holder(s), as the case may be, in the
sole and exclusive judgment (exercised in good faith) of the Person or Persons
making such determination.

11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK.

11O. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of Prudential and the Purchasers under this
Agreement are several obligations. No failure by Prudential or any Purchaser to
perform its obligations under this Agreement shall relieve any other Purchaser
or the Company of any of its obligations hereunder, and neither Prudential nor
any Purchaser shall be responsible for the obligations of, or any action taken
or omitted by, any other such Person hereunder.

11P. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

11Q. Binding Agreement. When this Agreement is executed and delivered by the
Company and Prudential, it shall become a binding agreement between the Company
and Prudential. This Agreement shall also inure to the benefit of each Purchaser

 

61.



--------------------------------------------------------------------------------

which shall have executed and delivered a Confirmation of Acceptance, and each
such Purchaser shall be bound by this Agreement to the extent provided in such
Confirmation of Acceptance.

[The signature page follows.]

 

62.



--------------------------------------------------------------------------------

Very truly yours,

WD-40 Company,

a Delaware corporation

By:  

/s/ GARRY O. RIDGE

Name:   Garry O. Ridge Title:   President

The foregoing Agreement is

hereby accepted as of the

date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:  

/s/ MITCHELL W. REED

  Vice President



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

   Aggregate
Principal Amount
of Series A  Notes
to be Purchased    Series A Note
Denomination(s)

1.

 

All payments on account of Series A Notes held by such purchaser shall be made
by wire transfer of immediately available funds for credit to:

 

Account No. 890-0304-391

 

The Bank of New York

New York, New York

(ABA No.: 021-000-018)

Prudential Managed Account

 

Each such wire transfer shall set forth the name of the Company, and a reference
to 7.28% senior secured notes due October 18, 2011, PPN # 94960*\A5 INV.#7685,
and the due date and application (as among principal, interest and
Yield-Maintenance Amount) of the payment being made.

   $ 75,000,000    $ 75,000,000

2.

 

Address for all notices relating to payments:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

Gateway Center Three

100 Mulberry Street

Newark, New Jersey 07102-4077

 

Attention: Manager, Investment Operations Group

Telephone: (973) 802-5260

Facsimile: (973) 802-8055

     

3.

 

Address for all other communications and notices:

 

The Prudential Insurance Company of America

c/o Prudential Capital Group – Corporate Finance

Four Embarcadero Center, Suite 2700

San Francisco, California 94111-4180

 

Attention: Managing Director

Telephone: (415) 291-5054

Facsimile: (415) 421-6233

     

 

2.



--------------------------------------------------------------------------------

 

with a copy to:

 

The Prudential Insurance Company of America

c/o Trade Management

Four Gateway Center

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention: Manager

Telephone: (973) 367-3141

Facsimile: (973) 802-9245

   

4.

 

Recipient of telephonic prepayment notices with respect to Series A Notes:

 

Manager, Investment Structuring and Pricing

Telephone: (973) 802-7398

Facsimile: (973) 802-9425

   

5.

  Tax Identification No.: 22-1211670    

 

3.



--------------------------------------------------------------------------------

SCHEDULE 6C(8)

Existing Loans and Investments

 

1. Partnership interest in National Tax Credit Fund as described in the
Company’s annual report on Form 10-K dated October 20, 2000, as filed with the
Securities and Exchange Commission.

 

2. Purchase money loan to VML in the principal amount of $1,144,000, represented
by a promissory note dated April 30, 2001.

 

4.



--------------------------------------------------------------------------------

SCHEDULE 6J

Existing Debt and Guaranty Obligations

None.

 

5.



--------------------------------------------------------------------------------

SCHEDULE 8G

Debt Agreements which Restrict the Incurrence of Debt

 

1. The Credit Agreement.

 

6.



--------------------------------------------------------------------------------

INFORMATION SCHEDULE

Authorized Officers for Prudential

 

  Allen A. Weaver    Joseph Y. Alouf   Senior Managing Director    Senior Vice
President   PRUDENTIAL CAPITAL GROUP    PRUDENTIAL CAPITAL GROUP   Two
Prudential Plaza    Four Embarcadero Center   Suite 5600    Suite 2700  
Chicago, Illinois 60601    San Francisco, California 94111   Telephone:
(312) 540-4211    Telephone: (415) 291-5056   Facsimile: (312) 540-4222   
Facsimile: (415) 421-6233   Mitchell W. Reed    Stephen J. DeMartini   Vice
President    Managing Director   PRUDENTIAL CAPITAL GROUP    PRUDENTIAL CAPITAL
GROUP   Four Embarcadero Center    Four Embarcadero Center   Suite 2700    Suite
2700   San Francisco, California 94111    San Francisco, California 94111  
Telephone: (415) 291-5054    Telephone: (415) 291-5058   Facsimile:
(415) 421-6233    Facsimile: (415) 421-6233

 

7.



--------------------------------------------------------------------------------

EXHIBIT A–1

[FORM OF SERIES A NOTES]

WD–40 COMPANY

7.28% SENIOR NOTE DUE OCTOBER 18, 2011

 

No.                       [DATE]

$75,000,000

FOR VALUE RECEIVED, the undersigned, WD-40 COMPANY (the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to The Prudential Insurance Company of America, or
registered assigns, the principal sum of SEVENTY-FIVE MILLION DOLLARS on
October 18, 2011, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 7.28% per
annum from the date hereof, payable quarterly on the 18th day of each January,
April, July and October, commencing with January 18, April 18, July 18 or
October 18 next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Yield-Maintenance Amount (as defined in the Agreement (as
defined below)), payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 10.28% or (ii) 3.0% over the rate of interest
publicly announced by The Bank of New York from time to time in New York City as
its prime rate.

Except as otherwise provided in paragraph 11A of the Agreement, payments of
principal of, interest on and any Yield-Maintenance Amount payable with respect
to this Note are to be made at the main office of The Bank of New York in New
York City or at such other place as the holder hereof shall designate to the
Company in writing, in lawful money of the United States of America.

This Note is one of the Series A Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of October 18,
2001 (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), between the Company, on the one hand, and the other
Persons named as parties thereto, on the other, and is entitled to the benefits
thereof.

 

A–1–1.



--------------------------------------------------------------------------------

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.

This Note is secured by, and entitled to the benefits of, the Collateral
described in the Collateral Documents (as defined in the Agreement). Reference
is made to the Collateral Documents for the terms and conditions governing the
collateral security for the obligations of the Company hereunder.

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the internal laws of the State of New York
without giving effect to principles of conflicts of laws.

 

WD-40 COMPANY By:  

 

Its:  

 

 

A-1-2.



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF PRIVATE SHELF NOTE]

WD-40 COMPANY

SENIOR NOTE

No.             

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

FOR VALUE RECEIVED, the undersigned, WD-40 COMPANY (the “Company”), a
corporation organized and existing under the laws of the State of Delaware,
hereby promises to pay to [                            ], or registered assigns,
the principal sum of                              DOLLARS [on the Final Maturity
Date specified above] [, payable on the Principal Prepayment Dates and in the
amounts specified above, and on the Final Maturity Date specified above in an
amount equal to the unpaid balance of the principal hereof,] with interest
(computed on the basis of a 360-day year—30-day month) (a) on the unpaid balance
thereof at the Interest Rate per annum specified above, payable on each Interest
Payment Date specified above and on the Final Maturity Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) on any overdue
payment (including any overdue prepayment) of principal, any overdue payment of
interest, and any overdue payment of any Yield-Maintenance Amount, payable on
each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand) at a rate per annum from time to time equal to the
greater of (i)     *% or (ii) 3% over the rate of interest publicly announced by
The Bank of New York from time to time in New York City as its prime rate.

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of The Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

 

* 3% plus the coupon rate.

 

A-2-1.



--------------------------------------------------------------------------------

This Note is one of the Shelf Notes (herein called the “Notes”) issued pursuant
to a Note Purchase and Private Shelf Agreement, dated as of October 18, 2001
(the “Agreement”), between the Company, on the one hand, and the other Persons
named as parties thereto, on the other, and is entitled to the benefits thereof.
As provided in the Agreement, this Note is subject to optional prepayment, in
whole or from time to time in part, on the terms specified in the Agreement.
Capitalized terms used and not otherwise defined herein shall have the meanings
provided in the Agreement.

This Note is secured by, and entitled to the benefits of, the Collateral
described in the Collateral Documents (as defined in the Agreement). Reference
is made to the Collateral Documents for the terms and conditions governing the
collateral security for the obligations of the Company hereunder.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.

This Note is intended to be performed in the State of New York and shall be
construed and enforced in accordance with the internal law of such State.

 

WD-40 COMPANY By:  

 

Its:  

 

 

A-2-2.



--------------------------------------------------------------------------------

EXHIBIT B

[SERIES A NOTES FUNDING INSTRUCTION LETTER]

[Letterhead of WD-40 Company]

October 18, 2001

The Prudential Insurance Company of America

c/o Prudential Capital Group – Corporate Finance

Four Embarcadero Center, Suite 2700

San Francisco, California 94111

Attention: Managing Director

Dear Sir:

Reference is made to the Note Purchase and Private Shelf Agreement, dated as of
October 18, 2001 (the “Agreement”), between WD-40 Company (the “Company”), on
the one hand, and The Prudential Insurance Company of America (“Prudential”) and
each Prudential Affiliate which becomes bound by certain provisions of the
Agreement, on the other hand. Capitalized terms used but not defined herein
shall have the same meanings as given to them in the Agreement.

The Company hereby directs Prudential to disburse $74,950,000.00 (representing
the 75,000,000.00 aggregate purchase price to be paid by Prudential for the
Series A Notes minus the $50,000 Structuring Fee, which the Company hereby
directs Prudential to retain), as follows:

 

(1) Disburse by wire transfer [$            ] in immediately available funds for
the account of Union Bank of California, N.A. as follows:

 

  [Name of Bank]   [Address of Bank]   ABA No.: [            ]   A/C No.:
[            ]   Account Holder: [                    ]   Re:
[                    ]

 

(2) Disburse by wire transfer [$            ] (representing the balance
remaining after disbursement of item (1) above) in immediately available funds
for the account of the Company as follows:

 

  [Name of Bank]   [Address of Bank]   ABA No.: [            ]   A/C No.:
[            ]   Account Holder: [                    ]   Re:
[                    ]

 

B-1.



--------------------------------------------------------------------------------

Very truly yours,

 

WD-40 Company, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

B-2.



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF REQUEST FOR PURCHASE]

WD-40 COMPANY

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of October 18, 2001, between WD-40 COMPANY (the
“Company”) and the other Persons named therein as parties thereto. All terms
herein that are defined in the Agreement have the respective meanings specified
in the Agreement.

Pursuant to paragraph 2B(3) of the Agreement, the Company hereby makes the
following Request for Purchase:

 

1. Aggregate principal amount of the Notes covered hereby (the “Notes”) $

 

2. Individual specifications of the Notes:

 

Principal Amount

  Final
Maturity Date   Principal
Prepayment
Dates and Amounts   Interest
Payment Period *   **   ***   [Quarterly]

 

3. Use of proceeds of the Notes:

 

4. Proposed day for the closing of the purchase and sale of the Notes:

 

5. The purchase of the Notes is to be transferred to:

 

Name, Address

and ABA Routing

Number of Bank

 

Number of Account

 

Name & Telephone

No. of Bank Officer

 

6. The Company certifies (a) that the representations and warranties contained
in paragraph 8 of the Agreement are

 

 

* Minimum of $5,000,000; note that not more than $25,000,000 of Shelf Notes may
be issued prior to October 18, 2002.

** Not more than twelve years.

***

Average life of not more than ten years.

 

C-1.



--------------------------------------------------------------------------------

true on and as of the date of this Request for Purchase and (b) that there
exists on the date of this Request for Purchase no Event of Default or Default.

 

   

WD-40 COMPANY

Dated:                             By:  

 

      Authorized Officer

 

C-2.



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF CONFIRMATION OF ACCEPTANCE]

WD-40 COMPANY

Reference is made to the Note Purchase and Private Shelf Agreement (the
“Agreement”), dated as of October 18, 2001, between WD-40 Company (the
“Company”), on the one hand, and The Prudential Insurance Company of America
(“Prudential”) and each Prudential Affiliate which becomes party thereto, on the
other. All terms used herein that are defined in the Agreement have the
respective meanings specified in the Agreement.

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraphs 2B(5) and 2B(7) of the Agreement.

Pursuant to paragraph 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

 

I. Accepted Shelf Notes: Aggregate principal amount $            .

 

(A)      (a)      Name of Purchaser:      (b)      Principal amount:      (c)
     Final maturity date:      (d)      Principal prepayment dates and amounts:*
     (e)      Interest rate:      (f)      Interest payment period      (g)     
Payment and notice instructions: As set forth on attached Purchaser Schedule.
(B)      (a)      Name of Purchaser:      (b)      Principal amount:      (c)
     Final maturity date:      (d)      Principal prepayment dates and amounts:
     (e)      Interest rate:      (f)      Interest payment period      (g)     
Payment and notice instructions: As set forth on attached Purchaser Schedule.

 

* Amount cannot exceed $25,000,000 in the aggregate from October 18, 2001 to
October 18, 2002.

 

D-1.



--------------------------------------------------------------------------------

[(C), (D) . . . same information as above.]

 

II. Closing Day:

 

Dated:     WD-40 COMPANY     By:  

 

    Title:  

 

    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA     By:  

 

      Vice President     [PRUDENTIAL AFFILIATE]     By:  

 

      Vice President

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

MULTIPARTY GUARANTY

THIS MULTIPARTY GUARANTY (“Guaranty”), dated as of October 18, 2001, is made
jointly and severally by each of the Persons listed on the signature pages
hereto as Guarantors and each of the other Persons that from time to time
becomes an Additional Guarantor pursuant to the terms of Section 13 of this
Guaranty (each a “Guarantor” and collectively the “Guarantors”), in favor of THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA (“Prudential”), as the initial purchaser
of the Series A Notes (as defined below), and Prudential and each Prudential
Affiliate that purchases Shelf Notes (as defined below) from time to time (each
a “Beneficiary” and collectively, the “Beneficiaries”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Note
Agreement (as defined below).

RECITALS

A. WD-40 Company, a Delaware corporation (the “Company”), and Prudential are
entering into that Note Purchase and Private Shelf Agreement, dated as of the
date hereof (as the same from time to time may be amended, supplemented or
otherwise modified, the “Note Agreement”) pursuant to which, subject to the
terms and conditions set forth therein, (i) the Company has agreed to issue and
sell to Prudential and Prudential has agreed to buy from the Company, its 7.28%
Series A Senior Secured Notes due 2011 in the initial aggregate principal amount
of $75,000,000 (the “Series A Notes”) and (ii) Prudential and Prudential
Affiliates are willing to consider, in their sole discretion and within limits
which may be authorized for purchase by them from time to time, the purchase of
the Company’s additional senior secured promissory notes in the aggregate
principal amount of up to $45,000,000 (the “Shelf Notes” and, together with the
Series A Notes, the “Notes”).

B. Each Guarantor is a member of an affiliated group of companies that includes
the Company and each other Guarantor, and the proceeds from the issuance and
sale of the Notes will be used, in part, to enable the Company and the
Guarantors to make transfers amongst themselves in connection with their
respective operations.

C. The Beneficiaries are willing to purchase Notes under the Note Agreement only
on the condition, among others, that the Guarantors shall have executed and
delivered this Guaranty.

GUARANTY

NOW, THEREFORE, in order to induce the Beneficiaries to purchase Notes under the
Note Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Guarantor hereby agrees as
follows:

1. Guaranty.

(a) Unconditional Guaranty. Each Guarantor hereby unconditionally, absolutely
and irrevocably guarantees to each of the Beneficiaries the prompt and complete

 

1.



--------------------------------------------------------------------------------

payment when due (whether at stated maturity, by acceleration or otherwise) of
all Guaranteed Obligations. The term “Guaranteed Obligations” means all loans,
advances, debts, liabilities and obligations for monetary amounts from time to
time owing by the Company to the holders from time to time of the Notes in
connection with the Note Agreement, the Notes and the other Transaction
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or instrument, arising under or in respect of
the Note Agreement, the Notes or the other Transaction Documents. This term
includes all principal, interest (including interest that accrues after the
commencement against the Company of any action under Bankruptcy Law), the
Yield-Maintenance Amount, fees, expenses, costs or other sums (including,
without limitation, all fees and disbursements of any law firm or other external
counsel) chargeable to the Company under any of the Note Agreement, the Notes or
the other Transaction Documents.

(b) Reimbursement of Expenses Under This Guaranty. Each Guarantor also agrees to
pay upon demand all costs and expenses of the holders of the Notes (including,
without limitation, all fees and disbursements of any law firm or other external
counsel) incurred by any holder of Notes in enforcing any rights under this
Guaranty.

(c) Guaranteed Obligations Unaffected. No payment or payments made by any other
Guarantor or guarantor or by any other Person, or received or collected by any
of the Beneficiaries from any other Guarantor or guarantor or from any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of each of the Guarantors hereunder which shall,
notwithstanding any such payments, remain liable for the Guaranteed Obligations,
subject to Section 6 below, until the Guaranteed Obligations are paid in full.

(d) Joint and Several Liability. All Guarantors and their respective successors
and assigns shall be jointly and severally liable for the payment of the
Guaranteed Obligations and the expenses required to be reimbursed to the holders
of the Notes pursuant to Section 1(b), above, notwithstanding any relationship
or contract of co-obligation by or among the Guarantors or their successors and
assigns.

(e) Enforcement of Guaranteed Obligations. Upon the occurrence and during the
continuance of an Event of Default (as defined in the Note Agreement), then and
in any such event all or any part of the Guaranteed Obligations shall
automatically become (in the case of an Event of Default described in clauses
(viii), (ix) or (x) of paragraph 7A of the Note Agreement) and may, at the
option of the Beneficiaries (in the case of any Event of Default described in
paragraph 7A other than those described in clauses (viii), (ix) or (x)) of the
Note Agreement) and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.

(f) Notice of Payment Under Guaranty. Each Guarantor agrees that whenever, at
any time, or from time to time, it shall make any payment to any of the
Beneficiaries on account of its liability hereunder, it will notify such
Beneficiary in writing that such payment is made under this Guaranty for such
purpose.

 

2.



--------------------------------------------------------------------------------

(g) Right of Contribution; Subordination. The Company and each Guarantor hereby
agree that, to the extent that a Guarantor shall have paid an amount hereunder
to any of the Beneficiaries that is greater than the net value of the benefits
received, directly or indirectly, by such paying Guarantor as a result of the
issuance and sale of the Notes, such paying Guarantor shall be entitled to
contribution from any Guarantor that has not paid its proportionate share, based
on benefits received as a result of the issuance and sale of the Notes, of the
guaranteed amount. Any amount payable as a contribution under this Section 1(g)
shall be determined as of the date on which the related payment or distribution
is made by the Guarantor seeking contribution and the parties hereto acknowledge
that the right to contribution hereunder shall constitute an asset of such
Guarantor to which such contribution is owed. Notwithstanding the foregoing, the
provisions of this Section 1(g) shall in no respect limit the obligations and
liabilities of any Guarantor to the Beneficiaries hereunder or under the Note
Agreement, the Notes or the other Transaction Documents, and each Guarantor
shall remain liable for the full amount guaranteed hereunder. Any Debt or other
obligation (including, without limitation, any obligation under this
Section 1(g)) of the Company or any Guarantor now or hereafter held by or owing
to any Guarantor is hereby subordinated in time and right of payment to all
obligations of the Company to the Beneficiaries and all Guaranteed Obligations.

2. SUBROGATION. Notwithstanding any payment or payments made by any Guarantor
hereunder, each Guarantor hereby irrevocably waives, solely with respect to such
payment or payments, any and all rights of subrogation to the rights of the
Beneficiaries against the Company and any and all rights of reimbursement,
assignment, indemnification or implied contract or any similar rights against
the Company, any endorser or other guarantor of all or any part of the
Guaranteed Obligations, in each case until such time as the Guaranteed
Obligations have been paid in full (subject to Section 6 below). If,
notwithstanding the foregoing, any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Guaranteed
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Beneficiaries, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to each Beneficiary (ratably based on the principal amount outstanding of Notes
held by such Beneficiary at such time as a percentage of the aggregate principal
amount outstanding held by all the Beneficiaries at such time) in the exact form
received by such Guarantor (duly endorsed by such Guarantor to such Beneficiary
if required), to be applied against the Guaranteed Obligations, whether matured
or unmatured, in such order as such Beneficiary may determine.

3. AMENDMENTS, ETC., WITH RESPECT TO THE GUARANTEED OBLIGATIONS. Each Guarantor
shall remain obligated hereunder notwithstanding that: (a) any demand for
payment of any of the Guaranteed Obligations made by any Beneficiary may be
rescinded by such Beneficiary, and any of the Guaranteed Obligations continued;
(b) this Guaranty, the Guaranteed Obligations, or the liability of any other
party upon or for any part of the Guaranteed Obligations, or any collateral
security or guaranty therefor or right of setoff with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Beneficiary or
such other party; (c) the Note Agreement, the Notes, the other Transaction
Documents and any other document executed in connection with any of them may be
renewed, extended, amended, modified, supplemented or terminated, in whole or in
part; or (d) any guaranty, collateral or right of setoff at any time held by any
Person for the payment of the Guaranteed Obligations may be

 

3.



--------------------------------------------------------------------------------

sold, exchanged, waived, surrendered or released. When making any demand
hereunder against any Guarantor, each Beneficiary may, but shall be under no
obligation to, make a similar demand on any other Person, and any failure by
such Beneficiary to make any such demand or to collect any payments from any
other Person or any release of any such other Person shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of such
Beneficiary against the Guarantors. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

4. GUARANTY ABSOLUTE AND UNCONDITIONAL; TERMINATION. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Beneficiary
upon this Guaranty or acceptance of this Guaranty. The Note Agreement, the
Notes, the other Transaction Documents and the Guaranteed Obligations in respect
of any of them, shall conclusively be deemed to have been created, contracted
for or incurred in reliance upon this Guaranty; and all dealings between the
Company or the Guarantors, on the one hand, and any of the Beneficiaries, on the
other, shall likewise conclusively be presumed to have been had or consummated
in reliance upon this Guaranty. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company, the other Guarantors, any other guarantor or itself with respect to the
Guaranteed Obligations. This Guaranty shall be construed as a continuing,
irrevocable, absolute and unconditional guaranty of payment, performance and
compliance when due (and not of collection) and is a primary obligation of each
Guarantor without regard to (a) the validity or enforceability of the Note
Agreement, the Notes, the other Transaction Documents, any of the Guaranteed
Obligations or any other guaranty or right of setoff with respect thereto at any
time or from time to time held by any Beneficiary, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Company or any one or more of the
Guarantors against any Beneficiary, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Company, any Guarantor or any
other guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Company or a guarantor of the Guaranteed
Obligations, in bankruptcy or in any other instance. When pursuing its rights
and remedies hereunder against any of the Guarantors, any Beneficiary may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against any other Person under a guaranty of the Guaranteed Obligations or any
right of setoff with respect thereto, and any failure by such Beneficiary to
pursue such other rights or remedies or to collect any payments from any other
Person or to realize upon any such guaranty or to exercise any such right of
setoff, or any release of any such other Person or any such guaranty or right of
setoff, shall not relieve the Guarantors of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of each of the Beneficiaries against the
Guarantors. This Guaranty shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon each of the Guarantors
and its successors and assigns, and shall inure to the benefit of each of the
Beneficiaries and its successors, endorsees, transferees and assigns, until all
Guaranteed Obligations shall have been satisfied by payment in full, upon the
occurrence of which this Guaranty shall, subject to Section 6 below, terminate.

 

4.



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES. Each Guarantor hereby represents and warrants
to each of the Beneficiaries that, as of the date such Person becomes a party
hereto:

(a) Such Guarantor: (i) is an entity duly organized, validly existing and in
good standing under the laws of the state of its formation; (ii) is duly
qualified to do business and is in good standing in every jurisdiction where the
nature of its business requires it to be so qualified (except where the failure
to so qualify could not, with reasonable likelihood, have a material adverse
effect on such Guarantor’s business, condition (financial or otherwise),
operations or prospects or on such Guarantor’s ability to pay or perform the
Guaranteed Obligations); (iii) has all requisite power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted, and to execute and deliver this Guaranty and to perform its
obligations hereunder; and (iv) is in compliance in all material respects with
all applicable law, rules, regulations and orders;

(b) The execution, delivery and performance by such Guarantor of this Guaranty:
(i) are within such Guarantor’s powers and have been duly authorized by all
necessary organizational action; (ii) do not contravene such Guarantor’s charter
documents or any law or any contractual restriction binding on or affecting such
Guarantor or by which such Guarantor’s property may be affected; (iii) do not
require any authorization or approval or other action by, or any notice to or
filing with, any governmental authority or any other Person under any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Guarantor is a party or by which such Guarantor or any of its property is bound,
except such as have been obtained or made; and (iv) do not result in the
imposition or creation of any Lien upon the property of such Guarantor;

(c) This Guaranty constitutes a valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the rights of creditors generally;

(d) There is no action, suit or proceeding affecting such Guarantor pending or,
to the best knowledge of such Guarantor, threatened before any court,
arbitrator, or governmental authority, domestic or foreign, which may have a
material adverse effect on the ability of such Guarantor to perform its
obligations under this Guaranty;

(e) The Guaranteed Obligations are not subject to any offset or defense of any
kind against any Beneficiary or the Company;

(f) The incurrence of such Guarantor’s obligations under this Guaranty will not
cause such Guarantor to (i) become insolvent; (ii) be left with unreasonably
small capital for any business or transaction in which such Guarantor is
presently engaged or plans to be engaged; or (iii) be unable to pay its debts as
such debts mature; and

(g) Neither such Guarantor nor its properties have any immunity from
jurisdiction of any court or from any legal process (whether through service of
process or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under applicable law.

 

5.



--------------------------------------------------------------------------------

6. REINSTATEMENT. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time the payment, or any part thereof,
of any of the Guaranteed Obligations is rescinded or otherwise must be restored
or returned by any Beneficiary in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company, any Guarantor or any
Subsidiary of the Company or any Guarantor upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company, any Guarantor or any Subsidiary of the Company or any
Guarantor or any substantial part of their respective property, or otherwise,
all as though such payments had not been made.

7. PAYMENTS. Each Guarantor hereby agrees that the Guaranteed Obligations will
be paid to each of the Beneficiaries without setoff or counterclaim in U.S.
dollars in immediately available funds at the location specified by such
Beneficiary pursuant to the Note Agreement.

8. SEVERABILITY. Whenever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Guaranty shall be
prohibited by or invalid under any such law or regulation, it shall be deemed
modified to conform to the minimum requirements of such law or regulation, or,
if for any reason it is not deemed so modified, it shall be ineffective and
invalid only to the extent of such prohibition or invalidity without the
remainder thereof or any of the remaining provisions of this Guaranty being
prohibited or invalid.

9. HEADINGS. Section headings in this Guaranty are included herein for
convenience of reference only and shall not constitute a part of this Guaranty
for any other purpose or be given any substantive effect.

10. APPLICABLE LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

11. ENTIRE AGREEMENT. This Guaranty constitutes the final, entire agreement
among the parties hereto relating to the subject matter hereof and supersedes
any and all prior and contemporaneous commitments, agreements, representations,
and understandings, whether written or oral, relating to the subject matter
hereof and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. There are no oral agreements between the parties hereto.

12. CONSTRUCTION. Each of the Guarantors and the Beneficiaries acknowledges that
it has had the benefit of legal counsel of its own choice and has been afforded
an opportunity to review this Guaranty with such legal counsel.

13. ADDITIONAL GUARANTORS. The initial Guarantors hereunder shall be such
Subsidiaries of the Company as are signatories hereto on the date hereof. From
time to time subsequent to the date hereof, additional Subsidiaries of the
Company may become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a counterpart of this Guaranty. Upon delivery of any
such counterpart to each of the Beneficiaries, notice of which is hereby waived
by the Guarantors, each such Additional Guarantor shall be a Guarantor

 

6.



--------------------------------------------------------------------------------

and shall be as fully a party hereto as if such Additional Guarantor were an
original signatory hereof. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Guarantor hereunder, nor by any election of the Beneficiaries not
to cause any Subsidiary of the Company to become an Additional Guarantor
hereunder. This Guaranty shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Guarantor hereunder.

14. COUNTERPARTS; EFFECTIVENESS. This Guaranty and any amendments, waivers,
consents, or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. This
Guaranty shall become effective as to each Guarantor upon the execution of a
counterpart hereof by such Guarantor (whether or not a counterpart hereof shall
have been executed by any other Person) and receipt by each of the Beneficiaries
of written or telephonic notification of such execution and authorization of
delivery thereof.

15. WAIVERS AND AMENDMENTS; SUCCESSORS AND ASSIGNS. No waiver of any term or
provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same is in writing and
signed by the Required Holders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all of the Beneficiaries (a) limit the liability of any
Guarantor hereunder, (b) postpone any date fixed for payment hereunder or
(c) amend this Section 15. This Guaranty shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns and
transferees.

16. ADDRESS FOR NOTICES. All written communications provided for hereunder shall
be sent by first class mail or nationwide overnight delivery service (with
charges prepaid) and (i) if to Prudential or any Prudential Affiliate, addressed
as specified for such communications in the Purchaser Schedule attached to the
Note Agreement, in the case of Series A Notes, or the Purchaser Schedule
attached to the applicable Confirmation of Acceptance, in the case of any Shelf
Notes, or at such other address as any such Beneficiary shall have specified to
the Company in writing, (ii) if to any other Beneficiary, addressed to such
Person at such address as it shall have specified in writing to the Company or,
if any such Person shall not have so specified an address, then addressed to
such Person in care of the last holder of Notes held by such Person which shall
have so specified an address to the Company and (iii) if to any Guarantor,
addressed as specified below such Guarantor’s signature on the signature pages
hereto.

17. FAILURE OR INDULGENCE NOT WAIVER; REMEDIES CUMULATIVE. No failure or delay
on the part of any Beneficiary in the exercise of any power, right or privilege
hereunder shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing under this Guaranty are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

7.



--------------------------------------------------------------------------------

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be duly
executed as of the date first above written.

 

GUARANTORS:

WD-40 MANUFACTURING COMPANY,

a California corporation

By:  

 

Title:  

 

c/o the Company at the address for notices set forth in the Note Agreement

 

HPD HOLDINGS CORP., a Delaware corporation

By:

 

 

Title:

 

 

c/o the Company at the address for notices set forth in the Note Agreement

 

HPD LABORATORIES, INC.,

a Delaware corporation

By:

 

 

Title:

 

 

c/o the Company at the address for notices set forth in the Note Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED:

THE PRUDENTIAL INSURANCE COMPANY OF

AMERICA

By:

 

 

Name:

 

 

Title:

  Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Guaranty to be duly executed and delivered as of             ,         .

 

 

(Name of Additional Guarantor) By:  

 

Name:  

 

Title:  

 

Address for Notices:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT F

SECURITY AGREEMENT

This SECURITY AGREEMENT (“Agreement”) dated as of October 18, 2001, is made by
WD-40 Company, a Delaware corporation (“WD-40” or “Borrower”), WD-40
Manufacturing Company, a California corporation (“WD-40 Manufacturing”), HPD
Holdings Corp., a Delaware corporation (“HPD Holdings”) and HPD Laboratories,
Inc., a Delaware corporation (“HPD Laboratories”) and those Affiliates of WD-40
that become parties hereto in the manner provided in Section 22 hereof, and each
of them, jointly and severally, as Grantors, in favor of Union Bank of
California, N.A., as collateral agent (in such capacity, together with all
successors and assigns in such capacity, the “Collateral Agent”) for the
Series A Note Holders, the Shelf Note Holders and the Credit Agreement Lender
(collectively the “Lenders”), with reference to the following facts:

RECITALS

A. WD-40 and Union Bank of California, N.A. (together with its successors and
assigns the “Credit Agreement Lender”) are entering into that certain Revolving
Loan Agreement dated as of the date hereof (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
pursuant to which the Credit Agreement Lender has agreed to extend a revolving
credit facility in the aggregate stated amount of $15,000,000.

B. WD-40 and The Prudential Insurance Company of America (together with its
successors and assigns, “Prudential”) are entering into that Note Purchase and
Private Shelf Agreement, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified from time to time, the “Note
Agreement”), pursuant to which WD-40 has agreed to issue and sell to Prudential,
and Prudential has agreed to buy from WD-40 , its 7.28% Series A Senior Secured
Notes due 2011 in the initial aggregate principal amount of $75,000,000 (the
“Series A Notes”) and (ii) Prudential and Prudential’s affiliates are willing to
consider, in their sole discretion and within limits which may be authorized for
purchase by them from time to time, the purchase of WD-40’s additional senior
secured promissory notes in the aggregate principal amount of $45,000,000 (the
“Shelf Notes”). As used herein, the holders of the Series A Notes and the Shelf
Notes and any future holders of the Series A Notes and the Shelf Notes are
herein referred to collectively as the “Noteholders”.

C. The Collateral Agent has entered into an Intercreditor and Collateral Agency
Agreement dated the date hereof (“Intercreditor Agreement”) pursuant to which
the Collateral Agent has been appointed to hold the Liens hereunder and certain
other Liens for the benefit of the Lenders.

 

-1-



--------------------------------------------------------------------------------

D. The Credit Agreement and the Note Agreement provide, as a condition of the
availability of such credit facilities, that Grantors shall enter into this
Agreement and shall grant security interests to Secured Party as herein
provided.

Each Grantor expects to realize direct and indirect benefits as a result of the
availability of the aforementioned loan credit facilities.

AGREEMENT

NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities to the Borrower, and for other good and valuable
consideration, the receipt and adequacy of which hereby are acknowledged,
Grantors hereby jointly and severally represent, warrant, covenant, agree,
assign and grant as follows:

1. Definitions. This Agreement is the Security Agreement referred to in the
Credit Agreement and the Intercreditor Agreement. Terms defined in the Credit
Agreement and not otherwise defined in this Agreement shall have the meanings
defined for those terms in the Credit Agreement. Terms defined in the California
Uniform Commercial Code and not otherwise defined in this Agreement or in the
Credit Agreement shall have the meanings defined for those terms in the
California Uniform Commercial Code. As used in this Agreement, the following
terms shall have the meanings respectively set forth after each:

“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof, including, without
limitation, any documents or agreements by which additional Grantors become
party hereto.

“Collateral” means and includes all present and future right, title and interest
of Grantors, or any one or more of them, in or to any Property or assets
whatsoever, and all rights and powers of Grantors, or any one or more of them,
to transfer any interest in or to any Property or assets whatsoever, including,
without limitation, any and all of the following Property:

(a) All present and future accounts, accounts receivable, agreements, contracts,
leases, contract rights, rights to payment, instruments, documents, chattel
paper, security agreements, guaranties, letters of credit, undertakings, surety
bonds, insurance policies, notes and drafts, and all forms of obligations owing
to any Grantor or in which any Grantor may have any interest, however created or
arising and whether or not earned by performance;

 

-2-



--------------------------------------------------------------------------------

(b) All present and future general intangibles, all tax refunds of every kind
and nature to which any Grantor now or hereafter may become entitled, however
arising, all other refunds, and all deposits, reserves, loans, royalties, cost
savings, deferred payments, goodwill, choses in action, liquidated damages,
rights to indemnification, trade secrets, computer programs, software, customer
lists, trademarks, trade names, patents, licenses, copyrights, technology,
processes, proprietary information and insurance proceeds of which any Grantor
is a beneficiary;

(c) All present and future deposit accounts of any Grantor, including, without
limitation, any demand, time, savings, passbook or like account maintained by
any Grantor with any bank, savings and loan association, credit union or like
organization, and all money, Cash and Cash Equivalents of any Grantor, whether
or not deposited in any such deposit account;

(d) All present and future books and records, including, without limitation,
books of account and ledgers of every kind and nature, all electronically
recorded data relating to any Grantor or the business thereof, all receptacles
and containers for such records, and all files and correspondence;

(e) All present and future goods, including, without limitation, all consumer
goods, farm products, inventory, equipment, machinery, tools, molds, dies,
furniture, furnishings, fixtures, trade fixtures, motor vehicles, and all other
goods used in connection with or in the conduct of any Grantor’s business;

(f) All present and future inventory and merchandise, including, without
limitation, all present and future goods held for sale or lease or to be
furnished under a contract of service, all raw materials, work in process and
finished goods, all packing materials, supplies and containers relating to or
used in connection with any of the foregoing, and all bills of lading, warehouse
receipts or documents of title relating to any of the foregoing;

(g) All present and future stocks, bonds, debentures, securities, subscription
rights, options, warrants, puts, calls, certificates, partnership interests,
joint venture interests, Investments and/or brokerage accounts and all rights,
preferences, privileges, dividends, distributions, redemption payments, or
liquidation payments with respect thereto;

(h) All present and future accessions, appurtenances, components, repairs,
repair parts, spare parts, replacements, substitutions, additions, issue and/or
improvements to or of or with respect to any of the foregoing;

(i) All other tangible and intangible Property of any Grantor;

 

-3-



--------------------------------------------------------------------------------

(j) All rights, remedies, powers and/or privileges of any Grantor with respect
to any of the foregoing; and

(k) Any and all proceeds and products of any of the foregoing, including,
without limitation, all money, accounts, general intangibles, deposit accounts,
documents, instruments, chattel paper, goods, insurance proceeds, and any other
tangible or intangible property received upon the sale or disposition of any of
the foregoing;

“Event of Default” means an event of default under the Credit Agreement or under
the Note Agreement.

“Grantors” means WD-40, WD-40 Manufacturing, HPD Holdings and HPD Laboratories
and those Affiliates of WD-40 that become parties hereto as provided in
Section 22 hereof, and each of them, and any one or more of them, jointly and
severally.

“Secured Obligations” means any and all present and future obligations of any
type or nature of Grantors or any one or more of them to the Lenders, and any
one or more of them, arising under or relating to the Credit Agreement or the
Note Agreement or any one or more of them, whether due or to become due, matured
or unmatured, liquidated or unliquidated, or contingent or noncontingent,
including obligations of performance as well as obligations of payment, and
including interest that accrues after the commencement of any bankruptcy or
insolvency proceeding by or against any Grantor.

“Secured Party” means the Collateral Agent who shall hold the Liens and security
interests granted hereunder for the ratable benefit of each of the Lenders. All
rights of the Secured Party under this Agreement shall be exercised exclusively
by the Collateral Agent, acting with the consent of the Lenders as required by
and in accordance with the terms of the Intercreditor Agreement.

2. Further Assurances. At any time and from time to time at the request of
Secured Party, each Grantor shall execute and deliver to Secured Party all such
financing statements and other instruments and documents in form and substance
satisfactory to Secured Party as shall reasonably be necessary or desirable to
fully perfect, when filed and/or recorded, Secured Party’s security interests
granted pursuant to Section 3 of this Agreement. At any time and from time to
time, Secured Party shall be entitled to file and/or record any or all such
financing statements, instruments and documents held by it, and any or all such
further financing statements, documents and instruments, and to take all such
other actions, as Secured Party may reasonably deem appropriate to perfect and
to maintain perfected the security interests granted in Section 3 of this
Agreement. At Secured Party’s request, each Grantor shall execute all such
further financing statements, instruments and documents, and shall do all such

 

-4-



--------------------------------------------------------------------------------

further acts and things, as reasonably may be deemed necessary or desirable by
Secured Party to create and perfect, and to continue and preserve, an
indefeasible security interest in the Collateral in favor of Secured Party, or
the priority thereof. With respect to any Collateral consisting of certificated
securities, instruments, documents, certificates of title or the like, as to
which Secured Party’s security interest need be perfected by, or the priority
thereof need be assured by, possession of such Collateral, Grantors will upon
demand of Secured Party deliver possession of same in pledge to Secured Party.
With respect to any Collateral consisting of securities, instruments,
partnership or joint venture interests or the like, Grantors hereby consent and
agree that the issuers of, or obligors on, any such Collateral, or any registrar
or transfer agent or trustee for any such Collateral, shall be entitled to
accept the provisions of this Agreement as conclusive evidence of the right of
Secured Party to effect any transfer or exercise any right hereunder or with
respect to any such Collateral, notwithstanding any other notice or direction to
the contrary heretofore or hereafter given by any Grantor or any other Person to
such issuers or such obligors or to any such registrar or transfer agent or
trustee.

3. Security Agreement. For valuable consideration, Grantors and each of them
hereby assign and pledge to Secured Party, and grant to Secured Party a security
interest in, all presently existing and hereafter acquired Collateral, as
security for the timely payment and performance of the Secured Obligations, and
each of them. This Agreement is a continuing and irrevocable agreement and all
the rights, powers, privileges and remedies hereunder shall apply to any and all
Secured Obligations, including those arising under successive transactions which
shall either continue the Secured Obligations, increase or decrease them, or
from time to time create new Secured Obligations after all or any prior Secured
Obligations have been satisfied, and notwithstanding the bankruptcy of any
Grantor or any other Person or any other event or proceeding affecting any
Person.

4. Grantors’ Representations, Warranties and Agreements. Grantors represent,
warrant and agree that: (a) each Grantor will pay, prior to delinquency, all
taxes, charges, Liens and assessments against the portion of the Collateral
owned by it, except Permitted Encumbrances and such other Liens as are timely
contested in good faith, and upon its failure to pay or so contest such taxes,
charges, Liens and assessments, Secured Party at its option may pay any of them,
and Secured Party shall be the sole judge of the legality or validity thereof
and the amount necessary to discharge the same; (b) the Collateral will not be
used for any unlawful purpose or in violation of any Law, regulation or
ordinance, nor used in any way that will void or impair any insurance required
to be carried in connection therewith; (c) each Grantor will, to the extent
consistent with good business practice, keep the portion of the Collateral owned
by it in reasonably good repair, working order and condition, and from time to
time make all needful and proper repairs, renewals, replacements, additions and
improvements thereto and, as appropriate and applicable, will otherwise

 

-5-



--------------------------------------------------------------------------------

deal with such portion of the Collateral in all such ways as are considered good
practice by owners of like Property; (d) each Grantor will take all reasonable
steps to preserve and protect the Collateral; (e) each Grantor will maintain,
with responsible insurance companies, insurance covering the Collateral against
such insurable losses as is required by the Credit Agreement and the Note
Agreement and is to be consistent with sound business practice, and will cause
Secured Party to be designated as an additional insured and loss payee with
respect to all insurance will obtain the written agreement of the insurers that
such insurance shall not be cancelled, terminated or materially modified to the
detriment of Secured Party without at least 30 days prior written notice to
Secured Party, and will furnish copies of such insurance policies or
certificates to Secured Party promptly upon request therefor; (f) Grantors will
promptly notify Secured Party in writing in the event of damage to any material
portion of the Collateral from any source whatsoever, and, except for the
disposition of collections and other proceeds of the Collateral permitted by
Section 6 hereof, Grantors will not remove or permit to be removed any part of
the Collateral from their places of business without the prior written consent
of Secured Party, except for such items of the Collateral as are removed in the
ordinary course of business or in connection with any transaction or disposition
otherwise permitted by the Credit Agreement and the Note Agreement; and (g) in
the event any Grantor changes its name or its address as either are set forth
herein or in the Credit Agreement, such Grantor will notify Secured Party of
such name and/or address change promptly, but in any event, within five
(5) Banking Days.

5. Secured Party’s Rights Re Collateral. At any time (whether or not an Event of
Default has occurred), without notice or demand and at the expense of each
Grantor with regard to the portion of the Collateral owned by it, Secured Party
may, to the extent it may be necessary or desirable to protect the security
hereunder, but Secured Party shall not be obligated to: (a) at all reasonable
times on reasonable notice, enter upon any premises on which Collateral is
situated and examine the same or (b) perform any obligation of any Grantor under
this Agreement or any obligation of any other Person under the Loan Documents.
At any time and from time to time, at the expense of each Grantor with regard to
the portion of the Collateral owned by it, Secured Party may, to the extent it
may be necessary or desirable to protect the security hereunder, but Secured
Party shall not be obligated to, request from obligors on the Collateral, in the
name of any Grantor or in the name of Secured Party, information concerning the
Collateral and the amounts owing thereon. Each Grantor shall maintain books and
records pertaining to the Collateral in such detail, form and scope as Secured
Party shall reasonably require consistent with Secured Party’s interests
hereunder. Each Grantor shall at any time at Secured Party’s request mark the
Collateral and/or such Grantor’s ledger cards, books of account and other
records relating to the Collateral with appropriate notations satisfactory to
Secured Party disclosing that they are subject to Secured Party’s security
interests. Secured Party shall at all reasonable times on reasonable notice have
full access to and the right to

 

-6-



--------------------------------------------------------------------------------

audit any and all of Grantors’ books and records pertaining to the Collateral,
and to confirm and verify the value of the Collateral and to do whatever else
Secured Party reasonably may deem necessary or desirable to protect its
interests; provided, however, that any such action which involves communicating
with customers of Grantors shall be carried out by Secured Party through
Grantors’ independent auditors unless Secured Party shall then have the right
directly to notify obligors on the Collateral as provided in Section 9. Secured
Party shall be under no duty or obligation whatsoever to take any action to
preserve any rights of or against any prior or other parties in connection with
the Collateral, to exercise any voting rights or managerial rights with respect
to any Collateral, whether or not an Event of Default shall have occurred, or to
make or give any presentments, demands for performance, notices of
non-performance, protests, notices of protests, notices of dishonor or notices
of any other nature whatsoever in connection with the Collateral or the Secured
Obligations. Secured Party shall be under no duty or obligation whatsoever to
take any action to protect or preserve the Collateral or any rights of any
Grantor therein, or to make collections or enforce payment thereon, or to
participate in any foreclosure or other proceeding in connection therewith.

6. Collections on the Collateral. Grantors shall have the right to use and to
continue to make collections on and receive dividends and other proceeds of all
of the Collateral in the ordinary course of business so long as no Event of
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default, at the option of Secured Party,
Grantors’ right to make collections on and receive dividends and other proceeds
of the Collateral and to use or dispose of such collections and proceeds shall
terminate, and any and all dividends, proceeds and collections, including all
partial or total prepayments, then held or thereafter received on or on account
of the Collateral will be held or received by Grantors in trust for Secured
Party and immediately delivered in kind to Secured Party. Any remittance
received by any Grantor from any Person shall be presumed to relate to the
Collateral and to be subject to Secured Party’s security interests. Upon the
occurrence and during the continuance of an Event of Default, Secured Party
shall have the sole right at all times to receive, receipt for, endorse, assign,
deposit and deliver, in the name of Secured Party or in the name of the
appropriate Grantor, any and all checks, notes, drafts and other instruments for
the payment of money constituting proceeds of or otherwise relating to the
Collateral; and each Grantor hereby authorizes Secured Party to affix, by
facsimile signature or otherwise, the general or special endorsement of it, in
such manner as Secured Party shall deem advisable, to any such instrument in the
event the same has been delivered to or obtained by Secured Party without
appropriate endorsement, and Secured Party and any collecting bank are hereby
authorized to consider such endorsement to be a sufficient, valid and effective
endorsement by the appropriate Grantor, to the same extent as though it were
manually executed by the duly authorized officer of the appropriate Grantor,
regardless of by whom or under what circumstances or by what authority such
facsimile signature or other

 

-7-



--------------------------------------------------------------------------------

endorsement actually is affixed, without duty of inquiry or responsibility as to
such matters, and each Grantor hereby expressly waives demand, presentment,
protest and notice of protest or dishonor and all other notices of every kind
and nature with respect to any such instrument.

7. Possession of Collateral by Secured Party. All the Collateral now, heretofore
or hereafter delivered to Secured Party shall be held by Secured Party in its
possession, custody and control. Any or all of the Collateral delivered to
Secured Party may be held in an interest-bearing or non-interest-bearing
account, in Secured Party’s sole and absolute discretion, and Secured Party may,
in its discretion, apply any such interest to payment of the Secured
Obligations. Nothing herein shall obligate Secured Party to invest any
Collateral or obtain any particular return thereon. Upon the occurrence and
during the continuance of an Event of Default, whenever any of the Collateral is
in Secured Party’s possession, custody or control, Secured Party may use,
operate and consume the Collateral, whether for the purpose of preserving and/or
protecting the Collateral, or for the purpose of performing any of Grantors’
Secured Obligations with respect thereto, or otherwise, subject to compliance
with the requirements of applicable Laws. Secured Party may at any time deliver
or redeliver the Collateral or any part thereof to Grantors, and the receipt of
any of the same by any Grantor shall be complete and full acquittance for the
Collateral so delivered, and Secured Party thereafter shall be discharged from
any liability or responsibility therefor. So long as Secured Party exercises
reasonable care with respect to any Collateral in its possession, custody or
control, Secured Party shall have no liability for any loss of or damage to such
Collateral, and in no event shall Secured Party have liability for any
diminution in value of Collateral occasioned by economic or market conditions or
events. Secured Party shall be deemed to have exercised reasonable care within
the meaning of the preceding sentence if the Collateral in the possession,
custody or control of Secured Party is accorded treatment substantially equal to
that which Secured Party accords its own property, it being understood that
Secured Party shall not have any responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not Secured Party has or is
deemed to have knowledge of such matters, or (b) taking any necessary steps to
preserve rights against any Person with respect to any Collateral.

8. Events of Default. There shall be an Event of Default hereunder upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement or under the Note Agreement.

9. Rights Upon Event of Default. Upon the occurrence and during the continuance
of an Event of Default, subject to compliance with the requirements of
applicable Laws, Secured Party shall have, in any jurisdiction where enforcement
hereof is sought, in addition to all other rights and remedies that Secured
Party may

 

-8-



--------------------------------------------------------------------------------

have under applicable Law or in equity or under this Agreement (including,
without limitation, all rights set forth in Section 6 hereof) all rights and
remedies of a secured party under the Uniform Commercial Code as enacted in any
jurisdiction, and, in addition, the following rights and remedies, all of which
may be exercised with or without notice to Grantors and without affecting the
Secured Obligations of Grantors hereunder or the enforceability of the Liens and
security interests created hereby: (a) to foreclose the Liens and security
interests created hereunder or under any other agreement relating to any
Collateral by any available judicial procedure or without judicial process;
(b) to enter any premises where any Collateral may be located for the purpose of
securing, protecting, inventorying, appraising, inspecting, repairing,
preserving, storing, preparing, processing, taking possession of or removing the
same; (c) to sell, assign, lease or otherwise dispose of any Collateral or any
part thereof, either at public or private sale or at any broker’s board, in lot
or in bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to Secured Party; (d) to
notify obligors on the Collateral that the Collateral has been assigned to
Secured Party and that all payments thereon are to be made directly and
exclusively to Secured Party; (e) to collect by legal proceedings or otherwise
all dividends, distributions, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral; (f) to cause the Collateral to be
registered in the name of Secured Party, as legal owner; (g) to enter into any
extension, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral, and in connection
therewith Secured Party may deposit or surrender control of the Collateral
and/or accept other Property in exchange for the Collateral; (h) to settle,
compromise or release, on terms acceptable to Secured Party, in whole or in
part, any amounts owing on the Collateral and/or any disputes with respect
thereto; (i) to extend the time of payment, make allowances and adjustments and
issue credits in connection with the Collateral in the name of Secured Party or
in the name of any Grantor; (j) to enforce payment and prosecute any action or
proceeding with respect to any or all of the Collateral and take or bring, in
the name of Secured Party or in the name of any Grantor, any and all steps,
actions, suits or proceedings deemed by Secured Party necessary or desirable to
effect collection of or to realize upon the Collateral, including any judicial
or nonjudicial foreclosure thereof or thereon, and each Grantor specifically
consents to any nonjudicial foreclosure of any or all of the Collateral or any
other action taken by Secured Party which may release any obligor from personal
liability on any of the Collateral, and each Grantor waives any right not
expressly provided for in this Agreement to receive notice of any public or
private judicial or nonjudicial sale or foreclosure of any security or any of
the Collateral; and any money or other property received by Secured Party in
exchange for or on account of the Collateral, whether representing collections
or proceeds of Collateral, and whether resulting from voluntary payments or
foreclosure proceedings or other legal action taken by Secured Party or Grantors
may be applied by Secured Party without notice to Grantors to the Secured
Obligations in such order and manner as Secured Party in its sole discretion
shall determine; (k) to insure, process and

 

-9-



--------------------------------------------------------------------------------

preserve the Collateral; (l) to exercise all rights, remedies, powers or
privileges provided under any of the Credit Agreement or the Note Agreement;
(m) to remove, from any premises where the same may be located, the Collateral
and any and all documents, instruments, files and records, and any receptacles
and cabinets containing the same, relating to the Collateral, and Secured Party
may, at the cost and expense of each Grantor, use such of its supplies,
equipment, facilities and space at its places of business as may be necessary or
appropriate to properly administer, process, store, control, prepare for sale or
disposition and/or sell or dispose of the portion of the Collateral owned by
such Grantor or to properly administer and control the handling of collections
and realizations thereon, and Secured Party shall be deemed to have a rent-free
tenancy of any premises of any Grantor for such purposes and for such periods of
time as reasonably required by Secured Party; (n) to receive, open and dispose
of all mail addressed to any Grantor and notify postal authorities to change the
address for delivery thereof to such address as Secured Party may designate;
provided that Secured Party agrees that it will promptly deliver over to the
appropriate Grantor such opened mail as does not relate to the Collateral; and
(o) to exercise all other rights, powers, privileges and remedies of an owner of
the Collateral; all at Secured Party’s sole option and as Secured Party in its
sole discretion may deem advisable. Grantors will, at Secured Party’s request,
assemble the Collateral and make it available to Secured Party at places which
Secured Party may reasonably designate, whether at the premises of Grantors or
elsewhere, and will make available to Secured Party, free of cost, all premises,
equipment and facilities of Grantors for the purpose of Secured Party’s taking
possession of the Collateral or storing same or removing or putting the
Collateral in salable form or selling or disposing of same.

Upon the occurrence and during the continuance of an Event of Default, Secured
Party also shall have the right, without notice or demand, either in person, by
agent or by a receiver to be appointed by a court (and Grantors hereby expressly
consent upon the occurrence and during the continuance of an Event of Default to
the appointment of such a receiver), and without regard to the adequacy of any
security for the Secured Obligations, to take possession of the Collateral or
any part thereof and to collect and receive the rents, issues, profits, income
and proceeds thereof. Taking possession of the Collateral shall not cure or
waive any Event of Default or notice thereof or invalidate any act done pursuant
to such notice. The rights, remedies and powers of any receiver appointed by a
court shall be as ordered by said court.

Any public or private sale or other disposition of the Collateral may be held at
any office of Secured Party, or at Grantors’ places of business, or at any other
place permitted by applicable Law, and without the necessity of the Collateral’s
being within the view of prospective purchasers. Secured Party may direct the
order and manner of sale of the Collateral, or portions thereof, as it in its
sole and absolute discretion may determine, and Grantors expressly waive any
right to direct the order and manner of sale of any Collateral. Secured Party or
any Person on Secured Party’s

 

-10-



--------------------------------------------------------------------------------

behalf may bid and purchase at any such sale or other disposition. The net cash
proceeds resulting from the collection, liquidation, sale, lease or other
disposition of the Collateral shall be applied, first, to the expenses
(including reasonable attorneys’ fees and disbursements) of retaking, holding,
storing, processing and preparing for sale or lease, selling, leasing,
collecting, liquidating and the like, and then to the satisfaction of the
Secured Obligations in such order as shall be determined by Secured Party in its
sole and absolute discretion. Grantors and any other Person then obligated
therefor shall pay to Secured Party on demand any deficiency with regard thereto
which may remain after such sale, disposition, collection or liquidation of the
Collateral.

Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, Secured Party will send or
otherwise make available to WD-40, as agent for Grantors and each of them,
reasonable notice of the time and place of any public sale thereof or of the
time on or after which any private sale thereof is to be made. The requirement
of sending reasonable notice conclusively shall be met if such notice is mailed,
first class mail, postage prepaid, to WD-40 at its address set forth in the
Credit Agreement, or delivered or otherwise sent to WD-40, at least five
(5) days before the date of the sale. Each Grantor other than WD-40 hereby
irrevocably appoints WD-40 as its agent for the purpose of receiving notice of
sale hereunder, and agrees that such Grantor conclusively shall be deemed to
have received notice of sale when notice of sale has been given to WD-40. Each
Grantor expressly waives any right to receive notice of any public or private
sale of any Collateral or other security for the Secured Obligations except as
expressly provided for in this paragraph.

With respect to any Collateral consisting of securities, partnership interests,
joint venture interests, Investments or the like, and whether or not any of such
Collateral has been effectively registered under the Securities Act of 1933, as
amended, or other applicable Laws, Secured Party may, in its sole and absolute
discretion, sell all or any part of such Collateral at private sale in such
manner and under such circumstances as Secured Party may deem necessary or
advisable in order that the sale may be lawfully conducted. Without limiting the
foregoing, Secured Party may (i) approach and negotiate with a limited number of
potential purchasers, and (ii) restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing such Collateral
for their own account for investment and not with a view to the distribution or
resale thereof. In the event that any such Collateral is sold at private sale,
Grantors agree that if such Collateral is sold for a price which Secured Party
in good faith believes to be reasonable under the circumstances then existing,
then (a) the sale shall be deemed to be commercially reasonable in all respects,
(b) Grantors shall not be entitled to a credit against the Secured Obligations
in an amount in excess of the purchase price, and (c) Secured Party shall not
incur any liability or responsibility to Grantors in connection therewith,

 

-11-



--------------------------------------------------------------------------------

notwithstanding the possibility that a substantially higher price might have
been realized at a public sale. Grantors recognize that a ready market may not
exist for such Collateral if it is not regularly traded on a recognized
securities exchange, and that a sale by Secured Party of any such Collateral for
an amount substantially less than a pro rata share of the fair market value of
the issuer’s assets minus liabilities may be commercially reasonable in view of
the difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.

Upon consummation of any sale of Collateral hereunder, Secured Party shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
Collateral so sold absolutely free from any claim or right upon the part of any
Grantor or any other Person, and each Grantor hereby waives (to the extent
permitted by applicable Laws) all rights of redemption, stay and appraisal which
it now has or may at any time in the future have under any rule of Law or
statute now existing or hereafter enacted. If the sale of all or any part of the
Collateral is made on credit or for future delivery, Secured Party shall not be
required to apply any portion of the sale price to the Secured Obligations until
such amount actually is received by Secured Party, and any Collateral so sold
may be retained by Secured Party until the sale price is paid in full by the
purchaser or purchasers thereof. Secured Party shall not incur any liability in
case any such purchaser or purchasers shall fail to pay for the Collateral so
sold, and, in case of any such failure, the Collateral may be sold again.

10. Costs and Expenses. Each Grantor agrees to pay to Secured Party all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by Secured Party in the enforcement
or attempted enforcement of this Agreement, whether or not an action is filed in
connection therewith, and in connection with any waiver or amendment of any term
or provision hereof. All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Secured Party
in exercising any right, privilege, power or remedy conferred by this Agreement,
or in the enforcement or attempted enforcement thereof, shall be secured hereby
and shall become a part of the Secured Obligations and shall be paid to Secured
Party by each Grantor, immediately upon demand, together with interest thereon.

11. Statute of Limitations and Other Laws. Until the Secured Obligations shall
have been paid and performed in full, the power of sale and all other rights,
privileges, powers and remedies granted to Secured Party hereunder shall
continue to exist and may be exercised by Secured Party at any time and from
time to time irrespective of the fact that any of the Secured Obligations may
have become barred by any statute of limitations. Each Grantor expressly waives
the benefit of any and all statutes of limitation, and any and all Laws
providing for exemption of property from execution or for valuation and
appraisal upon foreclosure, to the maximum extent permitted by applicable Law.

 

-12-



--------------------------------------------------------------------------------

12. Other Agreements. Nothing herein shall in any way modify or limit the effect
of terms or conditions set forth in any other security or other agreement
executed by any Grantor or in connection with the Secured Obligations, but each
and every term and condition hereof shall be in addition thereto.

13. Incorporation of Suretyship Provisions and Waivers. The attached Exhibit B,
“Suretyship Provisions and Waivers”, is hereby incorporated by this reference as
though set forth herein in full.

14. Condition of Borrower and Their Subsidiaries. Each Grantor represents and
warrants to Secured Party that each Grantor has established adequate means of
obtaining from the Borrower and its Subsidiaries, on a continuing basis,
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of Borrower and its Subsidiaries and their
Properties, and each Grantor now is and hereafter will be completely familiar
with the businesses, operations and condition (financial and otherwise) of
Borrower and its Subsidiaries and their Properties. Each Grantor hereby
expressly waives and relinquishes any duty on the part of Secured Party (should
any such duty exist) to disclose to any Grantor any matter, fact or thing
related to the businesses, operations or condition (financial or otherwise) of
the Borrower or its Subsidiaries or their Properties, whether now known or
hereafter known by Secured Party during the life of this Agreement. With respect
to any of the Secured Obligations, Secured Party need not inquire into the
powers of any Borrower or any Subsidiaries thereof or the officers or employees
acting or purporting to act on their behalf, and all Secured Obligations made or
created in good faith reliance upon the professed exercise of such powers shall
be secured hereby.

15. Liens on Real Property. In the event that all or any part of the Secured
Obligations at any time are secured by any one or more deeds of trust or
mortgages or other instruments creating or granting Liens on any interests in
Real Property, each Grantor authorizes Secured Party, upon the occurrence of and
during the continuance of any Event of Default, at its sole option, without
notice or demand and without affecting any Secured Obligations of any Grantor,
the enforceability of this Agreement, or the validity or enforceability of any
Liens of Secured Party on any Collateral, to foreclose any or all of such deeds
of trust or mortgages or other instruments by judicial or nonjudicial sale.
Insofar as the Liens created herein secure the obligations of other Persons,
(i) each Grantor expressly waives any defenses to the enforcement of this
Agreement or any Liens created or granted hereby or to the recovery by Secured
Party against Borrower or any guarantor or any other Person liable therefor of
any deficiency after a judicial or nonjudicial foreclosure or sale, even though
such a foreclosure or sale may impair the subrogation rights of Grantors and may
preclude Grantors from obtaining reimbursement or contribution from any of the

 

-13-



--------------------------------------------------------------------------------

other Grantors and (ii) each Grantor expressly waives any defenses or benefits
that may be derived from California Code of Civil Procedure §§ 580a, 580b, 580d
or 726, or comparable provisions of the Laws of any other jurisdiction, and all
other suretyship defenses it otherwise might or would have under California Law
or other applicable Law. Each Grantor expressly waives any right to receive
notice of any judicial or nonjudicial foreclosure or sale of any Real Property
or interest therein subject to any such deeds of trust or mortgages or other
instruments and any Grantor’s failure to receive any such notice shall not
impair or affect such Grantor’s Secured Obligations or the enforceability of
this Agreement or any Liens created or granted hereby.

16. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other document to which any Grantor is a
party, Grantors hereby waive with respect to Borrower and its successors and
assigns (including any surety) and any other Person, any and all rights at Law
or in equity to subrogation, to reimbursement, to exoneration, to contribution,
to setoff or to any other rights that could accrue to a surety against a
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, or to a holder or transferee against a maker and
which Grantors may have or hereafter acquire against the Borrower or any other
Party in connection with or as a result of Grantors’ execution, delivery and/or
performance of this Agreement or any document to which any Grantor is a party.
Grantors agree that they shall not have or assert any such rights against the
Borrower or its successors and assigns or any other attempted setoff to any
action commenced against Grantors by the Borrower (as borrower or in any other
capacity) or any other Person. Grantors hereby acknowledge and agree that this
waiver is intended to benefit Secured Party and shall not limit or otherwise
affect Grantors’ liability hereunder, under any other document to which any
Grantor is a party, or the enforceability hereof or thereof.

17. Understandings with Respect to Waivers and Consents. Grantors and each of
them warrant and agree that each of the waivers and consents set forth herein
are made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which Grantors otherwise may have against Borrower, Secured Party or
others, or against Collateral, and that, under the circumstances, the waivers
and consents herein given are reasonable and not contrary to public policy or
Law. If any of the waivers or consents herein are determined to be contrary to
any applicable Law or public policy, such waivers and consents shall be
effective to the maximum extent permitted by Law.

18. Continuing Effect. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be

 

-14-



--------------------------------------------------------------------------------

appointed for all or any significant part of any Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable Law, rescinded or reduced in amount, or must otherwise be
restored or returned by Collateral Agent or any Lender, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

19. Additional Grantors. The initial Grantors hereunder shall be WD 40, WD-40
Manufacturing, HPD Holdings, and HPD Laboratories. From time to time following
the Closing Date, additional Affiliates of WD-40 may become parties hereto, as
additional Grantors, by executing and delivering to Secured Party an Instrument
of Joinder substantially in the form of Exhibit A, accompanied by such
documentation as the Secured Party may require in connection therewith, wherein
such additional Grantors agree to become a party hereto and to be bound hereby.
Upon delivery of such Instrument of Joinder to and acceptance thereof by Secured
Party, notice of which acceptance is hereby waived by Grantors, each such
additional Grantor shall be as fully a party hereto as if such Grantor were an
original signatory hereof. Each Grantor expressly agrees that its Secured
Obligations and the Liens upon its Property granted herein shall not be affected
or diminished by the addition or release of additional Grantors hereunder, nor
by any election of Secured Party not to cause any other Affiliate of WD-40 to
become an additional Grantor hereunder. This Agreement shall be fully effective
as to any Grantor who is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Grantor hereunder.

20. Release of Grantors. This Agreement and all Secured Obligations of Grantors
hereunder shall be released when all Secured Obligations have been paid in full
in cash or otherwise performed in full. Upon such release of Grantors’ Secured
Obligations hereunder, Secured Party promptly shall return any pledged
Collateral to Grantors, or to the Person or Persons legally entitled thereto,
and promptly shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things, reasonably required for the
return of the Collateral to Grantors, or to the Person or Persons legally
entitled thereto, and to evidence or document the release of Secured Party’s
interests arising under this Agreement, all as reasonably requested by, and at
the sole expense of, Grantors.

21. Grant of License to Use Intellectual Property. For the purpose of enabling
Secured Party to exercise rights and remedies under Section 9 hereof (including,
without limiting the terms of Section 9 hereof, in order to take possession of,
hold, preserve, process, assemble, prepare for sale, market for sale, sell or

 

-15-



--------------------------------------------------------------------------------

otherwise dispose of Collateral) at such time as Secured Party shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to
Secured Party, an irrevocable, nonexclusive license (exercisable without payment
of royalty or other compensation to Grantor) to use, license or sublicense any
intellectual property (including, without limitation, tradenames, trademarks,
patents, copyrights, licenses and trade secrets) now owned or hereafter acquired
by Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same agreement.

23. Additional Powers and Authorization. Secured Party shall be entitled to the
benefits accruing to it as the Collateral Agent under the Intercreditor
Agreement. Notwithstanding anything contained herein to the contrary, Secured
Party may employ agents, trustees, or attorneys-in-fact and may vest any of them
with any Property (including, without limitation, any Collateral pledged
hereunder), title, right or power deemed necessary for the purposes of such
appointment.

24. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA.

25. WAIVER OF JURY TRIAL. EACH GRANTOR AND SECURED PARTY EXPRESSLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE CREDIT
AGREEMENT, THE NOTE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE
PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.
EACH GRANTOR AND SECURED PARTY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, THE CREDIT AGREEMENT OR THE NOTE AGREEMENT OR
ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO

 

-16-



--------------------------------------------------------------------------------

ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT, THE CREDIT AGREEMENT AND THE NOTE AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

“Grantors”

WD-40 COMPANY,

a Delaware corporation

By:  

 

Title:  

 

WD-40 MANUFACTURING COMPANY,

a California corporation

By:  

 

Title:  

 

HPD Holdings Corp.,

a Delaware corporation

By:  

 

Title:  

 

HPD Laboratories, Inc.,

a Delaware corporation

By:  

 

Title:  

 

 

-18-



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

AS OF THE DATE FIRST ABOVE WRITTEN:

“Secured Party”

UNION BANK OF CALIFORNIA, N.A.,

as Collateral Agent

By:  

 

  Douglas S. Lambell   Vice President

 

-19-



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECURITY AGREEMENT

INSTRUMENT OF JOINDER

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of             ,         ,
by                             , a                              (“Joining
Party”), and delivered to Union Bank of California, N.A., as Collateral Agent,
pursuant to the Security Agreement dated as of October     , 2001 made by WD-40
Company, WD-40 Manufacturing Company, HPD Holdings Corp. and HPD Laboratories,
Inc., and, with such other parties that may be added from time to time, the
“Grantors”) in favor of the Collateral Agent and the Lenders referred to in the
Security Agreement. Terms used but not defined in this Joinder shall have the
meanings defined for those terms in the Security Agreement.

RECITALS

(A) The Security Agreement was made by the Grantors in favor of the Collateral
Agent for the benefit of the Lenders.

(B) Joining Party has become a Subsidiary of the Borrower and, as such, is
required to become a party to the Security Agreement.

(C) Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

NOW THEREFORE, Joining Party agrees as follows:

AGREEMENT

(1) By this Joinder, Joining Party becomes a party to the Security Agreement as
an additional joint and several “Grantor.” Joining Party agrees that, upon its
execution hereof, it will become a Grantor under the Security Agreement and will
be bound by all terms, conditions, and duties applicable to a Grantor under the
Security Agreement.

(2) The effective date of this Joinder is                             .

 

-1-



--------------------------------------------------------------------------------

“Joining Party”

 

a  

 

By:  

 

Title:  

 

 

ACKNOWLEDGED:

UNION BANK OF CALIFORNIA, N.A.,

as Collateral Agent

By:  

 

Title:  

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

TO

SECURITY AGREEMENT

SURETYSHIP PROVISIONS AND WAIVERS

1. Waivers and Consents. Each Grantor acknowledges that the Liens and security
interests created or granted herein will or may secure obligations of Persons
other than such Grantor and, in full recognition of that fact, each Grantor
consents and agrees that Secured Party may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or security
hereof:

(a) supplement, modify, amend, extend, renew, or otherwise change the time for
payment or the terms of the Secured Obligations or any part thereof, including
any increase or decrease of the rate(s) of interest thereon;

(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Secured Obligations or any part thereof
or any of the Loan Documents or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder;

(c) accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Secured Obligations or any
part thereof;

(d) accept partial payments on the Secured Obligations;

(e) receive and hold additional security or guaranties for the Secured
Obligations or any part thereof;

(f) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Secured Party in its
sole and absolute discretion may determine;

(g) release any Person or any guarantor from any personal liability with respect
to the Secured Obligations or any part thereof;

(h) settle, release on terms satisfactory to Secured Party or by operation of
applicable laws or otherwise liquidate or enforce any Secured Obligations and
any security or guaranty therefor in any manner, consent to the transfer of any
security and bid and purchase at any sale; and

 

-1-



--------------------------------------------------------------------------------

(i) consent to the merger, change or any other restructuring or termination of
the corporate existence of any Borrower or any other Person, and correspondingly
restructure the Secured Obligations, and any such merger, change, restructuring
or termination shall not affect the liability of any Grantor or the continuing
existence of any Liens hereunder, under any other Loan Document to which any
Grantor is a party or the enforceability hereof or thereof with respect to all
or any part of the Secured Obligations.

Upon the occurrence of and during the continuance of any Event of Default,
Secured Party may enforce this Agreement independently as to each Grantor and
independently of any other remedy or security Secured Party at any time may have
or hold in connection with the Secured Obligations, and it shall not be
necessary for Secured Party to marshal assets in favor of any Grantor, the
Borrower or any other Person or to proceed upon or against and/or exhaust any
other security or remedy before proceeding to enforce this Agreement. Each
Grantor expressly waives any right to require Secured Party to marshal assets in
favor of such Grantor, the Borrower or any other Person or to proceed against
any other Person or any collateral provided by any other Person, and agrees that
Secured Party may proceed against any Person and/or collateral in such order as
it shall determine in its sole and absolute discretion. Secured Party may file a
separate action or actions against any Grantor, whether action is brought or
prosecuted with respect to any other security or against any other Grantor, the
Borrower or any other Person, or whether any other Person is joined in any such
action or actions. Each Grantor agrees that Secured Party and the Borrower and
any other Person may deal with each other in connection with the Secured
Obligations or otherwise, or alter any contracts or agreements now or hereafter
existing between any of them, in any manner whatsoever, all without in any way
altering or affecting the security of this Agreement. Secured Party’s rights
hereunder shall be reinstated and revived, and the enforceability of this
Agreement shall continue, with respect to any amount at any time paid on account
of the Secured Obligations which thereafter shall be required to be restored or
returned by Secured Party upon the bankruptcy, insolvency or reorganization of
any Borrower, any Grantor or any other Person, or otherwise, all as though such
amount had not been paid. The Liens created or granted herein and the
enforceability of this Agreement at all times shall remain effective to secure
the full amount of all the Secured Obligations, even though the Secured
Obligations, including any part thereof or any other security or guaranty
therefor, may be or hereafter may become invalid or otherwise unenforceable as
against the Borrower or any other Person and whether or not the Borrower or any
other Person shall have any personal liability with respect thereto. Each
Grantor expressly waives any and all defenses now or hereafter arising or
asserted by reason of (a) any disability or other defense of the Borrower or any
other Person with respect to the Secured Obligations, (b) the unenforceability
or invalidity of any security or guaranty for the Secured Obligations or the
lack of perfection or continuing perfection or failure of priority of any
security for the Secured Obligations, (c) the cessation for

 

-2-



--------------------------------------------------------------------------------

any cause whatsoever of the liability of the Borrower or any other Person (other
than by reason of the full payment and performance of all Secured Obligations),
(d) any failure of Secured Party to marshal assets in favor of such Grantor or
any other Person, (e) except as otherwise required by Law or as provided in this
Agreement, any failure of Secured Party to give notice of sale or other
disposition of collateral to such Grantor or any other Person or any defect in
any notice that may be given in connection with any sale or disposition of
collateral, (f) except as otherwise required by Law or as provided in this
Agreement, any failure of Secured Party to comply with applicable Laws in
connection with the sale or other disposition of any collateral or other
security for any Secured Obligation, including without limitation any failure of
Secured Party to conduct a commercially reasonable sale or other disposition of
any collateral or other security for any Secured Obligation, (g) any act or
omission of Secured Party or others that directly or indirectly results in or
aids the discharge or release of the Borrower, any Grantor or any other Person
or the Secured Obligations or any other security or guaranty therefor by
operation of law, (h) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation, (i) any failure of Secured Party to
file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person, (j) the election by Secured Party, in any bankruptcy proceeding of
any Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
Liens under Section 364 of the United States Bankruptcy Code, (l) any use of
cash collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any Liens in favor
of Secured Party for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Secured Obligations (or any interest
thereon) in or as a result of any such proceeding, or (p) to the extent
permitted, the benefits of any form of one-action rule. Until no part of any
commitment to lend remains outstanding and all of the Secured Obligations have
been paid and performed in full, Grantors shall have no right of subrogation,
contribution, reimbursement or indemnity, and each Grantor expressly waives any
right to enforce any remedy that Secured Party now has or hereafter may have
against any other Person and waives the benefit of, or any right to participate
in, any other security now or hereafter held by Secured Party. Each Grantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Secured Obligations, and all
notices of acceptance of this Agreement or of the existence, creation or
incurring of new or additional Secured Obligations.

 

-3-



--------------------------------------------------------------------------------

2. Condition of Borrower and their Subsidiaries. Each Grantor represents and
warrants to Secured Party that such Grantor has established adequate means of
obtaining from the Borrower and its Subsidiaries, on a continuing basis,
financial and other information pertaining to the businesses, operations and
condition (financial and otherwise) of the Borrower and its Subsidiaries and
their properties, and such Grantor now is and hereafter will be completely
familiar with the businesses, operations and condition (financial and otherwise)
of the Borrower and its Subsidiaries and their properties. Each Grantor hereby
expressly waives and relinquishes any duty on the part of Secured Party to
disclose to such Grantor any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of the Borrower or its
Subsidiaries or their properties, whether now known or hereafter known by
Secured Party during the life of this Agreement. With respect to any of the
Secured Obligations, Secured Party need not inquire into the powers of the
Borrower or any Subsidiaries thereof or the officers or employees acting or
purporting to act on their behalf, and all Secured Obligations made or created
in good faith reliance upon the professed exercise of such powers shall be
secured hereby.

3. Liens on Real Property. In the event that all or any part of the Secured
Obligations at any time are secured by any one or more deeds of trust or
mortgages creating or granting Liens on any interests in real property, each
Grantor authorizes Secured Party, upon the occurrence of and during the
continuance of any Event of Default, at its sole option, without notice or
demand and without affecting any Secured Obligations, the enforceability of this
Agreement, or the validity or enforceability of any Liens of any Secured Party
on any collateral, to foreclose any or all of such deeds of trust or mortgages
by judicial or nonjudicial sale. Insofar as the Liens created herein secure the
obligations of other Persons, (i) each Grantor expressly waives any defenses to
the enforcement of this Agreement or any Liens created or granted hereby or to
the recovery by Secured Party against the Borrower or any other Person liable
therefor of any deficiency after a judicial or nonjudicial foreclosure or sale,
even though such a foreclosure or sale may impair the subrogation rights of such
Grantor and may preclude such Grantor from obtaining reimbursement or
contribution from any other Person and (ii) each Grantor expressly waives any
defenses or benefits that may be derived from California Code of Civil Procedure
§§ 580a, 580b, 580d or 726, or comparable provisions of the Laws of any other
jurisdiction and all other suretyship defenses it otherwise might or would have
under California Law or other applicable Law. Each Grantor expressly waives any
right to receive notice of any judicial or nonjudicial foreclosure or sale of
any real property or interest therein subject to any such deeds of trust or
mortgages and such Grantor’s failure to receive any such notice shall not impair
or affect such Grantor’s obligations hereunder or the enforceability of this
Agreement or any Liens created or granted hereby.

 

-4-



--------------------------------------------------------------------------------

4. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Grantor is
a Party, each Grantor hereby waives with respect to the Borrower and its
successors and assigns (including any surety) and any other Party any and all
rights at Law or in equity, to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which such Grantor may have or hereafter acquire against the
Borrower or any other Party in connection with or as a result of such Grantor’s
execution, delivery and/or performance of this Agreement or any other Loan
Document to which such Grantor is a party. Each Grantor agrees that it shall not
have or assert any such rights against the Borrower or its successors and
assigns or any other Person (including any surety), either directly or as an
attempted setoff to any action commenced against such Grantor by the Borrower
(as borrower or in any other capacity) or any other Person. Each Grantor hereby
acknowledges and agrees that this waiver is intended to benefit Secured Party
and shall not limit or otherwise affect such Grantor’s liability hereunder,
under any other Loan Document to which such Grantor is a party, or the
enforceability hereof or thereof.

5. Understandings with Respect to Waivers and Consents. Each Grantor warrants
and agrees that each of the waivers and consents set forth herein is made with
full knowledge of its significance and consequences, with the understanding that
events giving rise to any defense waived may diminish, destroy or otherwise
adversely affect rights which such Grantor otherwise may have against the
Borrower, Secured Party or others, or against collateral, and that, under the
circumstances, the waivers and consents herein given are reasonable and not
contrary to public policy or Law. If any of the waivers or consents herein are
determined to be contrary to any applicable Law or public policy, such waivers
and consents shall be effective to the maximum extent permitted by law.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT G

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
October 18, 2001 by each of the Persons listed on the signature pages hereto,
together with each other Person who may become a party hereto pursuant to
Section 16 of this Agreement (each a “Grantor” and collectively “Grantors”),
jointly and severally in favor of UNION BANK OF CALIFORNIA, N.A., as collateral
agent (in such capacity together with all successors and assigns, the
“Collateral Agent”), for the Lenders referred to below, with reference to the
following facts:

RECITALS

A. WD-40 Company, a Delaware corporation (“Borrower”) and Union Bank of
California, N.A. (together with its successors and assigns the “Credit Agreement
Lender”) are entering into that certain Revolving Loan Agreement dated as of the
date hereof (as the same may be amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which the Credit Agreement
Lender has agreed to extend a revolving credit facility in the aggregate stated
amount of $15,000,000.

B. Borrower and The Prudential Insurance Company of America (together with its
successors and assigns, “Prudential”) are entering into that Note Purchase and
Private Shelf Agreement, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified from time to time, the “Note
Agreement”), pursuant to which Borrower has agreed to issue and sell to
Prudential, and Prudential has agreed to buy from Borrower, its 7.28% Series A
Senior Secured Notes due 2011 in the initial aggregate principal amount of
$75,000,000 (the “Series A Notes”) and (ii) Prudential and Prudential’s
affiliates are willing to consider, in their sole discretion and within limits
which may be authorized for purchase by them from time to time, the purchase of
Borrower’s additional senior secured promissory notes in the aggregate principal
amount of $45,000,000 (the “Shelf Notes”). As used herein, the holders of the
Series A Notes and the Shelf Notes and any future holders of the Series A Notes
and the Shelf Notes are herein referred to collectively as the “Noteholders”.

C. The Collateral Agent has entered into an Intercreditor and Collateral Agency
Agreement dated the date hereof (“Intercreditor Agreement”) pursuant to which
the Collateral Agent has been appointed to hold the Liens hereunder and certain
other Liens for the benefit of the Lenders.

 

-1-



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities to Borrower, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Grantors hereby
jointly and severally represent, warrant, covenant and agree as follows:

1. Definitions. This Agreement is the Patent Security Agreement referred to in
the Loan Agreement and the Intercreditor Agreement. Terms defined in the Loan
Agreement and not otherwise defined in this Agreement shall have the respective
meanings defined for those terms in the Loan Agreement. As used in this
Agreement, the following terms shall have the meanings respectively set forth
after each:

“Agreement” means this Patent Security Agreement, and any extensions,
modifications, renewals, restatements, supplements or amendments hereof,
including, without limitation, any documents or agreements by which additional
Grantors become party hereto.

“Collateral” means and includes all of the following: all of Grantors’ right,
title and interest in and to all of (a) Grantors’ interests in any patents,
whether foreign or domestic; all applications, registrations and recordings
relating to such patents in the United States Patent and Trademark Office
(“USPTO”) or in any similar office or agency of the United States of America,
any state thereof, any political subdivision thereof or in any other countries,
and all reissues, extensions and renewals thereof, including, without
limitation, those patents, applications, registrations and recordings described
in Schedule 1 hereto (the “Patents”), and (b) any and all proceeds of any of the
foregoing, including any claims by Grantors against third parties for past,
present and future infringement of the Patents or any licenses with respect
thereto.

“Event of Default” means an event of default under the Loan Agreement or under
the Note Agreement.

“Lenders” mean the Credit Agreement Lender and the Note Holders.

“Obligations” means any and all present and future obligations of any type or
nature of Grantors or any one or more of them to the Lenders, and any one or
more of them, arising under or relating to the Loan Agreement or the Note
Agreement or any one or more of them, whether due or to become due, matured or
unmatured, liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any bankruptcy or insolvency
proceeding by or against any Grantor.

 

-2-



--------------------------------------------------------------------------------

“Secured Party” means the Collateral Agent who shall hold the Liens and security
interests granted hereunder for the ratable benefit of each of the Lenders. All
rights of the Secured Party under this Agreement shall be exercised exclusively
by the Collateral Agent, acting with the consent of the Lenders as required by
and in accordance with the terms of the Intercreditor Agreement.

2. Incorporation of Representations, Warranties, Covenants and Other Provisions
of Loan Documents. This Agreement is one of the “Loan Documents” referred to in
the Loan Agreement. All representations, warranties, affirmative and negative
covenants and other provisions contained in any Loan Document that are
applicable to Loan Documents generally are fully applicable to this Agreement
and are incorporated herein by this reference as though fully set forth in full.

3. Security Interest. For valuable consideration, Grantors and each of them
hereby jointly and severally grants to Secured Party, to secure the prompt and
indefeasible payment and performance of all of the Obligations, a security
interest in all of the presently existing and hereafter acquired Collateral.
This Agreement is a continuing and irrevocable agreement and all the rights,
powers, privileges and remedies hereunder shall apply to any and all
Obligations, including those arising under successive transactions which shall
either continue the Obligations, increase or decrease them and notwithstanding
the bankruptcy of any Grantor or any other Person or any other event or
proceeding affecting any Person.

4. Representations, Warranties and Covenants. Grantors, and each of them,
represent, warrant and agree that:

(a) All of the existing Collateral is valid and subsisting in full force and
effect, and each Grantor owns the sole, full, and clear title thereto, and the
right and power to grant the security interests granted hereunder. Grantors
will, at their expense, perform all acts and execute all documents necessary to
maintain the existence of the Collateral as valid, subsisting, and registered
patents, including, without limitation, the filing of any renewal affidavits and
applications. The Collateral is not subject to any Liens, claims, mortgages,
assignments or licenses of any nature whatsoever, whether recorded or
unrecorded, except as permitted by the Loan Agreement.

(b) As of the date hereof, none of Grantors has any Patents registered with the
USPTO, or any similar office or agency in the United States of America, or any
other country other than those described in Schedule 1.

(c) Grantors shall not assign, sell, mortgage, lease, transfer, pledge,
hypothecate, grant a security interest in or Lien upon, encumber, grant an
exclusive or nonexclusive license or sublicense relating thereto, except as

 

-3-



--------------------------------------------------------------------------------

permitted herein or in the Loan Agreement or in the Note Agreement, or otherwise
dispose of any of the Collateral without the prior written consent of Secured
Party. Nothing in this Agreement shall be deemed a consent by Secured Party to
any such action, except as such action is expressly permitted hereunder.

(d) Each Grantor authorizes Secured Party to modify this Agreement by amending
Schedule 1 to include any new patent, and any patent renewal of any Grantor
applied for and obtained hereafter; and each Grantor shall, upon request of
Secured Party from time to time execute and deliver to Secured Party any and all
assignments, agreements, instruments, documents and such other papers as may be
requested by Secured Party to evidence the assignment of a security interest in
each such Patent.

(e) No Grantor nor any Subsidiary of any Grantor has abandoned any of the
Patents, and no Grantor nor any Subsidiary of any Grantor will do any act, or
omit to do any act, whereby any material Patent may become abandoned, canceled,
invalidated, unenforceable, avoided, or avoidable. Each Grantor shall notify
Secured Party promptly if it knows, or has reason to know, of any reason why any
registration, or recording may become abandoned, canceled, invalidated, or
unenforceable.

(f) Grantors will render any assistance, as Secured Party may reasonably
determine is necessary, to Secured Party in any proceeding before the USPTO, any
federal or state court, or any similar office or agency in the United States of
America, or any State therein, or any other country, to maintain and protect
Secured Party’s security interest in the Patents.

(g) Grantors retain all responsibility and liability arising from the use of the
Patents, and each Grantor hereby indemnifies and holds Secured Party harmless
from and against any claim, suit, loss, damage, or expense (including reasonable
attorneys’ fees) arising out of any alleged defect in any product manufactured,
promoted, or sold by any Grantor (or any Affiliate or Subsidiary thereof) in
connection with any Patent or out of the manufacture, promotion, labeling, sale,
or advertisement of any such product by any Grantor or any Affiliate or
Subsidiary thereof.

(h) In any action or proceeding instituted by Secured Party in connection with
any matters arising at any time out of, or with respect to, this Agreement,
Grantors will not interpose any counterclaim of any nature.

(i) The execution, delivery and performance of this Agreement is within the
power of Grantors and have been duly authorized by all necessary corporate or
company action and to the best of each Grantor’s

 

-4-



--------------------------------------------------------------------------------

knowledge do not contravene any Law, rule, regulation or any judgment, decree or
order of any tribunal or of any agreement to which any Grantor is a party or by
which any of its property is bound.

(j) Each Grantor shall, at its sole expense, do, make, execute and deliver all
such additional and further acts, things, deeds, assurances, and instruments, in
each case in form and substance satisfactory to Secured Party, relating to the
creation, validity, or perfection of the security interests provided for in this
Agreement under 35 U.S.C. Section 261, 15 U.S.C. Section 1051 et seq., the
Uniform Commercial Code or other Law of the United States of America, the State
of California, or of any countries or other States as Secured Party may from
time to time reasonably request, and shall take all such other action as Secured
Party may reasonably require to more completely vest in and assure to Secured
Party its rights hereunder or its security interest in any of the Collateral,
and each Grantor hereby irrevocably authorizes Secured Party or its designee, at
such Grantor’s expense, to execute such documents, and file such financing
statements with respect thereto with or without such Grantor’s signature, as
Secured Party may reasonably deem appropriate. In the event that any recording
or refiling (or the filing of any statement of continuation or assignment of any
financing statement) or any other action, is required at any time to protect and
preserve such security interest, Grantors shall, at their sole cost and expense,
cause the same to be done or taken at such time and in such manner as may be
necessary and as may be reasonably requested by Secured Party. Each Grantor
further authorizes Secured Party to have this or any other security agreement
recorded or filed with the USPTO or other appropriate federal, state or
government office.

(k) Secured Party is hereby irrevocably appointed by each Grantor as its lawful
attorney and agent, with full power of substitution to execute and deliver on
behalf of and in the name of any or all Grantors, such financing statements,
collateral assignments, pledges and other documents and agreements, and to take
such other action as Secured Party may deem necessary for the purpose of
perfecting, protecting or effecting the security interests granted herein and
effected hereby, and any mortgages or Liens necessary or desirable to implement
or effectuate the same, under any applicable Law, and Secured Party is hereby
authorized to file on behalf of and in the name of any or all Grantors, at
Grantors’ sole expense, such financing statements, assignments, pledges and
other documents in any appropriate governmental office.

(l) Secured Party may, in its sole discretion, pay any amount, or do any act
which Grantors fail to pay or do as required hereunder or as requested by
Secured Party to preserve, defend, protect, maintain, record, amend, or enforce
the Obligations, the Collateral, or the security interest

 

-5-



--------------------------------------------------------------------------------

granted hereunder, including, but not limited to, all filing or recording fees,
court costs, collection charges, and reasonable attorneys’ fees. Grantors will
be liable to Secured Party for any such payment, which payment shall be deemed
an advance by Secured Party to Grantors, shall be payable on demand, together
with interest and shall be part of the Obligations.

5. Inspection. Each Grantor hereby grants to Secured Party and its
representatives the right to inspect such Grantor’s properties wherein the
Patents are used and the products and records relating thereto.

6. Rights and Remedies. Upon the occurrence and during the continuance of any
Event of Default, and at any time thereafter, in addition to all other rights
and remedies of Secured Party, Secured Party shall have the following rights and
remedies which may be exercised without notice to, or consent by, any Grantor,
except as such notice or consent is expressly provided for hereunder.

(a) Secured Party may use any of the Patents for the sale of goods, completion
of work in process, or rendering of services in connection with enforcing any
security interest granted to Secured Party by Grantors or any Subsidiary of any
Grantor.

(b) Secured Party may enforce its security interest in the Collateral, or any
part thereof, either with or without special conditions or stipulations and take
all actions permitted by law in connection with such enforcement, except that
Secured Party agrees to provide Grantors with five (5) days’ prior written
notice of any proposed disposition of the Collateral. The requirement of sending
notice conclusively shall be met if such notice is mailed, first class mail,
postage prepaid, to Borrower, on behalf of all Grantors. Each Grantor hereby
irrevocably appoints Borrower as its agent for the purpose of receiving notice
of sale hereunder, and agrees that such Grantor conclusively shall be deemed to
have received notice of sale when notice of sale has been given to Borrower.
Each Grantor expressly waives any right to receive notice of any public or
private sale of any Collateral or other security for the Obligations except as
expressly provided in this Section 6(b). Secured Party shall have the power to
buy the Collateral, or any part thereof, and Secured Party shall also have the
power to execute assurances and perform all other acts which Secured Party may,
in Secured Party’s sole discretion, deem appropriate or proper in connection
with the Collateral. In any such event, Grantors shall be liable for any
deficiency.

(c) In addition to the foregoing, in order to implement the assignment, sale or
other disposition of any of the Collateral pursuant to Section 6(b) hereof,
Secured Party may, at any time, execute and deliver, on behalf of Grantors, and
each of them, pursuant to the authority granted in

 

-6-



--------------------------------------------------------------------------------

powers of attorney, one or more instruments of assignment of the Patents (or any
application, registration, or recording relating thereto), in form suitable for
filing, recording, or registration. Grantors agree to pay Secured Party, on
demand, all costs incurred in any such transfer of the Collateral, including,
but not limited to any taxes, fees, and reasonable attorneys’ fees.

(d) Secured Party may apply the proceeds actually received from any such use,
assignment, sale, or other disposition of Collateral first to the reasonable
costs and expenses thereof, including, without limitation, reasonable attorneys’
fees and all legal, travel, and other expenses which may be incurred by Secured
Party. Thereafter, Secured Party may apply any remaining proceeds to such of the
Obligations as provided in the Intercreditor Agreement. Grantors shall remain
liable to Secured Party for any expenses or Obligations remaining unpaid after
the application of such proceeds, and Grantors will pay Secured Party, on
demand, any such unpaid amount, together with interest thereon.

(e) In connection with any use, assignment, sale, or other disposition of the
Collateral, Grantors shall supply to Secured Party, or Secured Party’s designee,
Grantors’ knowledge and expertise relating to the manufacture and sale of the
products and services relating to the Patents and records relating to the
Patents and the distribution thereof.

Nothing contained herein shall be construed as requiring Secured Party to take
any such action at any time. All of Secured Party’s rights and remedies, whether
provided under Law, the Loan Agreement, the Note Agreement, this Agreement, or
otherwise shall be cumulative, and none is exclusive of any right or remedy
otherwise provided herein or in any of the other Loan Documents, at law or in
equity. Such rights and remedies may be enforced alternatively, successively, or
concurrently.

7. Waivers and Consents. Each Grantor acknowledges that the Liens created or
granted herein will or may secure Obligations of Persons other than such Grantor
and, in full recognition of that fact, each Grantor consents and agrees that
Secured Party may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or security hereof: (a) supplement,
modify, amend, extend, renew, accelerate or otherwise change the time for
payment or the terms of the Obligations or any part thereof, including any
increase or decrease of the rate(s) of interest thereon; (b) supplement, modify,
amend or waive, or enter into or give any agreement, approval or consent with
respect to, the Obligations or any part thereof, or any of the Loan Documents or
any additional security or guaranties, or any condition, covenant, default,
remedy, right, representation or term thereof or thereunder; (c) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Loan Documents or the Obligations or any part

 

-7-



--------------------------------------------------------------------------------

thereof; (d) accept partial payments on the Obligations; (e) receive and hold
additional security or guaranties for the Obligations or any part thereof;
(f) release, reconvey, terminate, waive, abandon, fail to perfect, subordinate,
exchange, substitute, transfer and/or enforce any security or guaranties, and
apply any security and direct the order or manner of sale thereof as Secured
Party in its sole and absolute discretion may determine; (g) release any Person
from any personal liability with respect to the Obligations or any part thereof;
(h) settle, release on terms satisfactory to Secured Party or by operation of
applicable Laws or otherwise liquidate or enforce any Obligations and any
security or guaranty in any manner, consent to the transfer of any security and
bid and purchase at any sale; and/or (i) consent to the merger, change or any
other restructuring or termination of the corporate or other existence of any
Grantor or any other Person, and correspondingly restructure the Obligations,
and any such merger, change, restructuring or termination shall not affect the
liability of any Grantor or the continuing existence of any Lien hereunder,
under any other Loan Document to which any Grantor is a party or the
enforceability hereof or thereof with respect to all or any part of the
Obligations.

Upon the occurrence and during the continuance of any Event of Default, Secured
Party may enforce this Agreement independently as to each Grantor and
independently of any other remedy or security Secured Party at any time may have
or hold in connection with the Obligations secured hereby, and it shall not be
necessary for Secured Party to marshal assets in favor of any Grantor or any
other Person or to proceed upon or against and/or exhaust any other security or
remedy before proceeding to enforce this Agreement. Each Grantor expressly
waives any right to require Secured Party to marshal assets in favor of any
Grantor or any other Person or to proceed against any other Grantor or any
Collateral provided by any other Grantor, and agrees that Secured Party may
proceed against Grantors and/or the Collateral in such order as it shall
determine in its sole and absolute discretion. Secured Party may file a separate
action or actions against any Grantor, whether action is brought or prosecuted
with respect to any other security or against any other Person, or whether any
other Person is joined in any such action or actions. Each Grantor agrees that
Secured Party and Borrower and any Affiliate of Borrower may deal with each
other in connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Agreement. Secured Party’s rights hereunder shall be reinstated and revived, and
the enforceability of this Agreement shall continue, with respect to any amount
at any time paid on account of the Obligations which thereafter shall be
required to be restored or returned by Secured Party upon the bankruptcy,
insolvency or reorganization of any Grantor or otherwise, all as though such
amount had not been paid. The Liens created or granted herein and the
enforceability of this Agreement at all times shall remain effective to secure
the full amount of all the Obligations even though the Obligations, including
any part thereof or any other security or guaranty therefor, may be or hereafter
may

 

-8-



--------------------------------------------------------------------------------

become invalid or otherwise unenforceable as against Borrower or any other Party
and whether or not Borrower or any other Party shall have any personal liability
with respect thereto. Each Grantor expressly waives any and all defenses now or
hereafter arising or asserted by reason of (a) any disability or other defense
of Borrower or any other Party with respect to the Obligations, (b) the
unenforceability or invalidity of any security or guaranty for the Obligations
or the lack of perfection or continuing perfection or failure of priority of any
security for the Obligations, (c) the cessation for any cause whatsoever of the
liability of Borrower or any other Party (other than by reason of the full
payment and performance of all Obligations), (d) any failure of Secured Party to
marshal assets in favor of any Grantor or any other Person, (e) except as
otherwise provided in this Agreement, any failure of Secured Party to give
notice of sale or other disposition of Collateral to any Grantor or any other
Person or any defect in any notice that may be given in connection with any sale
or disposition of Collateral, (f) except as otherwise provided in this
Agreement, any failure of Secured Party to comply with applicable Laws in
connection with the sale or other disposition of any Collateral or other
security for any Obligations, including, without limitation, any failure of
Secured Party to conduct a commercially reasonable sale or other disposition of
any Collateral or other security for any Obligations, (g) any act or omission of
Secured Party or others that directly or indirectly results in or aids the
discharge or release of Borrower or any other Party or the Obligations or any
other security or guaranty therefor by operation of Law or otherwise, (h) any
Law which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation, (i) any failure of Secured Party to file or enforce a
claim in any bankruptcy or other proceeding with respect to any Person, (j) the
election by Secured Party, in any bankruptcy proceeding of any Person, of the
application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code, (k) any extension of credit or the grant of any Lien under
Section 364 of the United States Bankruptcy Code, (l) any use of cash collateral
under Section 363 of the United States Bankruptcy Code, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor of
Secured Party for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Obligations (or any interest thereon) in
or as a result of any such proceeding, (p) to the extent permitted, the benefits
of any form of one-action rule under any applicable Law, or (q) any action taken
by Secured Party that is authorized by this Section 7 or any other provision of
any Loan Document. Each Grantor expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Agreement or of the
existence, creation or incurring of new or additional Obligations.

 

-9-



--------------------------------------------------------------------------------

8. Condition of Borrower and Its Subsidiaries. Each Grantor represents and
warrants to Secured Party that each Grantor has established adequate means of
obtaining from Borrower and its Subsidiaries, on a continuing basis, financial
and other information pertaining to the businesses, operations and condition
(financial and otherwise) of Borrower and its Subsidiaries and their Properties,
and each Grantor now is and hereafter will be completely familiar with the
businesses, operations and condition (financial and otherwise) of Borrower and
its Subsidiaries and their Properties. Each Grantor hereby expressly waives and
relinquishes any duty on the part of Secured Party (should any such duty exist)
to disclose to any Grantor any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of Borrower or its Subsidiaries
or their Properties, whether now known or hereafter known by Secured Party
during the life of this Agreement. With respect to any of the Obligations,
Secured Party need not inquire into the powers of Borrower or any Subsidiaries
thereof or the officers or employees acting or purporting to act on their
behalf, and all Obligations made or created in good faith reliance upon the
professed exercise of such powers shall be secured hereby.

9. Liens on Real Property. In the event that all or any part of the Obligations
at any time are secured by any one or more deeds of trust or mortgages or other
instruments creating or granting Liens on any interests in real Property, each
Grantor authorizes Secured Party, upon the occurrence of and during the
continuance of any Event of Default, at its sole option, without notice or
demand and without affecting any Obligations of any Grantor, the enforceability
of this Agreement, or the validity or enforceability of any Liens of Secured
Party on any Collateral, to foreclose any or all of such deeds of trust or
mortgages or other instruments by judicial or nonjudicial sale. Each Grantor
expressly waives any defenses to the enforcement of this Agreement or any Liens
created or granted hereby or to the recovery by Secured Party against Borrower
or any guarantor or any other Person liable therefor of any deficiency after a
judicial or nonjudicial foreclosure or sale, even though such a foreclosure or
sale may impair the subrogation rights of Grantors and may preclude Grantors
from obtaining reimbursement or contribution from any of the other Grantors.
Each Grantor expressly waives any defenses or benefits that may be derived from
California Code of Civil Procedure §§ 580a, 580b, 580d or 726, or comparable
provisions of the Laws of any other jurisdiction, and all other suretyship
defenses it otherwise might or would have under California Law or other
applicable Law. Each Grantor expressly waives any right to receive notice of any
judicial or nonjudicial foreclosure or sale of any real Property or interest
therein subject to any such deeds of trust or mortgages or other instruments and
any Grantor’s failure to receive any such notice shall not impair or affect such
Grantor’s Obligations or the enforceability of this Agreement or any Liens
created or granted hereby.

 

-10-



--------------------------------------------------------------------------------

10. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Grantor is
a party, Grantors hereby waive with respect to Borrower and its successors and
assigns (including any surety) and any other Person, any and all rights at Law
or in equity to subrogation, to reimbursement, to exoneration, to indemnity, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which Grantors may have or hereafter acquire against
Borrower or any other Person in connection with or as a result of Grantors’
execution, delivery and/or performance of this Agreement or any other Loan
Document to which any Grantor is a party. Each of the Grantors agrees that it
shall not have or assert any such rights against any other Grantor or any such
Grantor’s successors and assigns or any other Person (including any surety),
either directly or as an attempted setoff to any action commenced against such
Grantor by the other such Grantor (as borrower or in any other capacity) or any
other Person. Grantors hereby acknowledge and agree that this waiver is intended
to benefit Secured Party and shall not limit or otherwise affect Grantors’
liability hereunder, under any other Loan Document to which any Grantor is a
party, or the enforceability hereof or thereof. Until such time, if any, as all
of the Obligations have been paid and performed in full and no portion of any
Commitment remains in effect, each Grantor expressly waives any right to enforce
any remedy that Secured Party now has or hereafter may have against any other
Person and waives the benefit of, or any right to participate in, any Collateral
now or hereafter held by Secured Party. Each Grantor waives all rights and
defenses arising out of an election of remedies by Secured Party, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for the Obligations has destroyed such Grantor’s rights of subrogation
and reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.

11. Waiver of Discharge. Without limiting the generality of the foregoing, each
Grantor hereby waives discharge by waiving all defenses based on suretyship or
impairment of collateral.

12. Understanding with Respect to Waivers and Consents. Grantors and each of
them warrant and agree that each of the waivers and consents set forth herein
are made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which Grantors otherwise may have against Borrower, Secured Party or
others, or against Collateral, and that, under the circumstances, the waivers
and consents herein given are reasonable and not contrary to public policy or
Law. If any of the waivers or consents herein are determined to be contrary to
any applicable Law or public policy, such waivers and consents shall be
effective to the maximum extent permitted by Law.

 

-11-



--------------------------------------------------------------------------------

13. Costs and Expenses.

(a) Grantors will pay any and all charges, costs and taxes incurred in
implementing or subsequently amending this Agreement, including, without
limitation, recording and filing fees, appraisal fees, stamp taxes, and
reasonable fees and disbursements of Secured Party’s counsel incurred by Secured
Party, and the allocated cost of in-house counsel to Secured Party, in
connection with this Agreement, and in the enforcement of this Agreement and in
the enforcement or foreclosure of any Liens, security interests or other rights
of Secured Party under this Agreement, or under any other documentation
heretofore, now, or hereafter given to Secured Party in furtherance of the
transactions contemplated hereby.

(b) Grantors agree to reimburse Secured Party for and indemnify it against, any
and all losses, expenses and liabilities (including liabilities for penalties)
of whatever kind or nature sustained and reasonably incurred in connection with
any claim, demand, suit or legal or arbitration proceeding relating to this
Agreement, or the exercise of any rights or powers hereunder, including
reasonable attorneys’ fees and disbursements, and the allocated cost of in-house
counsel to Secured Party, except losses, expenses and liabilities arising out of
Secured Party’s own gross negligence or willful misconduct.

14. Miscellaneous.

(a) Grantors and Secured Party may from time to time agree in writing to the
release of certain of the Collateral from the security interest created hereby.

(b) This Agreement and all rights and obligations hereunder, including matters
of construction, validity and performance, shall be governed by the Laws of the
United States, and, to the extent that the Laws of the United States are not
applicable, by the Laws of the State of California applicable to contracts
executed and performed in the State of California.

(c) Any notice, request, demand or other communication required or permitted
under this Agreement shall be in writing and shall be deemed to be properly
given if done in accordance with the Loan Agreement.

(d) Except as otherwise set forth in the Loan Agreement or the Note Agreement,
the provisions of this Agreement may not be modified, amended, restated or
supplemented, whether or not the modification, amendment, restatement or
supplement is supported by new consideration, except by a written instrument
duly executed and delivered by Secured Party and Grantors.

 

-12-



--------------------------------------------------------------------------------

(e) Except as otherwise set forth in the Loan Agreement or the Note Agreement or
this Agreement, any waiver of the terms and conditions of this Agreement, or any
Event of Default and its consequences hereunder or thereunder, and any consent
or approval required or permitted by this Agreement to be given, may be made or
given with, but only with, the written consent of Secured Party on such terms
and conditions as specified in the written instrument granting such waiver,
consent or approval.

(f) Any failure or delay by Secured Party to require strict performance by
Grantors of any of the provisions, warranties, terms, and conditions contained
herein, or in any other agreement, document, or instrument, shall not affect
Secured Party’s right to demand strict compliance and performance therewith, and
any waiver of any default shall not waive or affect any other default, whether
prior or subsequent thereto, and whether of the same or of a different type.
None of the warranties, conditions, provisions, and terms contained herein, or
in any other agreement, document, or instrument, shall be deemed to have been
waived by any act or knowledge of Secured Party, its agents, officers, or
employees, but only by an instrument in writing, signed by an officer of Secured
Party and directed to Grantors, specifying such waiver.

(g) If any term or provision of this Agreement conflicts with any term or
provision of the Loan Agreement or the Note Agreement, the terms or provisions
of the Loan Agreement and the Note Agreement shall control.

(h) If any provision hereof shall be deemed to be invalid by any court, such
invalidity shall not affect the remainder of this Agreement.

(i) This Agreement shall be binding upon, and for the benefit of, the parties
hereto and their respective legal representatives, successors, and assigns.

(j) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same agreement.

15. Continuing Effect. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor’s assets.

 

-13-



--------------------------------------------------------------------------------

16. Additional Grantors. From time to time following the date hereof,
Subsidiaries of Borrower may become parties hereto, as additional Grantors, by
executing and delivering to Secured Party a Joinder Agreement substantially in
the form of Exhibit A attached hereto, accompanied by such documentation as
Secured Party may require in connection therewith, wherein such additional
Grantors agree to become a party hereto and to be bound hereby. Upon delivery of
such Joinder Agreement to and acceptance thereof by Secured Party, notice of
which acceptance is hereby waived by Grantors, each such additional Grantor
shall be as fully a party hereto as if such Grantor were an original signatory
hereof. Each Grantor expressly agrees that its Obligations and the Liens upon
its Property granted herein shall not be affected or diminished by the addition
or release of additional Grantors hereunder, nor by any election of Secured
Party not to cause any Subsidiary of Borrower to become an additional Grantor
hereunder. This Agreement shall be fully effective as to any Grantor who is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

17. Release of Grantors. This Agreement and all Obligations of Grantors
hereunder shall be released when all Obligations have been paid in full in cash
or otherwise performed in full. Upon such release of Grantors’ Obligations
hereunder, Secured Party shall return any Collateral to Grantors, or to the
Person or Persons legally entitled thereto, and shall endorse, execute, deliver,
record and file all instruments and documents, and do all other acts and things,
reasonably required for the return of the Collateral to Grantors, or to the
Person or Persons legally entitled thereto, and to evidence or document the
release of Secured Party’s interests arising under this Agreement, all as
reasonably requested by, and at the sole expense of, Grantors.

18. Additional Powers and Authorization. Notwithstanding anything contained
herein to the contrary, Secured Party may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any Property (including, without
limitation, any Collateral assigned hereunder), title, right or power deemed
necessary for the purposes of such appointment.

19. Dispute Resolution.

(a) Any controversy or claim between or among the parties, their agents,
employees and Affiliates, including (1) those arising out of or relating to,
this Agreement or any of the other Loan Documents, (2) any negotiations,
correspondence or communications relating to this Agreement or any of the other
Loan Documents, whether or not incorporated herein or therein, or any
indebtedness evidenced hereby or thereby, (3) the administration or management
of this Agreement or any of the other Loan Documents or any indebtedness
evidenced hereby or thereby, or (4) any alleged agreements, promises,
representations or transactions in connection herewith or therewith,

 

-14-



--------------------------------------------------------------------------------

including any claim or controversy which arises out of or is based upon an
alleged tort, shall be subject to and resolved in accordance with any applicable
Alternative Dispute Resolution Agreements.

(b) No provision of, or the exercise of any rights under, Section 19(a) shall
limit the right of Secured Party to exercise self help remedies such as set-off,
to foreclose against any Collateral, or to obtain provisional or ancillary
remedies such as injunctive relief or the appointment of a receiver from a court
having jurisdiction before, during or after the pendency of any mediation or
arbitration. Similarly, nothing herein shall prohibit any Grantor from seeking
to obtain injunctive relief from a court of competent jurisdiction; provided,
however, the exercise of any such right by any Grantor shall not affect or
constitute in any way a waiver of the right of Secured Party or any other party
to compel arbitration or reference as provided by the terms of any applicable
Alternative Dispute Resolution Agreement.

(c) Except with respect to the provisions of this Section 19, to the extent any
provision of any applicable Alternative Dispute Resolution Agreement is
inconsistent with the other terms of this Agreement, the terms of such
applicable Alternative Dispute Resolution Agreement shall prevail.

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

“Grantor”

WD-40 COMPANY,

a Delaware corporation

By  

 

 

 

WD-40 MANUFACTURING COMPANY,

a California corporation

By  

 

 

 

 

-15-



--------------------------------------------------------------------------------

HPD Holdings Corp. a Delaware corporation By  

 

 

 

HPD Laboratories, Inc.,

a Delaware corporation

By  

 

 

 

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

“Secured Party”

UNION BANK OF CALIFORNIA, N.A.,

As Collateral Agent for the Lenders

 

By:  

 

 

 

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

INSTRUMENT OF JOINDER

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of             ,         ,
by                             , a                              (“Joining
Party”), and delivered to Union Bank of California, N.A., as Collateral Agent,
pursuant to the Patent Security Agreement dated as of October     , 2001 made by
the Persons listed on the signature pages thereof and by all other Grantors who
later become a party thereto in favor of the Collateral Agent and the Lenders
referred to therein (as supplemented, modified, amended, restated, extended or
supplanted, the “Patent Security Agreement”). Terms used but not defined in this
Joinder shall have the meanings defined for those terms in the Patent Security
Agreement.

RECITALS

A. The Patent Security Agreement was made by the Grantors in favor of the
Collateral Agent for the benefit of the Lenders.

B. Joining Party has become a Subsidiary of Borrower, and as such is required to
become a party to the Patent Security Agreement.

C. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Loan Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. By this Joinder, Joining Party becomes a party to the Patent Security
Agreement as an additional joint and several “Grantor.” Joining Party agrees
that, upon its execution hereof, it will become a Grantor under the Patent
Security Agreement with respect to all Obligations, and will be bound by all
terms, conditions, and duties applicable to a Grantor under the Patent Security
Agreement.

 

-17-



--------------------------------------------------------------------------------

2. The effective date of this Joinder is                             .

 

“Joining Party”

 

a  

 

By:  

 

 

 

 

ACKNOWLEDGED:

UNION BANK OF CALIFORNIA, N.A.

as Collateral Agent for the Lenders

By:  

 

 

 

 

-18-



--------------------------------------------------------------------------------

SCHEDULE 1

U.S. PATENTS

U.S. Patents Owned by WD-40 Company

 

Title

  

Inventor(s)

  

U.S. Patent/App. No.

  

Issue/Filing Date

1.

   Liquid Dispenser with Extensible Dispensing Tube    Faughnder, et al.   
6,293,436    9/25/01

2.

   Liquid Dispenser    Faughnder, et al.    D428,029    7/11/00

3.

   Bottle or the Like    Dearing    D281,223    11/05/85

4.

   Bottle or the Like    Dearing    D281,397    11/19/85

 

  U.S. Patents Owned by WD-40 Manufacturing Corporation

Title

  

Inventor(s)

  

U.S. Patent/App. No.

  

Issue/Filing Date

 

None.

        

 

  U.S. Patents Owned by HPD Holdings Corp.

Title

  

Inventor(s)

  

U.S. Patent/App. No.

  

Issue/Filing Date

 

None.

        

U.S. Patents Owned by HPD Laboratories, Inc.

 

Title

  

Inventor(s)

  

U.S. Patent/App. No.

  

Issue/Filing Date

1.

   Manual Toilet Bowl Cleaner    Bala C. Nayar    08/610,454    Pending

2.

   Automatic Dispenser for Disinfectant and    Russomanno    4,534,071   
08/13/85

3.

   Air Freshener Device With Visual Signal    Bernarducci, et al.    5,163,616
   01/14/91

4.

   Chlorine Cleanser Tabletting Process and    Hung, et al.    5,753,602   
05/19/98

5.

   Auto Toilet Bowl Cleaner With a metered    Sokol, et al.    4,896,382   
10/30/90

6.

   Lavatory Cleaning Block    Hung, et al.    5,178,787    01/12/93

7.

   Lavatory Cleaning Block    Hung, et al.    5,395,546    03/07/95

8.

   Lavatory Cleaning Block    Ward, et al.    5,763,376    06/09/98



--------------------------------------------------------------------------------

9.   

Automatic Toilet Bowl

Cleaner and Deplet

   Hauptmann, et al.    4,534,070    08/13/85 10.    Bottle with Cap   
Verebelyl    D 310,960    10/02/90 11.    Multiple Compacted Solids and Packages
   Siragusa, et al.    6,112,898    09/05/00 12.    Multiple Compacted Solids
and Packages    Siragusa, et al.    5,755,330    05/26/98 13.    Lavatory
Cleaning Block    Dolan, et al.    5,578,559    11/26/96 14.    Composition for
Carpet and Room Deodorizer    Carmello, et al.    09/476,216    Pending 15.   
Carpet treating composition containing    Dente, et al.    4,552,777    11/12/85
16.    Surface Erodable controlled releasing    Chang    5,188,755    02/23/93
17.    Bottle    Byrne, et al.    D 357,630    4/25/95 18.    Bottle       D
355,125    2/7/95 19.    Bottle       D 355,126    2/7/95 20.    Bottle       D
333,618    3/2/93 21.    Dispenser for Granular Material       D 308,480   
6/12/90 22.    Metering Dispenser    Lover    5,007,556    4/16/91 23.   
Delayed Action Drain Cleaner Compositions    Carmello, et al.    5,008,029   
4/16/91 24.    Drain Cleaner Dispenser    Sternheimer, et al.    5,609,189   
3/11/97 25.    Drain Cleaner Dispenser    Sternheimer, et al.    5,398,738   
3/21/95 26.    Drain Cleaner Dispenser with Locking Feature    Sternheimer, et
al.    5,392,823    2/28/95 27.    Drain Cleaner Dispenser    Sternheimer, et
al.    5,303,750    4/19/94 28.    Drain Cleaner Dispenser    Sternheimer, et
al.    5,253,684    10/19/93 29.    Drain Cleaner Dispenser with Locking Feature
   Sternheimer, et al.    5,251,559    10/12/93 30.    Cleaning Block for Flush
Toilet Tanks       4,820,449   



--------------------------------------------------------------------------------

EXHIBIT H

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Agreement”) is made and entered into as
of October 18, 2001 by each of the Persons listed on the signature pages hereto,
together with each other Person who may become a party hereto pursuant to
Section 16 of this Agreement (each a “Grantor” and collectively “Grantors”),
jointly and severally in favor of UNION BANK OF CALIFORNIA, N.A., as collateral
agent (in such capacity together with all successors and assigns, the
“Collateral Agent”), for the Lenders referred to below, with reference to the
following facts:

RECITALS

A. WD-40 Company, a Delaware corporation (“Borrower”) and Union Bank of
California, N.A. (together with its successors and assigns the “Credit Agreement
Lender”) are entering into that certain Revolving Loan Agreement dated as of the
date hereof (as the same may be amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which the Credit Agreement
Lender has agreed to extend a revolving credit facility in the aggregate stated
amount of $15,000,000.

B. Borrower and The Prudential Insurance Company of America (together with its
successors and assigns, “Prudential”) are entering into that Note Purchase and
Private Shelf Agreement, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified from time to time, the “Note
Agreement”), pursuant to which Borrower has agreed to issue and sell to
Prudential, and Prudential has agreed to buy from Borrower, its 7.28% Series A
Senior Secured Notes due 2011 in the initial aggregate principal amount of
$75,000,000 (the “Series A Notes”) and (ii) Prudential and Prudential’s
affiliates are willing to consider, in their sole discretion and within limits
which may be authorized for purchase by them from time to time, the purchase of
Borrower’s additional senior secured promissory notes in the aggregate principal
amount of $45,000,000 (the “Shelf Notes”). As used herein, the holders of the
Series A Notes and the Shelf Notes and any future holders of the Series A Notes
and the Shelf Notes are herein referred to collectively as the “Noteholders”.

C. The Collateral Agent has entered into an Intercreditor and Collateral Agency
Agreement dated the date hereof (“Intercreditor Agreement”) pursuant to which
the Collateral Agent has been appointed to hold the Liens hereunder and certain
other Liens for the benefit of the Lenders.

 

-1-



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities to Borrower, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Grantors hereby
jointly and severally represent, warrant, covenant and agree as follows:

1. Definitions. This Agreement is the Trademark Security Agreement referred to
in the Loan Agreement and the Intercreditor Agreement. Terms defined in the Loan
Agreement and not otherwise defined in this Agreement shall have the meanings
defined for those terms in the Loan Agreement. As used in this Agreement, the
following terms shall have the meanings respectively set forth after each:

“Collateral” means and includes all of the following: (a) all of Grantors’
right, title, and interest in and to all of Grantors’ trademarks, trade names,
trade styles, and service marks; all prints and labels on which said trademarks,
trade names, trade styles, and service marks appear, have appeared, or will
appear, and all designs and general intangibles of a like nature; all
registrations and recordings relating to the foregoing in the United States
Patent and Trademark Office (“USPTO”) or in any similar office or agency of the
United States, any State thereof, or any political subdivision thereof, or in
any other countries, and all reissues, extensions, and renewals thereof
(collectively, the “Trademarks”), including those trademarks, terms, designs and
registrations described in Schedule 1 hereto; (b) the goodwill of the business
symbolized by each of the Trademarks, including, without limitation, all
customer lists and other records relating to the distribution of products or
services bearing the Trademarks; and (c) any and all proceeds of any of the
foregoing, including any claims by Grantors against third parties for past,
present and future infringement of the Trademarks or any licenses with respect
thereto; provided, however, that any Prospective Trademark Rights shall be
excluded from the “Collateral” for purposes hereof (and shall not be subject to
the provisions of this Agreement), until and unless added hereto as contemplated
by Section 4(e) hereof.

“Event of Default” means an event of default under the Loan Agreement or under
the Note Agreement.

“Grantors” means Borrower and those Subsidiaries of Borrower, if any, that are
parties hereto as indicated on the signature pages hereof, or that become
parties hereto as provided in Section 10 hereof, and each of them, and any one
or more of them, jointly and severally. At such times, if any, as no
Subsidiaries of Borrower are parties hereto, the term “Grantors” shall refer
solely to Borrower.

“Lenders” mean the Credit Agreement Lender and the Note Holders.

 

-2-



--------------------------------------------------------------------------------

“Obligations” means any and all present and future obligations of any type or
nature of Grantors or any one or more of them to the Lenders, and any one or
more of them, arising under or relating to the Loan Agreement or the Note
Agreement or any one or more of them, whether due or to become due, matured or
unmatured, liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any bankruptcy or insolvency
proceeding by or against any Grantor.

“Prospective Trademark Rights” means any applications for registration,
intent-to-use registrations, and other prospective rights in future Trademarks
of Grantors which do not presently constitute Trademarks.

“Secured Party” means the Collateral Agent who shall hold the Liens and security
interests granted hereunder for the ratable benefit of each of the Lenders. All
rights of the Secured Party under this Agreement shall be exercised exclusively
by the Collateral Agent, acting with the consent of the Lenders as required by
and in accordance with the terms of the Intercreditor Agreement.

2. Incorporation of Representations, Warranties, Covenants and Other Provisions
of Loan Documents. This Agreement is one of the “Loan Documents” referred to in
the Loan Agreement. All representations, warranties, affirmative and negative
covenants and other provisions contained in any Loan Document that are
applicable to Loan Documents generally are fully applicable to this Agreement
and are incorporated herein by this reference as though fully set forth in full.

3. Security Interest. For valuable consideration, Grantors and each of them
hereby jointly and severally grant and assign to Secured Party a security
interest to secure the prompt and indefeasible payment and performance of the
Obligations, and each of them, in and to all of the presently existing and
hereafter acquired Collateral. This Agreement is a continuing and irrevocable
agreement and all the rights, powers, privileges and remedies hereunder shall
apply to any and all Obligations, including those arising under successive
transactions which shall either continue the Obligations, increase or decrease
them, or from time to time create new Obligations after all or any prior
Obligations have been satisfied, and notwithstanding the bankruptcy of any
Grantor or any other Person or any other event or proceeding affecting any
Person.

4. Representations, Warranties and Covenants. Grantors, and each of them,
represent, warrant and agree that:

(a) All of the existing Collateral is valid and subsisting in full force and
effect, and Grantors own the sole, full, and clear title thereto, and the right
and power to grant the security interests granted hereunder. Grantors will, at
their expense, perform all acts and execute all documents necessary to

 

-3-



--------------------------------------------------------------------------------

maintain the existence of the Collateral as valid, subsisting, and registered
trademarks, including, without limitation, the filing of any renewal affidavits
and applications. The Collateral is not subject to any Liens, claims, mortgages,
Agreements or licenses of any nature whatsoever, whether recorded or unrecorded,
except as permitted by the Loan Agreement.

(b) As of the date hereof, none of Grantors or their Subsidiaries has any
Trademarks registered with the USPTO, or any similar office or agency in the
United States, or any other country other than those described in Schedule 1.

(c) Grantors shall not assign, sell, mortgage, lease, transfer, pledge,
hypothecate, grant a security interest in or Lien upon, encumber, grant an
exclusive or nonexclusive license or sublicense relating thereto, except as
permitted herein or in the Loan Agreement or in the Note Agreement, or otherwise
dispose of any of the Collateral without the prior written consent of Secured
Party. Nothing in this Agreement shall be deemed a consent by Secured Party to
any such action, except as such action is expressly permitted hereunder.

(d) Each Grantor authorizes Secured Party to modify this Agreement by amending
Schedule 1 to include as additional Collateral any new trademark or service mark
and any trademark or service mark renewal of any Grantor applied for and
obtained hereafter; and each Grantor shall, upon request of Secured Party from
time to time, execute and deliver to Secured Party any and all Agreements,
agreements, instruments, documents, and such other papers as may be requested by
Secured Party to evidence the Agreement of a security interest to Secured Party
of each such Trademark.

(e) No Grantor nor any Subsidiary of any Grantor has abandoned any of the
Trademarks, and no Grantor nor any Subsidiary of any Grantor will do any act, or
omit to do any act, whereby any material Trademark may become abandoned,
cancelled, invalidated, unenforceable, avoided, or avoidable. Each Grantor shall
notify Secured Party promptly if it knows, or has reason to know, of any reason
why any registration or recording may become abandoned, cancelled, invalidated,
or unenforceable.

(f) Grantors will render any assistance, as Secured Party may determine is
necessary, to Secured Party in any proceeding before the USPTO, any federal or
state court, or any similar office or agency in the United States, or any State
therein, or any other country, to maintain and protect Secured Party’s security
interest in the Trademarks.

 

-4-



--------------------------------------------------------------------------------

(g) Grantors retain all responsibility and liability arising from the use of the
Trademarks, and each Grantor hereby indemnifies and holds the Secured Party
harmless from and against any claim, suit, loss, damage, or expense (including
reasonable attorneys’ fees) arising out of any alleged defect in any product
manufactured, promoted, or sold by any Grantor (or any Affiliate or Subsidiary
thereof) in connection with any Trademark or out of the manufacture, promotion,
labeling, sale, or advertisement of any such product by any Grantor or any
Affiliate or Subsidiary thereof.

(h) In any action or proceeding instituted by Secured Party in connection with
any matters arising at any time out of, or with respect to, this Agreement,
Grantors will not interpose any counterclaim of any nature.

(i) The execution, delivery and performance of this Agreement is within the
power of Grantors and have been duly authorized by all necessary corporate
action and to the best of each Grantor’s knowledge do not contravene any Law,
rule, regulation or any judgment, decree or order of any tribunal or of any
agreement to which any Grantor is a party or by which any of its property is
bound.

(j) Each Grantor shall, at its sole expense, do, make, execute and deliver all
such additional and further acts, things, deeds, assurances, and instruments, in
each case in form and substance satisfactory to Secured Party, relating to the
creation, validity, or perfection of the security interests provided for in this
Agreement under 35 U.S.C. Section 261, 15 U.S.C. Section 1051 et seq., the
Uniform Commercial Code or other Law of the United States, the State of
California, or of any countries or other States as Secured Party may from time
to time reasonably request, and shall take all such other action as the Secured
Party may reasonably require to more completely vest in and assure to Secured
Party its rights hereunder or its security interest in any of the Collateral,
and each Grantor hereby irrevocably authorizes Secured Party or its designee, at
such Grantor’s expense, to execute such documents, and file such financing
statements with respect thereto with or without such Grantor’s signature, as
Secured Party may reasonably deem appropriate. In the event that any recording
or refiling (or the filing of any statement of continuation or Agreement of any
financing statement) or any other action, is required at any time to protect and
preserve such security interest, Grantors shall, at their sole cost and expense,
cause the same to be done or taken at such time and in such manner as may be
necessary and as may be reasonably requested by Secured Party. Each Grantor
further authorizes Secured Party to have this or any other security agreement
recorded or filed with the USPTO or other appropriate federal, state or
government office.

 

-5-



--------------------------------------------------------------------------------

(k) Secured Party is hereby irrevocably appointed by each Grantor as its lawful
attorney and agent, with full power of substitution to execute and deliver on
behalf of and in the name of any or all Grantors, such financing statements,
Agreements, pledges and other documents and agreements, and to take such other
action as Secured Party may deem necessary for the purpose of perfecting,
protecting or effecting the security interests granted herein and effected
hereby, and any mortgages or Liens necessary or desirable to implement or
effectuate the same, under any applicable Law, and Secured Party is hereby
authorized to file on behalf of and in the name of any or all Grantors, at
Grantors’ sole expense, such financing statements, Agreements, pledges and other
documents in any appropriate governmental office.

(l) Secured Party may, in its sole discretion, pay any amount, or do any act
which Grantors fail to pay or do as required hereunder or as requested by
Secured Party to preserve, defend, protect, maintain, record, amend, or enforce
the Obligations, the Collateral, or the security interest granted hereunder,
including, without limitation, all filing or recording fees, court costs,
collection charges, and reasonable attorneys’ fees. Grantors will be liable to
Secured Party for any such payment, which payment shall be deemed an advance by
the Secured Party to Grantors, shall be payable on demand, together with
interest, and shall be part of the Obligations.

5. Inspection. Each Grantor hereby grants to Secured Party and its
representatives the right to inspect such Grantor’s properties wherein the
Trademarks are used and the products and records relating thereto.

6. Rights and Remedies Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default, and at any time thereafter, in addition to
all other rights and remedies of Secured Party, Secured Party shall have the
following rights and remedies, which may be exercised without notice to, or
consent by, any Grantor, except as such notice or consent is expressly provided
for hereunder:

(a) Secured Party may use any of the Trademarks for the sale of goods,
completion of work in process, or rendering of services in connection with
enforcing any security interest granted to Secured Party by Grantors or any
Subsidiary of any Grantor.

(b) Secured Party may enforce its security interest in the Collateral, or any
part thereof, either with or without special conditions or stipulations, and
take all actions permitted by law in connection with such enforcement, except
that Secured Party agrees to provide Grantors with five (5) days’ prior written
notice of any proposed disposition of the Collateral. The requirement of sending
notice conclusively shall be met if such notice is mailed, first class mail,
postage prepaid, to the Grantor owning the same. Each

 

-6-



--------------------------------------------------------------------------------

Grantor expressly waives any right to receive notice of any public or private
sale of any Collateral or other security for the Obligations except as expressly
provided in this Section 6(b). Secured Party shall have the power to buy the
Collateral, or any part thereof, and Secured Party shall also have the power to
execute assurances and perform all other acts which Secured Party may, in
Secured Party’s sole discretion, deem appropriate or proper in connection with
the Collateral. In any such event, Grantors shall be liable for any deficiency.

(c) In addition to the foregoing, in order to implement the Agreement, sale or
other disposition of any of the Collateral pursuant to Section 6(b) hereof,
Secured Party may, at any time, execute and deliver, on behalf of Grantors, and
each of them, pursuant to the authority granted in powers of attorney, one or
more instruments of Agreement of the Trademarks (or any application,
registration, or recording relating thereto), in form suitable for filing,
recording, or registration. Grantors agree to pay Secured Party, on demand, all
costs incurred in any such transfer of the Collateral, including, without
limitation, any taxes, fees, and reasonable attorneys’ fees.

(d) Secured Party may first apply the proceeds actually received from any such
use, Agreement, sale, or other disposition of Collateral first to the reasonable
costs and expenses thereof, including, without limitation, reasonable attorneys’
fees and all legal, travel, and other expenses which may be incurred by Secured
Party. Thereafter, Secured Party may apply any remaining proceeds to such of the
Obligations as provided in the Intercreditor Agreement. Grantors shall remain
liable to Secured Party for any expenses or Obligations remaining unpaid after
the application of such proceeds, and Grantors will pay Secured Party, on
demand, any such unpaid amount, together with interest thereon.

(e) In connection with any such use, Agreement, sale, or other disposition of
Collateral, Grantors shall supply to Secured Party, or Secured Party’s designee,
Grantors’ knowledge and expertise relating to the manufacture and sale of the
products and services bearing the Trademarks and Grantors’ customer lists and
other records relating to the Trademarks and the distribution hereof.

Nothing contained herein shall be construed as requiring Secured Party to take
any such action at any time. All of Secured Party’s rights and remedies, whether
provided under Law, the Loan Agreement, the Note Agreement, this Agreement, or
otherwise shall be cumulative, and none is exclusive of any right or remedy
otherwise provided herein or in any of the other Loan Documents, at law or in
equity. Such rights and remedies may be enforced alternatively, successively, or
concurrently.

 

-7-



--------------------------------------------------------------------------------

7. Waivers and Consents. Each Grantor acknowledges that the Liens created or
granted herein will or may secure Obligations of Persons other than such Grantor
and, in full recognition of that fact, each Grantor consents and agrees that
Secured Party may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or security hereof: (a) supplement,
modify, amend, extend, renew, accelerate or otherwise change the time for
payment or the terms of the Obligations or any part thereof, including any
increase or decrease of the rate(s) of interest thereon; (b) supplement, modify,
amend or waive, or enter into or give any agreement, approval or consent with
respect to, the Obligations or any part thereof, or any of the Loan Documents or
any additional security or guaranties, or any condition, covenant, default,
remedy, right, representation or term thereof or thereunder; (c) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Loan Documents or the Obligations or any part thereof; (d) accept
partial payments on the Obligations; (e) receive and hold additional security or
guaranties for the Obligations or any part thereof; (f) release, reconvey,
terminate, waive, abandon, fail to perfect, subordinate, exchange, substitute,
transfer and/or enforce any security or guaranties, and apply any security and
direct the order or manner of sale thereof as Secured Party in its sole and
absolute discretion may determine; (g) release any Person from any personal
liability with respect to the Obligations or any part thereof; (h) settle,
release on terms satisfactory to Secured Party or by operation of applicable
Laws or otherwise liquidate or enforce any Obligations and any security or
guaranty in any manner, consent to the transfer of any security and bid and
purchase at any sale; and/or (i) consent to the merger, change or any other
restructuring or termination of the corporate or other existence of any Grantor
or any other Person, and correspondingly restructure the Obligations, and any
such merger, change, restructuring or termination shall not affect the liability
of any Grantor or the continuing existence of any Lien hereunder, under any
other Loan Document to which any Grantor is a party or the enforceability hereof
or thereof with respect to all or any part of the Obligations.

Upon the occurrence and during the continuance of any Event of Default, Secured
Party may enforce this Agreement independently as to each Grantor and
independently of any other remedy or security Secured Party at any time may have
or hold in connection with the Obligations secured hereby, and it shall not be
necessary for Secured Party to marshal assets in favor of any Grantor or any
other Person or to proceed upon or against and/or exhaust any other security or
remedy before proceeding to enforce this Agreement. Each Grantor expressly
waives any right to require Secured Party to marshal assets in favor of any
Grantor or any other Person or to proceed against any other Grantor or any
Collateral provided by any other Grantor, and agrees that Secured Party may
proceed against Grantors and/or the Collateral in such order as it shall
determine in its sole and absolute discretion. Secured Party may file a separate
action or actions against any Grantor, whether action is brought or prosecuted
with respect to any other security or against any other Person,

 

-8-



--------------------------------------------------------------------------------

or whether any other Person is joined in any such action or actions. Each
Grantor agrees that Secured Party and Borrower and any Affiliate of Borrower may
deal with each other in connection with the Obligations or otherwise, or alter
any contracts or agreements now or hereafter existing between any of them, in
any manner whatsoever, all without in any way altering or affecting the security
of this Agreement. Secured Party’s rights hereunder shall be reinstated and
revived, and the enforceability of this Agreement shall continue, with respect
to any amount at any time paid on account of the Obligations which thereafter
shall be required to be restored or returned by Secured Party upon the
bankruptcy, insolvency or reorganization of any Grantor or otherwise, all as
though such amount had not been paid. The Liens created or granted herein and
the enforceability of this Agreement at all times shall remain effective to
secure the full amount of all the Obligations even though the Obligations,
including any part thereof or any other security or guaranty therefor, may be or
hereafter may become invalid or otherwise unenforceable as against Borrower or
any other Party and whether or not Borrower or any other Party shall have any
personal liability with respect thereto. Each Grantor expressly waives any and
all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of Borrower or any other Party with respect to the
Obligations, (b) the unenforceability or invalidity of any security or guaranty
for the Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for the Obligations, (c) the cessation for
any cause whatsoever of the liability of Borrower or any other Party (other than
by reason of the full payment and performance of all Obligations), (d) any
failure of Secured Party to marshal assets in favor of any Grantor or any other
Person, (e) except as otherwise provided in this Agreement, any failure of
Secured Party to give notice of sale or other disposition of Collateral to any
Grantor or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of Collateral, (f) except as otherwise
provided in this Agreement, any failure of Secured Party to comply with
applicable Laws in connection with the sale or other disposition of any
Collateral or other security for any Obligations, including, without limitation,
any failure of Secured Party to conduct a commercially reasonable sale or other
disposition of any Collateral or other security for any Obligations, (g) any act
or omission of Secured Party or others that directly or indirectly results in or
aids the discharge or release of Borrower or any other Party or the Obligations
or any other security or guaranty therefor by operation of Law or otherwise,
(h) any Law which provides that the obligation of a surety or guarantor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety’s or guarantor’s obligation in
proportion to the principal obligation, (i) any failure of Secured Party to file
or enforce a claim in any bankruptcy or other proceeding with respect to any
Person, (j) the election by Secured Party, in any bankruptcy proceeding of any
Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
Lien under Section 364 of the United States Bankruptcy Code, (l) any use of cash
collateral under Section 363 of the United States Bankruptcy Code, (m) any

 

-9-



--------------------------------------------------------------------------------

agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor
of Secured Party for any reason, (o) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Person, including any discharge of, or bar or stay
against collecting, all or any of the Obligations (or any interest thereon) in
or as a result of any such proceeding, (p) to the extent permitted, the benefits
of any form of one-action rule under any applicable Law, or (q) any action taken
by Secured Party that is authorized by this Section 7 or any other provision of
any Loan Document. Each Grantor expressly waives all setoffs and counterclaims
and all presentments, demands for payment or performance, notices of nonpayment
or nonperformance, protests, notices of protest, notices of dishonor and all
other notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Agreement or of the
existence, creation or incurring of new or additional Obligations.

8. Condition of Borrower and Its Subsidiaries. Each Grantor represents and
warrants to Secured Party that each Grantor has established adequate means of
obtaining from Borrower and its Subsidiaries, on a continuing basis, financial
and other information pertaining to the businesses, operations and condition
(financial and otherwise) of Borrower and its Subsidiaries and their Properties,
and each Grantor now is and hereafter will be completely familiar with the
businesses, operations and condition (financial and otherwise) of Borrower and
its Subsidiaries and their Properties. Each Grantor hereby expressly waives and
relinquishes any duty on the part of Secured Party (should any such duty exist)
to disclose to any Grantor any matter, fact or thing related to the businesses,
operations or condition (financial or otherwise) of Borrower or its Subsidiaries
or their Properties, whether now known or hereafter known by Secured Party
during the life of this Agreement. With respect to any of the Obligations,
Secured Party need not inquire into the powers of Borrower or any Subsidiaries
thereof or the officers or employees acting or purporting to act on their
behalf, and all Obligations made or created in good faith reliance upon the
professed exercise of such powers shall be secured hereby.

9. Liens on Real Property. In the event that all or any part of the Obligations
at any time are secured by any one or more deeds of trust or mortgages or other
instruments creating or granting Liens on any interests in real Property, each
Grantor authorizes Secured Party, upon the occurrence of and during the
continuance of any Event of Default, at its sole option, without notice or
demand and without affecting any Obligations of any Grantor, the enforceability
of this Agreement, or the validity or enforceability of any Liens of Secured
Party on any Collateral, to foreclose any or all of such deeds of trust or
mortgages or other instruments by judicial or nonjudicial sale. Each Grantor
expressly waives any defenses to the enforcement of this Agreement or any Liens
created or granted hereby or to the recovery by Secured Party against Borrower
or any guarantor or any other Person liable therefor of any

 

-10-



--------------------------------------------------------------------------------

deficiency after a judicial or nonjudicial foreclosure or sale, even though such
a foreclosure or sale may impair the subrogation rights of Grantors and may
preclude Grantors from obtaining reimbursement or contribution from any of the
other Grantors. Each Grantor expressly waives any defenses or benefits that may
be derived from California Code of Civil Procedure §§ 580a, 580b, 580d or 726,
or comparable provisions of the Laws of any other jurisdiction, and all other
suretyship defenses it otherwise might or would have under California Law or
other applicable Law. Each Grantor expressly waives any right to receive notice
of any judicial or nonjudicial foreclosure or sale of any real Property or
interest therein subject to any such deeds of trust or mortgages or other
instruments and any Grantor’s failure to receive any such notice shall not
impair or affect such Grantor’s Obligations or the enforceability of this
Agreement or any Liens created or granted hereby.

10. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Grantor is
a party, Grantors hereby waive with respect to Borrower and its successors and
assigns (including any surety) and any other Person, any and all rights at Law
or in equity to subrogation, to reimbursement, to exoneration, to indemnity, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which Grantors may have or hereafter acquire against
Borrower or any other Person in connection with or as a result of Grantors’
execution, delivery and/or performance of this Agreement or any other Loan
Document to which any Grantor is a party. Each of the Grantors agrees that it
shall not have or assert any such rights against any other Grantor or any such
Grantor’s successors and assigns or any other Person (including any surety),
either directly or as an attempted setoff to any action commenced against such
Grantor by the other such Grantor (as borrower or in any other capacity) or any
other Person. Grantors hereby acknowledge and agree that this waiver is intended
to benefit Secured Party and shall not limit or otherwise affect Grantors’
liability hereunder, under any other Loan Document to which any Grantor is a
party, or the enforceability hereof or thereof. Until such time, if any, as all
of the Obligations have been paid and performed in full and no portion of any
Commitment remains in effect, each Grantor expressly waives any right to enforce
any remedy that Secured Party now has or hereafter may have against any other
Person and waives the benefit of, or any right to participate in, any Collateral
now or hereafter held by Secured Party. Each Grantor waives all rights and
defenses arising out of an election of remedies by Secured Party, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for the Obligations has destroyed such Grantor’s rights of subrogation
and reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.

 

-11-



--------------------------------------------------------------------------------

11. Waiver of Discharge. Without limiting the generality of the foregoing, each
Grantor hereby waives discharge by waiving all defenses based on suretyship or
impairment of collateral.

12. Understanding with Respect to Waivers and Consents. Grantors and each of
them warrant and agree that each of the waivers and consents set forth herein
are made after consultation with legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which Grantors otherwise may have against Borrower, Secured Party or
others, or against Collateral, and that, under the circumstances, the waivers
and consents herein given are reasonable and not contrary to public policy or
Law. If any of the waivers or consents herein are determined to be contrary to
any applicable Law or public policy, such waivers and consents shall be
effective to the maximum extent permitted by Law.

13. Costs and Expenses.

(a) Grantors will pay any and all charges, costs and taxes incurred in
implementing or subsequently amending this Agreement, including, without
limitation, recording and filing fees, appraisal fees, stamp taxes, and
reasonable fees and disbursements of Secured Party’s counsel incurred by Secured
Party, and the allocated cost of in-house counsel to Secured Party, in
connection with this Agreement, and in the enforcement of this Agreement and in
the enforcement or foreclosure of any Liens, security interests or other rights
of the Secured Party under this Agreement, or under any other documentation
heretofore, now, or hereafter given to Secured Party in furtherance of the
transactions contemplated hereby.

(b) Grantors agree to reimburse Secured Party for and indemnify it against, any
and all losses, expenses and liabilities (including liabilities for penalties)
of whatever kind or nature sustained and reasonably incurred in connection with
any claim, demand, suit or legal or arbitration proceeding relating to this
Agreement, or the exercise of any rights or powers hereunder, including
reasonable attorneys’ fees and disbursements, and the allocated cost of in-house
counsel to the Secured Party, except losses, expenses and liabilities arising
out of Secured Party’s own gross negligence or misconduct.

14. Miscellaneous.

(a) Grantors and Secured Party may from time to time agree in writing to the
release of certain of the Collateral from the security interest created hereby.

 

-12-



--------------------------------------------------------------------------------

(b) This Agreement and all rights and obligations hereunder, including matters
of construction, validity and performance, shall be governed by the Laws of the
United States, and, to the extent that the Laws of the United States are not
applicable, by the Laws of the State of California applicable to contracts
executed and performed in the State of California.

(c) Any notice, request, demand or other communication required or permitted
under this Agreement shall be in writing and shall be deemed to be properly
given if done in accordance with the Loan Agreement.

(d) The provisions of this Agreement may not be modified, amended, restated or
supplemented, whether or not the modification, amendment, restatement or
supplement is supported by new consideration, except by a written instrument
duly executed and delivered by Secured Party and Grantors.

(e) Any waiver of the terms and conditions of this Agreement, or any Event of
Default and its consequences hereunder or thereunder, and any consent or
approval required or permitted by this Agreement to be given, may be made or
given with, but only with, the written consent of Secured Party on such terms
and conditions as specified in the written instrument granting such waiver,
consent or approval.

(f) Any failure or delay by Secured Party to require strict performance by
Grantors of any of the provisions, warranties, terms, and conditions contained
herein, or in any other agreement, document, or instrument, shall not affect
Secured Party’s right to demand strict compliance and performance therewith, and
any waiver of any default shall not waive or affect any other default, whether
prior or subsequent thereto, and whether of the same or of a different type.
None of the warranties, conditions, provisions, and terms contained herein, or
in any other agreement, document, or instrument, shall be deemed to have been
waived by any act or knowledge of Secured Party, its agents, officers, or
employees, but only by an instrument in writing, signed by an officer of Secured
Party and directed to Grantors, specifying such waiver.

(g) If any term or provision of this Agreement conflicts with any term or
provision of the Loan Agreement or the Note Agreement, the terms or provisions
of the Loan Agreement and the Note Agreement shall control.

(h) If any provision hereof shall be deemed to be invalid by any court, such
invalidity shall not affect the remainder of this Agreement.

 

-13-



--------------------------------------------------------------------------------

(i) This Agreement shall be binding upon, and for the benefit of, the parties
hereto and their respective legal representatives, successors, and assigns.

(j) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same agreement.

15. Continuing Effect. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an Agreement for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor’s assets.

16. Additional Grantors. The initial Grantors hereunder shall be Borrower and
the Subsidiaries, if any, as are signatories hereto. From time to time following
the Closing Date, additional Subsidiaries of Borrower may become parties hereto,
as additional Grantors, by executing and delivering to Secured Party an
Instrument of Joinder substantially in the form of Exhibit A, accompanied by
such documentation as Secured Party may require in connection therewith, wherein
such additional Grantors agree to become a party hereto and to be bound hereby.
Upon delivery of such Instrument of Joinder to and acceptance thereof by Secured
Party, notice of which acceptance is hereby waived by Grantors, each such
additional Grantor shall be as fully a party hereto as if such Grantor were an
original signatory hereof. Each Grantor expressly agrees that its Obligations
and the Liens upon its Property granted herein shall not be affected or
diminished by the addition or release of additional Grantors hereunder, nor by
any election of Secured Party not to cause any Subsidiary of Borrower to become
an additional Grantor hereunder. This Agreement shall be fully effective as to
any Grantor who is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Grantor hereunder.

17. Release of Grantors. This Agreement and all Obligations of Grantors
hereunder shall be released when all Obligations have been paid in full in cash
or otherwise performed in full. Upon such release of Grantors’ Obligations
hereunder, Secured Party shall return any Collateral to Grantors, or to the
Person or Persons legally entitled thereto, and shall endorse, execute, deliver,
record and file all instruments and documents, and do all other acts and things,
reasonably required for the return of the Collateral to Grantors, or to the
Person or Persons legally entitled thereto, and to evidence or document the
release of Secured Party’s interests arising under this Agreement, all as
reasonably requested by, and at the sole expense of, Grantors.

 

-14-



--------------------------------------------------------------------------------

18. Additional Powers and Authorizations. Notwithstanding anything contained
herein to the contrary, Secured Party may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any Property (including, without
limitation, any Collateral assigned hereunder), title, right or power deemed
necessary for the purposes of such appointment.

19. Dispute Resolution.

(a) Any controversy or claim between or among the parties, their agents,
employees and Affiliates, including (1) those arising out of or relating to,
this Agreement or any of the other Loan Documents, (2) any negotiations,
correspondence or communications relating to this Agreement or any of the other
Loan Documents, whether or not incorporated herein or therein, or any
indebtedness evidenced hereby or thereby, (3) the administration or management
of this Agreement or any of the other Loan Documents or any indebtedness
evidenced hereby or thereby, or (4) any alleged agreements, promises,
representations or transactions in connection herewith or therewith, including
any claim or controversy which arises out of or is based upon an alleged tort,
shall be subject to and resolved in accordance with any applicable Alternative
Dispute Resolution Agreements.

(b) No provision of, or the exercise of any rights under, Section 19(a) shall
limit the right of Secured Party to exercise self help remedies such as set-off,
to foreclose against any Collateral, or to obtain provisional or ancillary
remedies such as injunctive relief or the appointment of a receiver from a court
having jurisdiction before, during or after the pendency of any mediation or
arbitration. Similarly, nothing herein shall prohibit any Grantor from seeking
to obtain injunctive relief from a court of competent jurisdiction; provided,
however, the exercise of any such right by any Grantor shall not affect or
constitute in any way a waiver of the right of Secured Party or any other party
to compel arbitration or reference as provided by the terms of any applicable
Alternative Dispute Resolution Agreement.

(c) Except with respect to the provisions of this Section 19, to the extent any
provision of any applicable Alternative Dispute Resolution Agreement is
inconsistent with the other terms of this Agreement, the terms of such
applicable Alternative Dispute Resolution Agreement shall prevail.

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

-15-



--------------------------------------------------------------------------------

“Grantor”

WD-40 COMPANY,

a Delaware corporation

By  

 

 

 

WD-40 MANUFACTURING COMPANY,

a California corporation

By  

 

 

 

HPD Holdings Corp.

a Delaware corporation

By  

 

 

 

HPD Laboratories, Inc.

a Delaware corporation

By  

 

 

 

 

-16-



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

“Secured Party” UNION BANK OF CALIFORNIA, N.A., As Collateral Agent for the
Lenders By:  

 

 

 

 

-17-



--------------------------------------------------------------------------------

EXHIBIT A

INSTRUMENT OF JOINDER

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of             ,         ,
by                             , a                              (“Joining
Party”), and delivered to Union Bank of California, N.A., as Collateral Agent,
pursuant to the Trademark Security Agreement dated as of October     , 2001 made
by the Persons listed on the signature pages thereof and by all other Grantors
who later become a party thereto in favor of the Collateral Agent and the
Lenders referred to therein (as supplemented, modified, amended, restated,
extended or supplanted, the “Trademark Security Agreement”). Terms used but not
defined in this Joinder shall have the meanings defined for those terms in the
Trademark Security Agreement.

RECITALS

A. The Trademark Security Agreement was made by the Grantors in favor of the
Collateral Agent for the benefit of the Lenders.

B. Joining Party has become a Subsidiary of Borrower and as such is required to
become a party to the Trademark Security Agreement.

C. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Loan Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. By this Joinder, Joining Party becomes a party to the Trademark Security
Agreement as an additional joint and several “Grantor.” Joining Party agrees
that, upon its execution hereof, it will become a Grantor under the Trademark
Security Agreement with respect to all Obligations, and will be bound by all
terms, conditions, and duties applicable to a Grantor under the Trademark
Security Agreement.

 

-18-



--------------------------------------------------------------------------------

2. The effective date of this Joinder is                             .

 

“Joining Party”

 

a  

 

By  

 

 

 

 

ACKNOWLEDGED:

UNION BANK OF CALIFORNIA, N.A.,

as Collateral Agent for the Lenders

By:

 

 

 

 

 

-19-



--------------------------------------------------------------------------------

SCHEDULE 1

Existing and Pending Trademarks

Trademarks Owned by WD-40 Company

 

    

Mark

  

Class

  

Registration Number

  

Registration/Renewal Date

1.

   3-IN-1 & Design    4    1,100,509   

2.

   3-IN-ONE       2,105,054   

3.

   LAVA    3    2,401,643   

4.

   TAL-5    4    75/147,794   

5.

   Trouble Shooter    4    972174        

6.

   Troubleshooter    15    52298          

7.

   Troubleshooter    6    52299          

Trademarks Owned by WD-40 Manufacturing Company*

 

    

Mark

  

Class

  

Registration Number

  

Registration/Renewal Date

1.

   WD-40    2    670,503      

2.

   WD-40    4    1,007,258   

3.

   WD-40    4,15    52455         

4.

   WD-40 Can Design    2,4    1,841,602   

5.

   WD-40 Configuration    2,4    1026002     

6.

   WD-40    4,6    52454         

 

* All WD-40 Brand Trademarks have been assigned to WD-40 Manufacturing Company,
subject to formal assignment from WD-40 Company with USPTO.

 

-1-



--------------------------------------------------------------------------------

Trademarks Owned by HPD Holdings Corp.

 

    

Mark

  

Class

  

Registration Number

  

Registration Date

 

None.

        

Trademarks Owned by HPD Laboratories, Inc.

 

    

Mark

  

Class

  

Registration Number

  

Registration Date

1.

   Carpet Fresh No Vacuum    5    Application No. 75/841,579    Pending

2.

   Sparkling Shower    3    Application No. 75/575,617    Pending

3.

   Candle Glow    5    Application No. 78/031,634    Pending

4.

   Flushing Beats Brushing    3    1,264,628                            
1/24/84   

5.

   Mountain Essence    5    2,171,328                             7/7/98    

6.

   Stain Shield System 2000 Flushes    3    2,149,779                         
   4/7/98    

7.

   X-14    3    1,818,690                             2/1/94    

8.

   X-14    3    1,053,170                             11/23/76

9.

   X-14    3    1,578,534                             1/23/90  

10.

   X-14    3    1,767,856                             4/27/93  

11.

   Carpet Fresh    5    1,125,491                             10/2/79  

12.

   Maxiflush    3    1,761,007                             7/13/93  

13.

   America’s Best    3    2,291,727                             11/9/99  

14.

   2000 Flushes    3    1,277,743                             5/15/84  

15.

   2000 Flushes Blue    3    1,706,170                             8/11/92  

 

-2-



--------------------------------------------------------------------------------

16.

 

Berry Blush

   5    Application No. 75/841,582    Pending

17.

 

Country Pleasures

   5    Application No. 75/655,032    Pending

18.

 

Super Pet

   5    Application No. 75/841,581    Pending

19.

 

VAC-FREE

   5    Application No. 75/790,896    Pending

20.

 

Wildberry Knoll

   5    1,809,885                                   7/12/93  

21.

 

Stainshield Sys Guards Against Stains

   3    2,190,947                                   9/22/98  

22.

 

X-14

   3    1,882,767                                   3/7/95    

23.

 

Blue Plus Bleach

   5    Application No. 78/036,934    Pending

24.

 

Blue Plus Fragrance

   5    Application No. 78/036,94    Pending

 

-3-



--------------------------------------------------------------------------------

EXHIBIT I

PLEDGE AGREEMENT

This PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of
October 18, 2001 by each of the Persons listed on the signature pages hereto,
together with each other Person who may become a party hereto pursuant to
Section 14 of this Agreement (each a “Grantor” and collectively “Grantors”),
jointly and severally in favor of UNION BANK OF CALIFORNIA, N.A., as collateral
agent (in such capacity together with all successors and assigns, the
“Collateral Agent”), for the Lenders referred to below, with reference to the
following facts:

RECITALS

A. WD-40 Company, a Delaware corporation (“Borrower”) and Union Bank of
California, N.A. (together with its successors and assigns the “Credit Agreement
Lender”) are entering into that certain Revolving Loan Agreement dated as of the
date hereof (as the same may be amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) pursuant to which the Credit Agreement
Lender has agreed to extend a revolving credit facility in the aggregate stated
amount of $15,000,000.

B. Borrower and The Prudential Insurance Company of America (together with its
successors and assigns, “Prudential”) are entering into that Note Purchase and
Private Shelf Agreement, dated as of the date hereof (as the same may be
amended, supplemented or otherwise modified from time to time, the “Note
Agreement”), pursuant to which Borrower has agreed to issue and sell to
Prudential, and Prudential has agreed to buy from Borrower, its 7.28% Series A
Senior Secured Notes due 2011 in the initial aggregate principal amount of
$75,000,000 (the “Series A Notes”) and (ii) Prudential and Prudential’s
affiliates are willing to consider, in their sole discretion and within limits
which may be authorized for purchase by them from time to time, the purchase of
Borrower’s additional senior secured promissory notes in the aggregate principal
amount of $45,000,000 (the “Shelf Notes”). As used herein, the holders of the
Series A Notes and the Shelf Notes and any future holders of the Series A Notes
and the Shelf Notes are herein referred to collectively as the “Noteholders”.

C. The Collateral Agent has entered into an Intercreditor and Collateral Agency
Agreement dated the date hereof (“Intercreditor Agreement”) pursuant to which
the Collateral Agent has been appointed to hold the Liens hereunder and certain
other Liens for the benefit of the Lenders.

 

-1-



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in order to induce the Lenders to extend credit facilities to
Borrower under the Loan Agreement, and for other good and valuable
consideration, the receipt and adequacy of which hereby are acknowledged,
Grantors hereby jointly and severally represent, warrant, covenant, agree, and
pledge as follows:

1. Definitions. This Agreement is the Pledge Agreement referred to in the Loan
Agreement and the Intercreditor Agreement. Terms defined in the Loan Agreement
and not otherwise defined in this Agreement shall have the meanings given those
terms in the Loan Agreement as though set forth herein in full. The following
terms shall have the meanings respectively set forth after each:

“Agreement” means this Pledge Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.

“Certificates” means all certificates, instruments or other documents now or
hereafter representing or evidencing any Pledged Securities.

“Distribution” means all interest, premiums, dividends, distributions,
redemption payments, liquidation payments, other collections and payments, other
investment property and other products and proceeds of any kind (whether in
Cash, stock or otherwise) with respect to the Pledged Collateral or any part
thereof.

“Event of Default” means an event of default under the Loan Agreement or under
the Note Agreement.

“Lenders” mean the Credit Agreement Lender and the Note Holders.

“Obligations” means any and all present and future obligations of any type or
nature of Grantors or any one or more of them to the Lenders, and any one or
more of them, arising under or relating to the Note Agreement or the Loan
Agreement or any one or more of them, whether due or to become due, matured or
unmatured, liquidated or unliquidated, or contingent or noncontingent, including
obligations of performance as well as obligations of payment, and including
interest that accrues after the commencement of any bankruptcy or insolvency
proceeding by or against any Grantor.

“Pledged Collateral” means any and all property of Grantors now or hereafter
pledged and delivered to Secured Party, and includes, without limitation, the
Pledged Securities, any Certificates representing or evidencing the same, any
and all proceeds and products of any of the foregoing.

 

-2-



--------------------------------------------------------------------------------

“Pledged Securities” means (a) the shares of capital stock of all existing
Subsidiaries and other affiliates of Borrower (each an “Issuer”) as more
particularly described on Schedule 1 hereto, (b) any and all partnership
interests and membership interests listed on Schedule 1 hereto, (c) any and all
securities now or hereafter issued in substitution, exchange or replacement
therefor, or with respect thereto, (d) any and all warrants, options or other
rights to subscribe to or acquire any additional capital stock of the existing
Issuers listed on Schedule 1 hereto, and (e) any and all securities
entitlements, and other equity interests and the Certificates or other written
evidences representing such equity interests and any interest of any Grantor in
the entries on the books of any Securities Intermediary or other financial
intermediary pertaining thereto now or hereafter acquired by any Grantor in any
existing or future Subsidiary of any Grantor.

“Secured Party” means the Collateral Agent who shall hold the Liens and security
interests granted hereunder for the ratable benefit of each of the Lenders. All
rights of the Secured Party under this Agreement shall be exercised exclusively
by the Collateral Agent, acting with the consent of the Lenders as required by
and in accordance with the terms of the Intercreditor Agreement.

2. Incorporation of Representations, Warranties, Covenants and Other Provisions
of Loan Documents. This Agreement is one of the Loan Documents referred to in
the Loan Agreement. All representations, warranties, affirmative and negative
covenants and other provisions contained in any Loan Document that are
applicable to Loan Documents generally are fully applicable to this Agreement
and are incorporated herein by this reference as though set forth in full.

3. Creation of Security Interest.

3.1 Pledge of Pledged Collateral. Grantors and each of them hereby pledge and
grant to Secured Party a security interest in and to all Pledged Collateral for
the benefit of Secured Party, together with all Distributions and other
instruments and Property, and any and all rights, titles, interests, privileges,
benefits and preferences appertaining or incidental to the Pledged Collateral.
The security interest and pledge created by this Section 3.1 shall continue in
effect so long as any Obligation is owed to Secured Party or the Lenders or any
commitment to extend credit to Borrower remains outstanding from Secured Party
or the Lenders.

3.2 Delivery of Certain Pledged Collateral. On or before the Closing Date,
Grantors shall cause to be pledged and delivered to Secured Party the
Certificates evidencing the capital stock of the existing Issuers listed on
Schedule 1 hereto. Following the Closing Date, additional Pledged Collateral may
from time to

 

-3-



--------------------------------------------------------------------------------

time be delivered to Secured Party by agreement between Secured Party and
Grantors. All Certificates at any time delivered to Secured Party shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to Secured Party.

4. Security for Obligations. This Agreement and the pledge and security
interests granted herein secure the prompt payment, in full in cash, and full
performance of, all Obligations, whether for principal, interest, fees, expenses
or otherwise, including, without limitation, all obligations of Borrower now or
hereafter existing under the Note Agreement and Loan Agreement, all obligations
of Grantors now or hereafter existing under this Agreement, and all interest
that accrues on all or any part of any of the obligations of Borrower and/or any
Grantor after the filing of any petition or pleading against Borrower, any
Grantor or any other Person for a proceeding under any Debtor Relief Law.

5. Further Assurances. Each Grantor agrees that at any time, and from time to
time, at its own expense such Grantor will promptly execute, deliver and file or
record all further financing statements, instruments and documents, and will
take all further actions, including, without limitation, causing the issuers of,
or obligors on any of the Pledged Collateral to so execute, deliver, file or
take other actions, that may be necessary or desirable, or that Secured Party
reasonably may request, in order to perfect and protect any pledge or security
interest granted hereby or to enable Secured Party to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral and to
preserve, protect and maintain the Pledged Collateral and the value thereof,
including, without limitation, payment of all taxes, assessments and other
charges imposed on or relating to the Pledged Collateral. Each Grantor hereby
consents and agrees that the issuers of, or obligors on, the Pledged Collateral,
or any registrar or transfer agent or trustee for any of the Pledged Collateral,
shall be entitled to accept the provisions of this Agreement as conclusive
evidence of the right of Secured Party to effect any transfer or exercise any
right hereunder, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by Grantor or any other Person to such issuers or
such obligors or to any such registrar or transfer agent or trustee.

6. Voting Rights; Distributions; etc. So long as no Event of Default occurs and
remains continuing:

6.1 Voting Rights. Grantors shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Securities, or any part
thereof, for any purpose not inconsistent with the terms of this Agreement, the
Loan Agreement, the Note Agreement or the other Loan Documents.

 

-4-



--------------------------------------------------------------------------------

6.2 Interest, Distribution Rights. Grantors shall be entitled to receive and to
retain and use any and all Distributions paid or otherwise distributed in
respect of the Pledged Collateral; provided, however, that any and all such
Distributions received in the form of capital stock (or other equity interest)
shall be, and the Certificates representing such capital stock (or interest)
forthwith shall be delivered to Secured Party to hold as, Pledged Collateral and
shall, if received by any Grantor, be received in trust for the benefit of
Secured Party, be segregated from the other property of such Grantor, and
forthwith be delivered to Secured Party as Pledged Collateral in the same form
as so received (with any necessary endorsements or stock powers).

7. Rights During Event of Default. When an Event of Default has occurred and is
continuing:

7.1 Voting and Distribution Rights. At the option of Secured Party, all rights
of Grantors to exercise the voting and other consensual rights which they would
otherwise be entitled to exercise pursuant to Section 6.1 above, and to receive
the Distributions which Grantors would otherwise be authorized to receive and
retain pursuant to Section 6.2 above, shall cease, and all such rights shall
thereupon become vested solely in Secured Party who shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and to hold as Pledged Collateral such Distributions. Secured Party shall give
notice to each Grantor of Secured Party’s election to exercise voting rights
with respect to the Pledged Collateral owned by such Grantor; provided, however,
that (i) neither the giving of such notice nor the receipt thereof by any
Grantor shall be a condition to exercise of any rights of Secured Party
hereunder, and (ii) Secured Party shall not incur any liability for failing to
give such notice.

7.2 Distributions Held in Trust. All Distributions which are received by any
Grantor contrary to the provisions of this Agreement shall be received in trust
for the benefit of Secured Party, shall be segregated from other funds of such
Grantor, and forthwith shall be paid over to Secured Party as Pledged Collateral
in the same form as so received (with any necessary endorsements or stock
powers).

7.3 Irrevocable Proxy. Each Grantor hereby revokes all previous proxies with
regard to the Pledged Securities and, to the extent allowable under applicable
Law, appoints Secured Party as its proxyholder to attend and vote at any and all
meetings of the shareholders (or members or other equity owners as applicable)
of the Issuers which issued the Pledged Securities, and any adjournments
thereof, held on or after the date of the giving of this proxy and prior to the
termination of this proxy and to execute any and all written consents of
shareholders (or members or other equity owners as applicable) of such Issuers
executed on or after the date of the giving of this proxy and prior to the
termination of this proxy, with the same effect as if such Grantor had
personally attended the meetings or had personally voted its shares or had
personally signed the written consents; provided, however, that the proxyholder
shall exercise rights hereunder only upon the occurrence and during the
continuance of an Event of Default. Each Grantor hereby authorizes Secured Party
to substitute another

 

-5-



--------------------------------------------------------------------------------

Person as the proxyholder and, upon the occurrence or during the continuance of
any Event of Default, hereby authorizes and directs the proxyholder to file this
proxy and any required substitution instrument with the secretary of the
appropriate Issuers. This proxy is coupled with an interest and is irrevocable
until such time as no commitment to extend credit to Borrower remains
outstanding from Secured Party and until such time as all Obligations have been
paid and performed in full.

8. Transfers and Other Liens. Each Grantor agrees it will not (i) sell, assign,
exchange, transfer or otherwise dispose of, or contract to sell, assign,
exchange, transfer or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral, (ii) create or permit to exist any Liens upon or
with respect to any of the Pledged Collateral, except for Permitted
Encumbrances, or (iii) take any action with respect to the Pledged Collateral
which is inconsistent with the provisions or purposes of this Agreement or any
other Loan Document or the Note Agreement.

9. Secured Party Appointed Attorney-in-Fact. Subject to compliance with
applicable Laws, each Grantor hereby irrevocably appoints Secured Party as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor, and in the name of such Grantor, or otherwise, from time to time, in
Secured Party’s sole and absolute discretion to do any of the following acts or
things: (a) to do all acts and things and to execute all documents necessary or
advisable to perfect and continue perfected the security interests created by
this Agreement and to preserve, maintain and protect the Pledged Collateral;
(b) to do any and every act which such Grantor is obligated to do under this
Agreement; (c) to prepare, sign, file and record, in such Grantor’s name, any
financing statement covering the Pledged Collateral; and (d) to endorse and
transfer the Pledged Collateral upon foreclosure by Secured Party; provided,
however, that Secured Party shall be under no obligation whatsoever to take any
of the foregoing actions, and Secured Party shall have no liability or
responsibility for any act (other than its own gross negligence or willful
misconduct) or omission taken with respect thereto. Each Grantor hereby agrees
to repay immediately upon demand all reasonable costs and expenses incurred or
expended by Secured Party in exercising any right or taking any action under
this Agreement, together with interest thereon.

10. Secured Party May Perform Obligations. If any Grantor fails to perform any
Obligation contained herein, Secured Party may, but without any obligation to do
so and without notice to or demand upon any Grantor, perform the same and take
such other action as Secured Party may deem necessary or desirable to protect
the Pledged Collateral or Secured Party’s security interests therein, Secured
Party being hereby authorized (without limiting the general nature of the
authority hereinabove conferred) to pay, purchase, contest and compromise any
Liens which in the reasonable judgment of Secured Party appears to be prior or
superior to Secured Party’s security interests, and in exercising any such
powers and authority to pay necessary expenses, employ

 

-6-



--------------------------------------------------------------------------------

counsel and pay reasonable attorneys’ fees. Each Grantor hereby agrees to repay
immediately upon demand all sums so expended by Secured Party, together with
interest thereon. Secured Party shall be under no duty or obligation to
(i) preserve, maintain or protect the Pledged Collateral or any of the rights or
interest of any Grantor, (ii) exercise any voting rights with respect to the
Pledged Collateral, or (iii) make or give any notices of default, presentments,
demands for performance, notices of nonperformance or dishonor, protests,
notices of protest or notice of any other nature whatsoever in connection with
the Pledged Collateral on behalf of any Grantor or any other Person having any
interest therein; and Secured Party assumes no liability for and shall not be
obligated to perform the obligations of any Grantor, if any, with respect to the
Pledged Collateral.

11. Reasonable Care. Secured Party shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if the Pledged Collateral is accorded treatment substantially similar to that
which Secured Party accords its own property, it being understood that Secured
Party shall not have any responsibility for (i) ascertaining or taking action
with respect to maturities, calls, conversions, exchanges, tenders or other
matters relative to any Pledged Collateral, whether or not Secured Party has or
is deemed to have knowledge of such matters, or (ii) taking any necessary steps
to preserve rights against any Person with respect to any Pledged Collateral.

12. Events of Default and Remedies.

12.1 Rights Upon Event of Default. Upon the occurrence and during the
continuance of an Event of Default, Grantors shall be in default hereunder and
Secured Party shall have in any jurisdiction where enforcement is sought, in
addition to all other rights and remedies that Secured Party may have under this
Agreement and under applicable Law or in equity, all of its rights and remedies
as a secured party under the Uniform Commercial Code as enacted in any such
jurisdiction, and in addition the following rights and remedies, all of which
may be exercised with or without further notice to any Grantor:

(a) to notify any issuer of any Pledged Collateral that the same has been
pledged to Secured Party and that all dividends and other payments thereon are
to be made directly and exclusively to Secured Party; to renew, extend, modify,
amend, accelerate, accept partial payments on, make allowances and adjustments
and issue credits with respect to, release, settle, compromise, compound,
collect or otherwise liquidate, on terms acceptable to Secured Party, in whole
or in part, the Pledged Collateral and any amounts owing thereon; to enter into
any other agreement relating to or affecting the Pledged Collateral; and to give
all consents, waivers and ratifications with respect to the Pledged Collateral
and exercise all other rights (including voting rights), powers and remedies and
otherwise act with respect thereto as if Secured Party were the owner thereof;

 

-7-



--------------------------------------------------------------------------------

(b) to enforce payment and prosecute any action or proceeding with respect to
any and all of the Pledged Collateral and take or bring, in Secured Party’s
name(s) or in the name of any applicable Grantor, all steps, actions, suits or
proceedings deemed by Secured Party necessary or desirable to effect collection
of or to realize upon the Pledged Collateral;

(c) in accordance with applicable Law, to take possession of the Pledged
Collateral with or without judicial process

(d) to endorse, in the name of any Grantor, all checks, notes, drafts, money
orders, instruments and other evidences of payment relating to the Pledged
Collateral;

(e) to transfer any or all of the Pledged Collateral into the name of Secured
Party or its nominee or nominees; and

(f) in accordance with applicable Law, to foreclose the Liens and security
interests created under this Agreement or under any other agreement relating to
the Pledged Collateral by any available judicial procedure or without judicial
process, and to sell, assign or otherwise dispose of the Pledged Collateral or
any part thereof, either at public or private sale or at any broker’s board or
securities exchange, in lots or in bulk, for cash, on credit or on future
delivery, or otherwise, with or without representations or warranties, and upon
such terms as shall be acceptable to Secured Party;

all at the sole option of and in the sole discretion of Secured Party.

12.2 Notice of Sale. Secured Party shall give each Grantor at least five
(5) days’ written notice of sale of all or any part of the Pledged Collateral
owned by such Grantor. Any sale of the Pledged Collateral shall be held at such
time or times and at such place or places as Secured Party may determine in the
exercise of its sole and absolute discretion. Secured Party may bid (which bid
may be, in whole or in part, in the form of cancellation of Obligations) for and
purchase for the account of Secured Party or any nominee of Secured Party the
whole or any part of the Pledged Collateral. Secured Party shall not be
obligated to make any sale of the Pledged Collateral if it shall determine not
to do so regardless of the fact that notice of sale of the Pledged Collateral
may have been given. Secured Party may, without notice or publication, adjourn
the sale from time to time by announcement at the time and place fixed for sale,
and such sale may, without further notice, be made at the time and place to
which the same was so adjourned.

 

-8-



--------------------------------------------------------------------------------

12.3 Private Sales. Upon the occurrence and during the continuance of an Event
of Default, whether or not any of the Pledged Collateral has been effectively
registered under the Securities Act of 1933, as amended, or other applicable
Laws, Secured Party may, in its sole and absolute discretion, sell all or any
part of the Pledged Collateral at private sale in such manner and under such
circumstances as Secured Party may deem necessary or advisable in order that the
sale may be lawfully conducted. Without limiting the foregoing, Secured Party
may (i) approach and negotiate with a limited number of potential purchasers,
and (ii) restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Pledged Collateral for their
own account for investment and not with a view to the distribution or resale
thereof. In the event that any of the Pledged Collateral is sold at private
sale, each Grantor agrees that if the Pledged Collateral is sold in a sale which
is otherwise commercially reasonable, (A) the Grantor owning the same shall not
be entitled to a credit against the Obligations in an amount in excess of the
purchase price, and (B) Secured Party shall not incur any liability or
responsibility to such Grantor in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale. Each Grantor recognizes that a ready market may not exist for
Pledged Securities which are not regularly traded on a recognized securities
exchange or in another recognized market, and that a sale by Secured Party of
any such Pledged Securities for an amount substantially less than a pro rata
share of the fair market value of the issuer’s assets minus liabilities may be
commercially reasonable in view of the difficulties that may be encountered in
attempting to sell a large amount of Pledged Securities or Pledged Securities
that are privately traded.

12.4 Title of Purchasers. Subject to applicable requirements of Law, upon
consummation of any sale of Pledged Collateral pursuant to this Section 12,
Secured Party shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Pledged Collateral so sold. Each such
purchaser at any such sale shall hold the Pledged Collateral sold absolutely
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable Law) all rights of redemption,
stay and appraisal which it now has or may at any time in the future have under
any rule of Law or statute now existing or hereafter enacted. If the sale of all
or any part of the Pledged Collateral is made on credit or for future delivery,
Secured Party shall not be required to apply any portion of the sale price to
the Obligations until such amount actually is received by Secured Party, and any
Pledged Collateral so sold may be retained by Secured Party until the sale price
is paid in full by the purchaser or purchasers thereof. Secured Party shall not
incur any liability in case any such purchaser or purchasers shall fail to pay
for the Pledged Collateral so sold, and, in case of any such failure, the
Pledged Collateral may be sold again upon like notice.

 

-9-



--------------------------------------------------------------------------------

12.5 Disposition of Proceeds of Sale. The net cash proceeds resulting from the
collection, liquidation, sale or other disposition of the Pledged Collateral
shall be applied, as provided in the Intercreditor Agreement.

13. Continuing Effect. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by Secured Party or any Lender, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment or any part thereof is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

14. Additional Grantors. The initial Grantors hereunder shall be Borrower and
those Subsidiaries as are signatories hereto. From time to time following the
Closing Date, additional Subsidiaries of Borrower may become parties hereto, as
additional Grantors, by executing and delivering to Secured Party an Instrument
of Joinder substantially in the form of Exhibit A, accompanied by such
documentation as Secured Party may require in connection therewith, wherein such
additional Grantors agree to become a party hereto and to be bound hereby. Upon
delivery of such Instrument of Joinder to and acceptance thereof by Secured
Party, notice of which acceptance is hereby waived by Grantors, each such
additional Grantor shall be as fully a party hereto as if such Grantor were an
original signatory hereof. Each Grantor expressly agrees that its Obligations
and the Liens upon its property granted herein shall not be affected or
diminished by the addition or release of additional Grantors hereunder, nor by
any election of Secured Party not to cause any Subsidiary of Borrower to become
an additional Grantor hereunder. This Agreement shall be fully effective as to
any Grantor who is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Grantor hereunder.

15. Covenant Not to Issue Uncertificated Securities. Each Grantor represents and
warrants to Secured Party that all of the capital stock of each of the Issuers
is in certificated form (as contemplated by Division 8 of the California Uniform
Commercial Code), and covenants to Secured Party that it will not at any time
cause or permit any Issuer to issue any capital stock in uncertificated form or
seek to convert all or any part of its existing capital stock into
uncertificated form (as contemplated by Division 8 of the California Uniform
Commercial Code).

 

-10-



--------------------------------------------------------------------------------

16. Covenant Not to Dilute Interests of Secured Party in Pledged Securities.
Each Grantor represents, warrants and covenants to Secured Party that it will
not at any time cause or permit any Issuer to issue any additional capital
stock, or any warrants, options or other rights to acquire any additional
capital stock, if the effect thereof would be to dilute in any way the interests
of Secured Party in any Pledged Securities, or in such Issuer, unless such
action is permitted at such time under the Loan Agreement.

17. Indemnity. Grantors jointly and severally agree to indemnify and hold
harmless Secured Party, and each of them, from and against any and all claims,
demands, losses, judgments and liabilities (including, without limitation,
liabilities for penalties) of whatsoever kind or nature, and to reimburse
Secured Party for all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses and/or costs and expenses associated
with, arising out of or in connection with this Agreement or the exercise by
Secured Party of any right or remedy granted to it hereunder other than arising
from the gross negligence or willful misconduct of Secured Party. In no event
shall Secured Party be liable for any matter or thing in connection with this
Agreement other than to account for monies actually received by it in accordance
with the terms hereof. If and to the extent that the agreements of Grantors
under this Section 17 are unenforceable for any reason, Grantors hereby agree to
make the maximum contribution to the payment and satisfaction as such
obligations which is permissible under applicable Law.

18. Additional Powers and Authorization. Notwithstanding anything contained
herein to the contrary, Secured Party may employ agents, trustees, or
attorneys-in-fact and may vest any of them with any property (including, without
limitation, the Pledged Collateral), title, right or power deemed necessary for
the purposes of such appointment.

19. Incorporation of Suretyship Provisions and Waivers. The attached Exhibit B,
“Suretyship Provisions and Waivers,” is hereby incorporated by this reference as
though set forth herein in full.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same agreement.

21. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the Laws of the State of California, provided that the
perfection and effect of perfection of the Pledged Collateral shall be governed
by the Laws of the State in which the Pledged Securities are located.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
as of the date first above written.

 

“Grantors” WD-40 COMPANY, a Delaware corporation By:  

 

Title:  

 

HPD HOLDINGS CORP., a Delaware corporation By:  

 

Title:  

 

 

ACCEPTED AND AGREED TO:

UNION BANK OF CALIFORNIA, N.A.,

Collateral Agent

By:  

 

Title:  

 

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AGREEMENT

INSTRUMENT OF JOINDER

THIS INSTRUMENT OF JOINDER(“Joinder”) is executed as of             ,         ,
by                             , a                              (“Joining
Party”), and delivered to Union Bank of California, N.A., as Collateral Agent,
pursuant to the Pledge Security Agreement dated as of October     , 2001 made by
the Persons listed on the signature pages thereof and by all other Grantors who
later become a party thereto in favor of the Collateral Agent and the Lenders
referred to therein (as supplemented, modified, amended, restated, extended or
supplanted, the “Pledge Security Agreement”). Terms used but not defined in this
Joinder shall have the meanings defined for those terms in the Pledge Security
Agreement.

RECITALS

A. The Pledge Security Agreement was made by the Grantors in favor of the
Collateral Agent for the benefit of the Lenders.

B. Joining Party has become a Subsidiary of Borrower, and as such is required to
become a party to the Pledge Security Agreement.

C. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Loan Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. By this Joinder, Joining Party becomes a party to the Pledge Security
Agreement as an additional joint and several “Grantor.” Joining Party agrees
that, upon its execution hereof, it will become a Grantor under the Pledge
Security Agreement with respect to all Obligations, and will be bound by all
terms, conditions, and duties applicable to a Grantor under the Pledge Security
Agreement.

 

-13-



--------------------------------------------------------------------------------

2. The effective date of this Joinder is                             .

 

“Joining Party”

 

a

 

 

By:  

 

Title:  

 

 

ACKNOWLEDGED:

UNION BANK OF CALIFORNIA, N.A.

as Collateral Agent for the Lenders

By:  

 

Title:  

 

 

-14-



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED SECURITIES

Grantor: WD-40 COMPANY

 

Stock Issuer

   Class
of
Stock    Stock
Certificate
No(s).    Number
of
Shares    Percentage
of
Ownership  

WD-40 Products (Canada) Limited

   Common    C-4    65    65 % 

WD-40 Company Limited (UK)

   Common    6    162,500    65 % 

WD-40 Company (Australia) Pty Limited

   Ordinary    6    6,500    65 % 

WD-Forty Company (Barbados) Ltd.

   Common    3    65    65 % 

HPD Holdings Corp.

   Common    55, 56    1,411.1    100 % 

HPD Holdings Corp.

   Preferred    7    328.7346    100 % 

WD-40 Manufacturing Company

   Common    1    1000    100 % 

Grantor: HPD Holdings Corp.

 

Stock Issuer

   Class
of
Stock    Stock
Certificate
No(s).    Number
of
Shares    Percentage
of
Ownership  

HPD Laboratories, Inc.

   Common    1    1    100 % 

 

-15-



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AGREEMENT

SURETYSHIP PROVISIONS AND WAIVERS

1. Waivers and Consents. Each Grantor acknowledges that the Liens and security
interests created or granted herein will or may secure obligations of Persons
other than such Grantor and, in full recognition of that fact, each Grantor
consents and agrees that Secured Party may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or security
hereof:

(a) supplement, modify, amend, extend, renew, or otherwise change the time for
payment or the terms of the Obligations or any part thereof, including any
increase or decrease of the rate(s) of interest thereon;

(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof or any
of the Loan Documents or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder;

(c) accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Obligations or any part
thereof;

(d) accept partial payments on the Obligations;

(e) receive and hold additional security or guaranties for the Obligations or
any part thereof;

(f) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Secured Party in its
sole and absolute discretion may determine;

(g) release any Person or any guarantor from any personal liability with respect
to the Obligations or any part thereof;

 

-16-



--------------------------------------------------------------------------------

(h) settle, release on terms satisfactory to Secured Party or by operation of
applicable laws or otherwise liquidate or enforce any Obligations and any
security or guaranty therefor in any manner, consent to the transfer of any
security and bid and purchase at any sale; and

(i) consent to the merger, change or any other restructuring or termination of
the corporate existence of Borrower or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of any Grantor or the continuing
existence of any Liens hereunder, under any other Loan Document to which any
Grantor is a party or the enforceability hereof or thereof with respect to all
or any part of the Obligations.

Upon the occurrence of and during the continuance of any Event of Default,
Secured Party may enforce this Agreement independently as to each Grantor and
independently of any other remedy or security Secured Party at any time may have
or hold in connection with the Obligations, and it shall not be necessary for
Secured Party to marshal assets in favor of any Grantor, Borrower or any other
Person or to proceed upon or against and/or exhaust any other security or remedy
before proceeding to enforce this Agreement. Each Grantor expressly waives any
right to require Secured Party to marshal assets in favor of such Grantor,
Borrower or any other Person or to proceed against any other Person or any
collateral provided by any other Person, and agrees that Secured Party may
proceed against any Person and/or collateral in such order as it shall determine
in its sole and absolute discretion. Secured Party may file a separate action or
actions against any Grantor, whether action is brought or prosecuted with
respect to any other security or against any other Grantor, Borrower or any
other Person, or whether any other Person is joined in any such action or
actions. Each Grantor agrees that Secured Party and Borrower and any other
Person may deal with each other in connection with the Obligations or otherwise,
or alter any contracts or agreements now or hereafter existing between any of
them, in any manner whatsoever, all without in any way altering or affecting the
security of this Agreement. Secured Party’s rights hereunder shall be reinstated
and revived, and the enforceability of this Agreement shall continue, with
respect to any amount at any time paid on account of the Obligations which
thereafter shall be required to be restored or returned by Secured Party upon
the bankruptcy, insolvency or reorganization of Borrower, any Grantor or any
other Person, or otherwise, all as though such amount had not been paid. The
Liens created or granted herein and the enforceability of this Agreement at all
times shall remain effective to secure the full amount of all the Obligations,
including any part thereof or any other security or guaranty therefor, may be or
hereafter may become invalid or otherwise unenforceable as against Borrower or
any other Person and whether or not Borrower or any other Person shall have any
personal liability with respect thereto. Each Grantor expressly waives any and
all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of Borrower or any other Person with respect to the
Obligations, (b) the unenforceability or invalidity of any security or guaranty
for the Obligations or the

 

-17-



--------------------------------------------------------------------------------

lack of perfection or continuing perfection or failure of priority of any
security for the Obligations, (c) the cessation for any cause whatsoever of the
liability of Borrower or any other Person (other than by reason of the full
payment and performance of all Obligations), (d) any failure of Secured Party to
marshal assets in favor of any Grantor or any other Person, (e) except as
otherwise required by Law or as provided in this Agreement, any failure of
Secured Party to give notice of sale or other disposition of collateral to any
Grantor or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral, (f) except as otherwise
required by Law or as provided in this Agreement, any failure of Secured Party
to comply with applicable Laws in connection with the sale or other disposition
of any collateral or other security for any Obligation, including, without
limitation, any failure of Secured Party to conduct a commercially reasonable
sale or other disposition of any collateral or other security for any
Obligation, (g) any act or omission of Secured Party or others that directly or
indirectly results in or aids the discharge or release of Borrower, any Grantor
or any other Person or the Obligations or any other security or guaranty
therefor by operation of law or otherwise, (h) any Law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(i) any failure of Secured Party to file or enforce a claim in any bankruptcy or
other proceeding with respect to any Person, (j) the election by Secured Party,
in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code,
(k) any extension of credit or the grant of any Liens under Section 364 of the
United States Bankruptcy Code, (l) any use of cash collateral under Section 363
of the United States Bankruptcy Code, (m) any agreement or stipulation with
respect to the provision of adequate protection in any bankruptcy proceeding of
any Person, (n) the avoidance of any Liens in favor of Secured Party for any
reason, (o) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including any discharge of, or bar or stay against
collecting, all or any of the Obligations (or any interest thereon) in or as a
result of any such proceeding. Until no part of any commitment to lend remains
outstanding and all of the Obligations have been paid and performed in full,
Grantors shall have no right of subrogation, contribution, reimbursement or
indemnity, and each Grantor expressly waives any right to enforce any remedy
that Secured Party now has or hereafter may have against any other Person and
waives the benefit of, or any right to participate in, any other security now or
hereafter held by Secured Party. Each Grantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Agreement or
of the existence, creation or incurring of new or additional Obligations.

 

-18-



--------------------------------------------------------------------------------

2. Condition of Borrower and its Subsidiaries. Each Grantor represents and
warrants to Secured Party that such Grantor has established adequate means of
obtaining from Borrower and its Subsidiaries, on a continuing basis, financial
and other information pertaining to the businesses, operations and condition
(financial and otherwise) of Borrower and its Subsidiaries and their properties,
and such Grantor now is and hereafter will be completely familiar with the
businesses, operations and condition (financial and otherwise) of Borrower and
its Subsidiaries and their properties. Each Grantor hereby expressly waives and
relinquishes any duty on the part of Secured Party to disclose to such Grantor
any matter, fact or thing related to the businesses, operations or condition
(financial or otherwise) of Borrower or its Subsidiaries or their properties,
whether now known or hereafter known by Secured Party during the life of this
Agreement. With respect to any of the Obligations, Secured Party need not
inquire into the powers of Borrower or any Subsidiaries thereof or the officers
or employees acting or purporting to act on their behalf, and all Obligations
made or created in good faith reliance upon the professed exercise of such
powers shall be secured hereby.

3. Liens on Real Property. In the event that all or any part of the Obligations
at any time are secured by any one or more deeds of trust or mortgages creating
or granting Liens on any interests in real property, each Grantor authorizes
Secured Party, upon the occurrence of and during the continuance of any Event of
Default, at its sole option, without notice or demand and without affecting any
Obligations, the enforceability of this Agreement, or the validity or
enforceability of any Liens of any Secured Party on any collateral, to foreclose
any or all of such deeds of trust or mortgages by judicial or nonjudicial sale.
Each Grantor expressly waives any right to receive notice of any judicial or
nonjudicial foreclosure or sale of any real property or interest therein subject
to any such deeds of trust or mortgages and such Grantor’s failure to receive
any such notice shall not impair or affect such Grantor’s obligations hereunder
or the enforceability of this Agreement or any Liens created or granted hereby.
Insofar as the Liens created herein secure the obligations of other Persons,
(i) each Grantor expressly waives any defenses or benefits that may be derived
from California Code of Civil Procedure §§ 580a, 580b, 580d or 726, or
comparable provisions of the Laws of any other jurisdiction, including, without
limitation, NRS Section 40.430 and judicial decisions relating thereto, NRS
Sections 40.451, 40.455, 40.457 and 40.459, and all other suretyship defenses it
otherwise might or would have under California Law or other applicable Law; and
(ii) without limiting the foregoing, each Grantor waives all rights and defenses
that it may have because Borrower’s debt is secured by real property. This
means, among other things: (1) Secured Party may collect from such Grantor
without first foreclosing on any real or personal property collateral pledged by
Borrower. (2) If Secured Party forecloses on any real property collateral
pledged by Borrower: (A) The amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale,

 

-19-



--------------------------------------------------------------------------------

even if the collateral is worth more than the sale price. (B) Secured Party may
collect from such Grantor even if Secured Party, by foreclosing on the real
property collateral, has destroyed any right such Grantor may have to collect
from Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses that any Grantor may have because the Borrower’s debt is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon California Code of Civil Procedure §§ 580a, 580b,
580d, or 726.

4. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Grantor is
a Party, each Grantor hereby waives with respect to Borrower and their
successors and assigns (including any surety) and any other Party any and all
rights at Law or in equity, to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker or obligor, to an
accommodation party against the party accommodated, or to a holder or transferee
against a maker and which such Grantor may have or hereafter acquire against
Borrower or any other Party in connection with or as a result of such Grantor’s
execution, delivery and/or performance of this Agreement or any other Loan
Document to which such Grantor is a party. Each Grantor agrees that it shall not
have or assert any such rights against Borrower or its successors and assigns or
any other Person (including any surety), either directly or as an attempted
setoff to any action commenced against such Grantor by Borrower (as borrower or
in any other capacity) or any other Person. Each Grantor hereby acknowledges and
agrees that this waiver is intended to benefit Secured Party and shall not limit
or otherwise affect such Grantor’s liability hereunder, under any other Loan
Document to which such Grantor is a party, or the enforceability hereof or
thereof.

5. Understandings with Respect to Waivers and Consents. Each Grantor warrants
and agrees that each of the waivers and consents set forth herein is made with
full knowledge of its significance and consequences, with the understanding that
events giving rise to any defense waived may diminish, destroy or otherwise
adversely affect rights which such Grantor otherwise may have against Borrower,
Secured Party or others, or against collateral, and that, under the
circumstances, the waivers and consents herein given are reasonable and not
contrary to public policy or Law. If any of the waivers or consents herein are
determined to be contrary to any applicable Law or public policy, such waivers
and consents shall be effective to the maximum extent permitted by law.

 

-20-



--------------------------------------------------------------------------------

EXHIBIT J

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

THIS INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT (“Agreement”) is dated as of
October 18, 2001 and is entered into by and among (i) the holders of Series A
Notes (defined below) whose names are set forth on the signature pages hereto
(together with their successors, transferees and assigns that execute a Joinder
Agreement (Secured Party), the “Series A Note Holders”), (ii) the holders of
Shelf Notes (defined below) that execute a Joinder Agreement (Secured Party)
(together with their respective successors, transferees and assigns that execute
a Joinder Agreement (Secured Party), the “Shelf Note Holders”), (iii) the CREDIT
AGREEMENT LENDERS (defined below), (iv) UNION BANK OF CALIFORNIA, N.A., a
national banking association (together with its successors and assigns, “Union
Bank”), in its capacity as collateral agent for the Series A Note Holders, the
Shelf Note Holders and the Credit Agreement Lenders (in such capacity, together
with all successors and assigns in such capacity, the “Collateral Agent”) and
(v) for purposes of Sections 4.1(a), 4.4, 5.6 and Article VIII only, WD-40
COMPANY, a Delaware corporation (the “Company”) and each Affiliate Guarantor (as
defined below).

RECITALS

A. Capitalized terms used herein have the respective meanings ascribed thereto
in Section 1.1.

B. The Company and the Credit Agreement Lenders have entered into that certain
Revolving Loan Agreement, dated as of the date hereof, (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) pursuant to which the Credit Agreement Lenders have extended a
revolving credit facility in the aggregate stated amount of $15,000,000 to the
Company consisting of revolving loans and letters of credit.

C. The Company and The Prudential Insurance Company of America (together with
its successors and assigns, “Prudential”) are entering into that Note Purchase
and Private Shelf Agreement, dated as of the date hereof (as the same from time
to time may be amended, supplemented or otherwise modified, the “Note
Agreement”), pursuant to which, subject to the terms and conditions set forth
therein, (i) the Company has agreed to issue and sell to Prudential, and
Prudential has agreed to buy from the Company, its 7.28% Series A Senior Secured
Notes due 2011 in the initial aggregate principal amount of $75,000,000 (the
“Series A Notes”) and (ii) Prudential and Prudential Affiliates are willing to
consider, in their sole discretion and within limits which may be authorized for
purchase by them from time to time, the purchase of the Company’s additional
senior secured promissory notes in the aggregate principal amount of $45,000,000
(the “Shelf Notes”).

D. Each of the Company’s direct or indirect subsidiaries listed on the signature
pages hereto (collectively, with each other direct or indirect subsidiary of the
Company that from time to time executes a Joinder Agreement (Affiliate
Guarantor), the “Affiliate Guarantors”) has entered into, or concurrently
herewith will enter into, guaranty agreements pursuant to which the Affiliate
Guarantors guarantee to the Note Holders and the Credit Agreement Lenders the
payment of all principal, interest, fees, prepayment consideration (including
the Yield-

 

1.



--------------------------------------------------------------------------------

Maintenance Amount, as defined in the Note Agreement) owing to the Note Holders
or the Credit Agreement Lenders (as applicable) and the payment and performance
of all other obligations of the Company under the respective Creditor Documents
(each of such guaranties, and as each of such guaranties may be amended,
restated, supplemented or otherwise modified from time to time, an “Affiliate
Guaranty” and collectively, the “Affiliate Guaranties”).

E. Each of the Company and the Affiliate Guarantors has entered into (i) the
Security Agreement, dated as of the date hereof (together with all exhibits and
schedules thereto and as the foregoing may be amended, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and between the
Company and the Affiliate Guarantors, on the one hand, as grantors, and Union
Bank, as collateral agent for the benefit of the Credit Agreement Lenders and
the Note Holders, on the other hand, as grantee, pursuant to which each of the
Company and the Affiliate Guarantors has granted a security interest in the
Collateral described therein to secure the Credit Agreement Obligations and the
Note, (ii) the Patent Security Agreement, dated as of the date hereof (together
with all exhibits and schedules thereto and as the foregoing may be amended,
supplemented or otherwise modified from time to time, the “Patent Security
Agreement”), by and between the Company and the Affiliate Guarantors, on the one
hand, as grantors, and Union Bank, as collateral agent for the benefit of the
Credit Agreement Lenders and the Note Holders, on the other hand, as grantee,
pursuant to which each of the Company and the Affiliate Guarantors has granted a
security interest in the Collateral described therein to secure the Credit
Agreement Obligations and the Note Obligations, (iii) the Trademark Security
Agreement, dated as of the date hereof (together with all exhibits and schedules
thereto and as the foregoing may be amended, supplemented or otherwise modified
from time to time, the “Trademark Security Agreement”), by and between the
Company and the Affiliate Guarantors, on the one hand, as grantors, and Union
Bank, as collateral agent for the benefit of the Credit Agreement Lenders and
the Note Holders, on the other hand, as grantee, pursuant to which each of the
Company and the Affiliate Guarantors has granted a security interest in the
Collateral described therein to secure the Credit Agreement Obligations and the
Note Obligations, and (iv) the Pledge Agreement, dated as of the date hereof
(together with all exhibits and schedules thereto and as the foregoing may be
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), by and between the Company and the Affiliate Guarantors, on the one
hand, as grantors, and Union Bank, as collateral agent for the benefit of the
Credit Agreement Lenders and the Note Holders, on the other hand, as grantee,
pursuant to which each of the Company and the Affiliate Guarantors has granted a
security interest in the Collateral described therein to secure the Credit
Agreement Obligations and the Note Obligations.

F. The parties hereto desire to set forth their agreement regarding (i) the
appointment, duties and responsibilities of the Collateral Agent with respect to
the Collateral, (ii) the agreement of the Secured Creditors as to the decisions
relating to the exercise of remedies under the Collateral Documents and
(iii) the application to the Secured Obligations of cash received by the
Collateral Agent from dispositions of Collateral.

G. It is a condition precedent to the initial closing under the Note Agreement
and to the Credit Agreement Lenders’ obligation to make the initial advance
under the Credit Agreement that the Secured Creditors, the Company, the
Affiliate Guarantors and the Collateral Agent shall have entered into this
Agreement.

 

2.



--------------------------------------------------------------------------------

In consideration of the above Recitals and the mutual covenants contained
herein, the Secured Creditors, the Collateral Agent, and, solely for purposes of
Sections 4.1(a), 4.4 and 5.6 and Article VIII, each of the Company and the
Affiliate Guarantors, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions of Certain Terms. As used herein, the following terms
have the meanings set forth below:

“Allocable L/C Share” has the meaning specified in Section 4.1(f).

“Bank Product Payments” means the fees and other payments received by the Credit
Agreement Lenders relating to financial products and services provided by the
Credit Agreement Lenders to the Company and the Affiliate Guarantors other than
the Loans and the Letters of Credit provided pursuant to the Credit Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to be closed in San Francisco,
California.

“Certificate Regarding Obligations” means a notice substantially in the form of
Exhibit I, together with any supplement thereto.

“Closing Date” means the date on which this Agreement becomes effective in
accordance with Section 8.9.

“Collateral” means all the properties and assets of whatever nature, tangible or
intangible, now owned or existing or hereafter acquired or arising, of the
Company and the Affiliate Guarantors on or in which the Collateral Agent has
been granted a lien or security interest pursuant to the Collateral Documents or
this Agreement including the Collateral Accounts, all funds from time to time
maintained in the Collateral Accounts, all investments thereof, all interest,
dividends and other amounts earned thereon, and all proceeds of any of the
foregoing collateral.

“Collateral Accounts” means the Intercreditor Disbursement Account and the L/C
Holding Account.

“Collateral Documents” means the Security Agreement, the Patent Security
Agreement, the Trademark Security Agreement and the Pledge Agreement.

“Credit Agreement” has the meaning specified in the Recitals hereto.

“Credit Agreement Lenders” means the financial institutions identified as
“Credit Agreement Lenders” on the signature pages hereto, together with their
respective successors and assigns that execute a Joinder Agreement (Secured
Creditor). As of the Closing Date, Union Bank of California, N.A. is the only
Credit Agreement Lender.

 

3.



--------------------------------------------------------------------------------

“Credit Agreement Obligations” means, at any time, the sum (without duplication)
of the following:

(i) the aggregate principal amount of Loans outstanding at such time and the
aggregate amount of accrued and unpaid interest thereon at such time;

(ii) the L/C Exposure and the aggregate amount of all Letter of Credit
Disbursements not yet reimbursed to the Issuing Bank and accrued and unpaid
interest thereon at such time;

(iii) the aggregate amount of accrued and unpaid fees payable to the Credit
Agreement Lenders or any of them under or in connection with the Credit
Agreement; and

(iv) the aggregate amount of all other monetary obligations of the Company or
the Affiliate Guarantors that are accrued and owing at such time to the Credit
Agreement Lenders or any of them under the Credit Agreement, the Affiliate
Guaranties or the Collateral Documents, including indemnification, expense
reimbursement obligations and costs (but excluding any L/C Exposure).

“Creditor Documents” means, without duplication, the Loan Documents (as defined
in the Credit Agreement) and the Transaction Documents (as defined in the Note
Agreement).

“Deemed Collateral Proceeds” means any payment received by any Secured Creditor
in respect of the Secured Obligations owed to such Secured Creditor or any
reduction in the amount of Secured Obligations owed to such Secured Creditor
(including any amounts required to be turned over by a Secured Creditor pursuant
to Section 4.4), whether by realization upon security, through the exercise of
any right of setoff or banker’s lien or by the enforcement of any right under
the Collateral Documents or the making of any demand under any of the Affiliate
Guaranties, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code; provided that Deemed Collateral Proceeds shall
exclude (i) payments received pursuant to this Agreement, (ii) payments not
constituting Collateral received from the Company prior to the delivery to the
Collateral Agent of a Notice of Collateral Enforcement Action, (iii) reductions
in L/C Exposure resulting from the expiration of any Letter of Credit or
reduction in the amount available to be drawn under any Letter of Credit,
(iv) Unsecured Claim Distributions, and (v) Bank Product Payments and Note
Holder Product Payments.

“Disbursement Amount” has the meaning specified in Section 4.l(e).

“Disbursement Date” has the meaning specified in Section 4.1(c).

“Enforcement Event” means any of the following: (i) any foreclosure on any
Collateral, (ii) any setoff against any obligation of the Company or an
Affiliate Guarantor (excluding applications of funds pursuant to non-default
contract rights), (iii) the taking of any Collateral in satisfaction of any
Secured Obligation or similar action, (iv) the acceleration of any obligations
or the making of a demand for payment under the Credit Agreement or the Note
Agreement, the Series A Notes or the Shelf Notes, (v) the occurrence of any
Event of Default of the type specified in Section 9.1(j) of the Credit Agreement
or clauses (viii) through (x) of paragraph 7A of the Note Agreement and (vi) the
making of any demand for payment under any of the Affiliate Guaranties.

 

4.



--------------------------------------------------------------------------------

“Exclusive Indemnification Payments” means indemnification obligations described
in the last sentence of Section 5.7 that have been reimbursed to the Collateral
Agent.

“Intercreditor Disbursement Account” has the meaning specified in
Section 4.1(a).

“Issuing Bank” means Union Bank of California, N.A., and any successor or
assignee as the institution issuing Letters of Credit under the Credit
Agreement.

“Joinder Agreement (Secured Creditor)” means an Agreement substantially in the
form of Exhibit II.

“Joinder Agreement (Affiliate Guarantor)” means an Agreement substantially in
the form of Exhibit III.

“L/C Exposure” means, as of any date of determination, the aggregate maximum
available amount which may be drawn under all Letters of Credit outstanding as
of such date of determination.

“L/C Holding Account” has the meaning set forth in Section 4.l(a).

“Letter of Credit” means any letter of credit issued by the Issuing Bank
pursuant to the Credit Agreement.

“Letter of Credit Disbursement” means a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.

“Loans” has the meaning set forth in the Credit Agreement.

“Majority Credit Agreement Lenders” means, as of any time of determination,
Credit Agreement Lenders that have more than 50% of the Credit Agreement
Obligations or, if at such time there are no Credit Agreement Obligations,
Credit Agreement Lenders that have more than 50% of the Revolving Commitment (as
defined in the Credit Agreement).

“Majority Note Holders” means, as of any time of determination, Note Holders
holding more than 50% of the aggregate principal amount of outstanding Series A
Note Obligations and Shelf Note Obligations.

“Majority Secured Creditors” means Majority Credit Agreement Lenders and
Majority Note Holders acting jointly; provided, however, that: (i) if at any
time of determination the aggregate principal amount in respect of the Credit
Agreement Obligations represent less than 5% of the aggregate principal amount
in respect of the Secured Obligations, then the term “Majority Secured
Creditors” shall have the meaning given to the term “Majority Note Holders”; and
(ii) if at any time of determination the Note Obligations represent less than 5%
of the Secured Obligations, then the term “Majority Secured Creditors” shall
have the meaning given to the term “Majority Credit Agreement Lenders.”

 

5.



--------------------------------------------------------------------------------

“Material Default” means (i) an Event of Default described in clauses (i) or
(ii) of paragraph 7A of the Note Agreement or a breach of paragraphs 6A(1),
6A(2) or 6A(3) of the Note Agreement or (ii) an Event of Default described in
Section 9.1(a) or (b) of the Credit Agreement or a breach of Sections 6.11, 6.12
or 6.13 of the Credit Agreement.

“Note Agreement” has the meaning specified in the Recitals hereto.

“Note Holder Product Payments” means the fees and other payments received by the
Note Holders relating to financial products and services provided by the Note
Holders to the Company and the Affiliate Guarantors other than the loans and
advances provided pursuant to the Note Agreement.

“Note Holders” means the Series A Note Holders and the Shelf Note Holders.

“Note Obligations” means, at any time, the sum (without duplication) of the
following:

(i) the aggregate principal amount of the Series A Notes and Shelf Notes
outstanding at such time and the aggregate amount of accrued and unpaid interest
thereon and any Yield-Maintenance Amount due with respect thereto at such time;
and

(ii) the aggregate amount of all other monetary obligations of the Company or
the Affiliate Guarantors that are accrued and owing at such time to the Note
Holders or any of them under the Note Agreement, the Affiliate Guaranties and
the Collateral Documents, including indemnification and expense reimbursement
obligations.

“Notice of Collateral Enforcement Action” means a written notice from the
Majority Secured Creditors (or, if permitted by Section 3.2(a), the Single
Creditor Group) to the Collateral Agent to proceed against the Collateral.

“Notice of Enforcement Event” has the meaning specified in Section 2.4.

“Notice of Unsecured Collection Action” means the written notice by the Majority
Credit Agreement Lenders or the Majority Note Holders of the occurrence of an
Enforcement Event and the intention by such party to initiate Unsecured
Collection Action.

“Notice of Intent to Exercise Remedies” has the meaning specified in
Section 3.2(a).

“Permitted Investments” means:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within six months
from the date of acquisition thereof,

(ii) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within six months from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
generally obtainable from either Standard & Poor’s Ratings Service, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or Moody’s Investors Service, Inc.;

 

6.



--------------------------------------------------------------------------------

(iii) investments in commercial paper maturing no more than six months from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating of A-1 or higher from S&P or P-1 or higher from Moody’s Investors
Service, Inc.; and

(iv) investments in domestic and Eurodollar certificates of deposit, banker’s
acceptances and time deposits maturing within six months from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, (w) any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000, (x) the Collateral Agent, (y) any branch of any
commercial bank organized under the laws of the United Kingdom, Canada or Europe
having combined capital, surplus and undivided profits (less any undivided
losses) of not less than $500,000,000 or (z) any domestic commercial bank whose
deposits are guaranteed by the Federal Deposit Insurance Corporation and with
whom deposits maintained by the Collateral Agent do not exceed the amount so
guaranteed.

“Pro Rata Share” means, with respect to each Secured Creditor as of any date of
determination, the percentage of all Secured Obligations (including L/C
Exposure) owed to such Secured Creditor, if any, as of such date of
determination.

“Prudential” has the meaning specified in the Recitals hereto.

“Prudential Affiliates” has the meaning specified in the Note Agreement.

“Secured Creditors” means the Credit Agreement Lenders and the Note Holders.

“Secured Obligations” means, at any time of determination, the aggregate Credit
Agreement Obligations and the aggregate Note Obligations, in each case measured
at the time of determination.

“Security Agreement” has the meaning specified in the Recitals hereto.

“Series A Note Holders” means the holders of the Series A Notes listed on the
signature pages hereto, together with their respective successors, transferees
and assigns that execute a Joinder Agreement (Secured Creditor).

“Series A Note Obligations” means the Note Obligations owed under or in respect
of or allocable to the Series A Notes.

“Series A Notes” has the meaning specified in the Recitals hereto.

“Shelf Note Obligations” means the Note Obligations owed under or in respect of
or allocable to the Shelf Notes.

 

7.



--------------------------------------------------------------------------------

“Shelf Note Holders” means the holders of Shelf Notes that become a party hereto
by executing a Joinder Agreement (Secured Creditor), the holders of Shelf Notes
that were original signatories hereof (by virtue of their having been purchasers
of the Series A Notes), together with their respective successors, transferees
and assigns that execute a Joinder Agreement (Secured Creditor).

“Shelf Notes” has the meaning specified in the Recitals hereto.

“Single Creditor Group” has the meaning specified in Section 3.2(a).

“Single Creditor Group Exercise Period” has the meaning specified in
Section 3.2(a).

“Unsecured Collection Action” has the meaning specified in Section 2.3.

“Yield-Maintenance Amount” has the meaning ascribed thereto in the Note
Agreement.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles and Sections shall be deemed references to Articles and Sections of
this Agreement unless the context shall otherwise require.

ARTICLE II

ACTS OF SECURED CREDITORS;

AMOUNTS OF OBLIGATIONS

Section 2.1 Acts of Secured Creditors. Any request, demand, authorization,
direction, notice, consent, waiver or other action permitted or required by this
Agreement to be given or taken by the Secured Creditors or any group
constituting less than all Secured Creditors (including the Majority Secured
Creditors) may be and, at the request of the Collateral Agent, shall be embodied
in and evidenced by one or more instruments signed by or on behalf of such
persons and, except as otherwise expressly provided in any such instrument, any
such action shall become effective when such instrument or instruments shall
have been delivered to the Collateral Agent. The instrument or instruments
evidencing any action (and the action embodied therein and evidenced thereby)
are sometimes referred to herein as an “Act” of the persons signing such
instrument or instruments. The Collateral Agent shall be entitled to rely
absolutely upon an Act of any Secured Creditor if such Act purports to be taken
by or on behalf of such Secured Creditor, and nothing in this Section 2.1 or
elsewhere in this Agreement shall be construed to require any Secured Creditor
to demonstrate that it has been authorized to take any action which it purports
to be taking, the Collateral Agent being entitled to rely conclusively, and
being fully protected in so relying, on any Act of such Secured Creditor.

Section 2.2 Determination of Amounts of Obligations and Other Matters. Whenever
the Collateral Agent is required to determine the existence or amount of any of
the Secured Obligations or any portion thereof, or the existence of any
Enforcement Event or Unsecured Collection Action or for any other purpose under
this Agreement, it shall be entitled

 

8.



--------------------------------------------------------------------------------

to make such determination on the basis of the Certificates Regarding
Obligations, Notices of Enforcement Event, Notices of Unsecured Collection
Action, Notices of Collateral Enforcement Action, and such other notices and
certificates delivered to it by the Secured Creditors. The Collateral Agent may
rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to the Company, the Affiliate Guarantors, any Secured
Creditor or any other person as a result of any action taken by the Collateral
Agent based upon such determination prior to receipt of notice of any error in
such determination.

Section 2.3 Restrictions on Actions. Each Secured Creditor agrees that, until
payment in full of the Secured Obligations, (i) the provisions of this Agreement
shall govern exclusively the method by which the Collateral Agent or any Secured
Creditor may exercise rights and remedies under the Collateral Documents or
otherwise with respect to the Collateral and (ii) except as expressly permitted
hereunder, each Secured Creditor shall:

(a) refrain from taking or filing any action, judicial or otherwise, to enforce
rights or pursue any remedies under any of the Collateral Documents, except for
delivering notices hereunder;

(b) refrain from exercising any rights or remedies (including the remedy of
self-help) under any of the Collateral Documents which may be exercisable as a
result of an Enforcement Event; and

(c) refrain from exercising any right of setoff or similar right with respect to
amounts on deposit with such Secured Creditor (excluding application of funds
pursuant to non-default contract rights);

provided, however, that the foregoing shall not prevent (i) a Secured Creditor
from raising any defenses in any action in which it has been made a party
defendant or has been joined as a third party, except that the Collateral Agent
may direct and control any defense directly relating to the Collateral or the
Collateral Documents, subject to and in accordance with the provisions of this
Agreement, and (ii) the Majority Credit Agreement Lenders or the Majority Note
Holders from taking or filing any judicial action, instituting an arbitration
proceeding, or otherwise instituting legal proceedings (“Unsecured Collection
Action”) to enforce rights under the Credit Agreement or Note Agreement, as
applicable, in order to collect amounts due not earlier than ten (10) days after
the receipt by the Collateral Agent of a Notice of Unsecured Collection Action
from the Majority Credit Agreement Lenders or the Majority Note Holders, as
applicable. Upon obtaining a judgment or other award as a result of an Unsecured
Collection Action, the successful party may, notwithstanding the terms of this
Agreement, proceed as an unsecured creditor but without the benefits of the
Collateral Documents to collect the judgment or award to the extent permitted by
applicable law and the Credit Agreement or Note Agreement, as applicable.
Notwithstanding the foregoing, the Unsecured Collection Action shall terminate
and all collection activity shall be governed by this Agreement to the extent
applicable upon the Collateral Agent’s receipt of a Notice of Collateral
Enforcement Action.

 

9.



--------------------------------------------------------------------------------

Section 2.4 Notice of Enforcement Event; Other Notices. Each Note Holder and
each Credit Agreement Lender shall, upon taking any action which constitutes, or
learning of the occurrence of, an Enforcement Event, promptly deliver written
notice thereof (a “Notice of Enforcement Event”) to the Collateral Agent. Each
Notice of Enforcement Event shall be deemed to have been given when such notice
has actually been received by the Collateral Agent and to have been rescinded
when the Collateral Agent has received a certificate from Secured Creditors
entitled to waive or rescind such default or other action under the terms of the
applicable Creditor Document and this Agreement stating that the events of
default giving rise to such Enforcement Event have been cured or waived in
accordance with the terms of the applicable Creditor Document. A Notice of
Enforcement Event shall be deemed to be outstanding at all times after such
notice has been given until such time, if any, as such notice has been duly
rescinded.

Section 2.5 Determination of Majority Secured Creditors. Whenever a vote,
instruction, consent or similar determination is sought from the Majority Credit
Agreement Lenders, Majority Note Holders or Majority Secured Creditors for any
purpose in connection with this Agreement, the party seeking such vote,
instruction or consent shall deem a Secured Creditor (herein, a “Voter”) to have
opposed such vote, instruction or consent (and such Voter will be considered to
have opposed such vote, instruction or consent) if the Voter has failed to
approve such request in writing.

ARTICLE III

DUTIES OF COLLATERAL AGENT

Section 3.1 Notices to Secured Creditors. The Collateral Agent promptly shall
notify each Secured Creditor in the event it shall receive any Notice of
Enforcement Event, Notice of Unsecured Collection Action or Notice of Collateral
Enforcement Action, a certificate rescinding such notices or any request in
writing by any party hereto or by the Company or any Affiliate Guarantor for any
consent, waiver or amendment with respect to this Agreement or with respect to
the Collateral Documents.

Section 3.2 Directions from Majority Secured Creditors.

(a) Subject to the provisions of Article V, the Collateral Agent agrees to
administer the Collateral Documents and the Collateral, to make such demands,
give such notices, take such actions under or with respect to the Collateral
Documents and exercise other rights, powers and remedies as shall be available
to it under the Collateral Documents (including, at any time when a Notice of
Collateral Enforcement Action shall have been given and shall be outstanding,
the disposition of Collateral or any portion thereof) which are requested in
writing by the Majority Secured Creditors (or, if permitted by this
Section 3.2(a), the Single Creditor Group) and which are not inconsistent with
or contrary to the provisions of this Agreement, the Collateral Documents or
law. The Collateral Agent hereby agrees, upon receipt of a Notice of Collateral
Enforcement Action, it shall enforce such rights and remedies promptly in such
order and manner as the Majority Secured Creditors (or, if permitted by this
Section 3.2(a), the Single Creditor Group) may, from time to time, direct,
provided that the Collateral Agent shall not be required to act or not act if to
do so would be contrary to any Collateral Document or to

 

10.



--------------------------------------------------------------------------------

applicable law or would result, in the judgment of the Collateral Agent, in risk
of liability to the Collateral Agent for which the Collateral Agent is not
otherwise indemnified hereunder. If a Notice of Collateral Enforcement is
received which fails to specify the order and manner in which rights and
remedies are to be exercised, then the order and manner pursuant to which its
rights and remedies are exercised shall be determined by the Collateral Agent in
the exercise of its reasonable discretion. If at any time of determination
(1) the aggregate principal amount in respect of the Credit Agreement
Obligations or the Note Obligations (as applicable) is at least $5 million,
(2) a Material Default under the Credit Agreement or the Note Agreement (as
applicable) has occurred and continued for at least 60 days and (3) during such
period the Majority Secured Creditors shall not have directed the Collateral
Agent to commence the exercise of remedies available to it in respect of the
Collateral, then the Majority Credit Agreement Lenders, or the Majority Note
Holders (as applicable (the “Single Creditor Group”)) shall thereafter have the
right to direct the Collateral Agent to do the things expressly stated in the
first sentence of this Section 3.2(a) (the period during which such right is
exercisable being referred to herein as the “Single Creditor Group Exercise
Period”); provided, however, that such right shall not be exercisable unless and
until the sixth Business Day after the Majority Credit Agreement Lenders, or the
Majority Note Holders (as applicable) shall have delivered a notice (a “Notice
of Intent to Exercise Remedies”) to the Majority Note Holders or the Majority
Credit Agreement Lenders (as applicable) certifying that the conditions
described in the preceding clauses (1) through (3) of this sentence have been
satisfied, stating that the requisite Credit Agreement Lenders or Note Holders
(as applicable) have elected to exercise such right commencing six Business Days
after delivery of such notice and describing in reasonable detail the actions
intended to be pursued; provided, further, that if, during the five Business Day
period after delivery of such notice, the Majority Credit Agreement Lenders or
the Majority Note Holders (as applicable) deliver(s) a written notice to the
sender of such Notice of Intent to Exercise Remedies that it or they (as
applicable) will join in the commencement of the exercise of remedies then
available to the Collateral Agent in respect of the Collateral, then all actions
expressly stated in the first sentence of this Section 3.2(a) shall thereafter
require the direction of the Majority Secured Creditors.

(b) The Collateral Agent shall not be obligated to take any action under this
Agreement or the Collateral Documents except for the performance of such duties
as are specifically set forth herein or therein.

 

11.



--------------------------------------------------------------------------------

ARTICLE IV

PROCEEDS RECEIVED UNDER COLLATERAL DOCUMENTS;

OTHER AMOUNTS RECEIVED FOLLOWING ENFORCEMENT EVENT

Section 4.1 Establishment of Collateral Accounts; Application of Proceeds of
Collateral.

(a) Establishment of Collateral Accounts. The Collateral Agent shall establish
and maintain at one of its banking offices in California, (or upon written
notice to the Secured Creditors, such other banking office as it may select, so
long as its lien is continuously maintained as contemplated herein) the
following two segregated accounts:

(i) an account of the Company entitled the “WD-40 Company Intercreditor
Disbursement Account” (the “Intercreditor Disbursement Account”); and

(ii) an account of the Company entitled the “WD-40 Company L/C Holding Account”
(the “L/C Holding Account”).

Each such account will be held by the Collateral Agent as provided in this
Agreement and shall at all times be in the exclusive possession of, and under
the control of, the Collateral Agent, as agent for the Secured Creditors.
Neither the Company, any Affiliate Guarantor nor any their respective
subsidiaries shall have rights to any such account or to any amounts on deposit
therein, except the right to receive amounts, if any, in accordance with clause
FIFTH of Section 4.1(e). The Company hereby grants and assigns to the Collateral
Agent, for the benefit of the Secured Creditors, as collateral security for the
Secured Obligations, all of the Company’s right, title and interest in and to
the Collateral Accounts, all funds from time to time maintained therein, all
investments thereof, all interest, dividends and other amounts earned thereon
and all proceeds thereof.

(b) Deposits into Collateral Accounts. Except as otherwise explicitly required
in the Collateral Documents or by law, the Collateral Agent shall promptly
deposit into the Intercreditor Disbursement Account all amounts received by it
in its capacity as Collateral Agent (and not in any other capacity) in respect
of the Secured Obligations upon the occurrence of an Enforcement Event
(including during any dissolution, winding up, liquidation, reorganization or
insolvency proceeding of the Company or any of the Affiliate Guarantors),
including all monies received on account of any sale of or other realization
upon any of the Collateral pursuant to the Collateral Documents and any
distributions, adequate protection payments or similar amounts received in
respect of the Collateral in any insolvency case or proceeding involving the
Company or any of the Affiliate Guarantors, but excluding Unsecured Claim
Distributions. The Collateral Agent shall be authorized to release amounts on
deposit in the Intercreditor Disbursement Account to the Company to the extent
required by the Collateral Documents or law.

(c) Notices to Secured Creditors. Not later than the last day of each month in
which any amounts shall be deposited into the Intercreditor Disbursement
Account, the Collateral Agent shall provide written notice of all such deposits
during such month to each

 

12.



--------------------------------------------------------------------------------

Secured Creditor (a “Deposit Notice”), specifying (i) the dates of such
deposits, (ii) the amounts of such deposits, (iii) the date on which the
Collateral Agent will make a disbursement in respect of such deposits (which
date shall be not less than ten (10) nor more than thirty (30) days after the
date of the Deposit Notice (the “Disbursement Date”)), and (iv) the basis upon
which the amount due to each Secured Creditor will be calculated.

(d) Determination of Secured Obligations. Following receipt of any Deposit
Notice, each Secured Creditor shall, not later than the Business Day next
preceding the Disbursement Date specified in such Deposit Notice, deliver to the
Collateral Agent and each other Secured Creditor a duly completed Certificate
Regarding Obligations (or a supplement to a previously delivered a Certificate
Regarding Obligations) which shall certify the amount of Secured Obligations due
and payable to such Secured Creditor (or, in the case of L/C Exposure, the face
amount thereof) as of the date one Business Day before the Disbursement Date.
The Collateral Agent shall calculate the proportionate shares of Secured
Obligations of each of the Secured Creditors (separately stating any L/C
Exposure) in reliance upon such certificates. Promptly following its
determination of such proportionate shares and in any event no later than the
applicable Disbursement Date, the Collateral Agent shall notify the Secured
Creditors of such determination.

(e) Disbursements to Secured Creditors and L/C Holding Account. On the
applicable Disbursement Date, the Collateral Agent shall disburse the amount on
deposit in the Intercreditor Disbursement Account (the “Disbursement Amount”) in
accordance with the order of priority set forth in clauses FIRST through SIXTH
below:

FIRST: To the payment of the reasonable costs and expenses of such sale,
collection or other realization, including reasonable compensation to the
Collateral Agent and its agents and counsel, and to the payment of any and all
reasonable expenses and costs and all other liabilities and indemnification
made, incurred or suffered by the Collateral Agent and its agents and counsel in
connection therewith or in connection with this Agreement or the Collateral
Documents;

SECOND: After payment in full of the obligations described in Section 4.1(e)
FIRST, then to the Secured Creditors in payment of any and all amounts owed to
the Secured Creditors for reimbursement of amounts paid by them to the
Collateral Agent (other than Exclusive Indemnification Payments) in accordance
with Sections 5.7, pro rata in proportion to their respective shares of such
amount;

THIRD: After payment in full of the obligations described in Section 4.1(e)
FIRST and SECOND, then to (i) the Secured Creditors in payment of the Secured
Obligations other than the L/C Exposure, if any and (ii) the L/C Holding Account
an amount equal to the L/C Exposure for the cash collateralization of the L/C
Exposure; the amounts of such payment to Secured Creditors and deposits into the
L/C Holding Account to be made pro rata in proportion to the respective amounts
of such Secured Obligations as determined by the Collateral Agent pursuant to
Section 4.1(d);

FOURTH: After payment in full of the obligations described in Section 4.1(e)
FIRST, SECOND and THIRD, then to the Secured Creditors in payment of any and all
amounts owed to any Secured Creditors for reimbursement of Exclusive
Indemnification Payments, pro rata in proportion to their respective shares of
such amount;

 

13.



--------------------------------------------------------------------------------

FIFTH: After payment in full of the obligations described in Section 4.1(e)
FIRST, SECOND, THIRD and FOURTH, then to the Secured Creditors in payment of
Bank Product Payments and Note Holder Product Payments pro rata in proportion to
their respective shares of such amounts; and

SIXTH: After payment or cash collateralization in full of the obligations
described in Section 4.1(e) FIRST, SECOND, THIRD, FOURTH and FIFTH to the
payment to or upon the order of the Company or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining in the Intercreditor Disbursement Account.

Together with the payment of each disbursement from the Intercreditor
Disbursement Account on each Disbursement Date, the Collateral Agent shall
deliver to each Secured Creditor a statement detailing the aggregate amount
disbursed to all Secured Creditors, the amount deposited in each Collateral
Account and all deductions therefrom pursuant to Section 4.1(e) FIRST and
SECOND.

(f) Disbursements From L/C Holding Account. All amounts deposited in the L/C
Holding Account shall be deemed to be allocated to each Letter of Credit taken
into account in the determination of the amount of such deposit, ratably in
accordance with the respective maximum amounts available to be drawn under all
such Letters of Credit (the amount so allocated to a Letter of Credit being
referred to as its “Allocable L/C Share”). At such time as (i) any such Letter
of Credit expires undrawn or (ii) the amount available to be drawn under any
such Letter of Credit is irrevocably reduced (other than by a draw thereon)
according to the terms thereof, in either case causing a reduction in the L/C
Exposure, then the Allocable L/C Share attributable to such expired Letter of
Credit or such reduction in the L/C Exposure shall be deposited into the
Intercreditor Disbursement Account and shall be distributed in accordance with
Section 4.1(e). At such time as any such Letter of Credit is drawn, the
Allocable L/C Share attributable thereto (in an amount not exceeding the amount
of such drawing) shall be disbursed from the L/C Holding Account by the
Collateral Agent to the Issuing Bank.

Section 4.2 Investment of Amounts in Collateral Accounts. Pending the
disbursement thereof pursuant to the terms of this Agreement, all amounts in the
Collateral Accounts shall (to the extent practical under the circumstances) be
invested by the Collateral Agent in Permitted Investments. The Collateral Agent
shall endeavor to select Permitted Investments for each Collateral Account that
mature prior to the anticipated date of any distribution to be made from such
Collateral Account. The Collateral Agent shall have no liability for any losses
resulting from the investment of amounts in the Collateral Accounts pursuant to
this Section 4.2 to the extent that such investments are made and maintained
solely in Permitted Investments.

Section 4.3 Turnover of Collateral Received by Secured Creditors. Each Secured
Creditor promptly shall put in the custody, possession or control of the
Collateral Agent for disposition or distribution in accordance with the
provisions of Section 4.1 any Collateral or

 

14.



--------------------------------------------------------------------------------

proceeds therefrom over which such Secured Creditor obtains custody, control or
possession. Until such time as each Secured Creditor shall have complied with
the provisions of the immediately preceding sentence, such Secured Creditor
shall be deemed to hold such Collateral or proceeds in trust for the parties
entitled thereto hereunder.

Section 4.4 Ratable Sharing of Certain Amounts received by Secured Creditors.

(a) Turnover of Certain Deemed Collateral Proceeds. The Secured Creditors hereby
agree among themselves that if an Enforcement Event shall occur and at any time
on or after such Enforcement Event prior to its having duly been rescinded any
of them shall receive any Deemed Collateral Proceeds, then the Secured Creditor
receiving such Deemed Collateral Proceeds shall promptly turn over such proceeds
to the Collateral Agent for distribution to the Secured Parties in accordance
with Section 4.1(e). Each of the Company and the Affiliate Guarantors expressly
consents to the foregoing arrangement and agrees that any amount so turned over
by any Secured Creditor will be deemed to have been received by the Secured
Creditors that ultimately receive their respective Pro Rata Shares of such
amount such that (i) the amount of the claim against the Company and the
Affiliate Guarantors of the Secured Creditor that turns over such amounts shall
immediately be increased to the extent such amounts are turned over to the
Collateral Agent and (ii) the amount of the claims of each Secured Creditor that
receive its Pro Rata Share of such amount shall immediately be decreased to the
extent of the amount received by it.

(b) Determination of Pro Rata Shares and Deemed Collateral Proceeds. Not later
than three Business Days after receiving a Notice of Enforcement Event, the
Collateral Agent shall deliver written notice thereof to each Secured Creditor
describing such Enforcement Event. Not later than three Business Days following
receipt of such notice, each Secured Creditor shall deliver to the Collateral
Agent and each other Secured Creditor a duly completed Certificate Regarding
Obligations (or a supplement to a previously delivered a Certificate Regarding
Obligations) which shall certify (i) the amount of Secured Obligations
(separately stating any L/C Exposure) due and payable to such Secured Creditor
at the time of occurrence of the Enforcement Event specified in such notice and
(ii) the aggregate amount of Deemed Collateral Proceeds received by such Secured
Creditor since the occurrence of the Enforcement Event specified in such notice.
Each Secured Creditor that shall receive any Deemed Collateral Proceeds after
the date of such Certificate Regarding Obligations shall promptly give to the
Collateral Agent and each other Secured Creditor a revised Certificate Regarding
Obligations. The Collateral Agent shall calculate the Pro Rata Shares of each of
the Secured Creditors and the aggregate amount of Deemed Collateral Proceeds
received by all Secured Creditors since the applicable Enforcement Event in
reliance upon such certificates. Promptly following its determination of such
Pro Rata Shares and in any event no later than the 10th Business Day after
obtaining knowledge of the applicable Enforcement Event, the Collateral Agent
shall notify the Secured Creditors in writing of such determinations.

 

15.



--------------------------------------------------------------------------------

ARTICLE V

CONCERNING THE COLLATERAL AGENT

Section 5.1 Authorization and Action. Each of the Secured Creditors hereby
appoints and authorizes Union Bank to act as Collateral Agent and to take such
action as the Collateral Agent on its behalf and to exercise such powers under
this Agreement and the Collateral Documents as are delegated to the Collateral
Agent by the terms of this Agreement and the Collateral Documents, together with
such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement or the Collateral Documents, the
Collateral Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Secured Creditors (except as provided in Section 3.2(a)), and such
instructions shall be binding upon all of the Secured Creditors; provided,
however, that the Collateral Agent shall not be required to take any action that
is contrary to this Agreement, the Collateral Documents or applicable law. The
Collateral Agent agrees to use its best efforts to give each Secured Creditor
prompt notice of each notice given to it by the Company, any Affiliate Guarantor
or any other Secured Creditor pursuant to the terms of this Agreement or the
Collateral Documents.

Section 5.2 Actions Relating to Collateral. As to any matters relating to the
Collateral, the Secured Creditors hereby appoint and authorize Union Bank (as
defined in Section 5.4) as the Collateral Agent to take such action as agent on
their behalf and to exercise such powers under this Agreement and the Collateral
Documents as are delegated by the terms of this Agreement and the Collateral
Documents together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement or the Collateral
Documents, the Collateral Agent shall not be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Secured Creditors (except as provided in
Section 3.2(a)), and such instructions shall be binding upon all Secured
Creditors; provided, however, that the Collateral Agent shall not be required to
take any action that is contrary to this Agreement, the Collateral Documents or
applicable law.

Section 5.3 Collateral Agent’s Reliance, Etc. Neither the Collateral Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or by them under or in connection with
this Agreement, the Collateral Documents or applicable law, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Collateral Agent: (i) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation to any Secured Creditor and shall not
be responsible to any Secured Creditor for any statements, warranties or
representations made by any other party in or in connection with this Agreement
or the Collateral Documents; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement, the Credit Agreement, the Note Agreement or the
other Creditor Documents on the part of the Company or the Affiliate Guarantors;
(iv) shall not be responsible to any Secured Creditor for the due

 

16.



--------------------------------------------------------------------------------

execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, the Credit Agreement, the Note Agreement, the other Creditor
Documents or any other instrument or document furnished pursuant thereto or for
the perfection of any security interests in the Collateral; and (v) shall incur
no liability under or in respect of this Agreement, the Credit Agreement, the
Note Agreement or the other Creditor Documents by acting upon any notice,
consent, certificate or other instrument or writing (which may be by
telefacsimile) believed by it to be genuine and signed or sent by the proper
party or parties.

Section 5.4 Union Bank in its Individual Capacity. With respect to the Revolving
Commitment (as defined in the Credit Agreement), the advances and Loans (as
defined in the Credit Agreement), the Note(s) (as defined in the Credit
Agreement) and the Letters of Credit (as defined in the Credit Agreement), Union
Bank of California, N.A. (“Union Bank”) shall have the same rights and powers
under the Credit Agreement, the Collateral Documents, the other Loan Documents
(as defined in the Credit Agreement) and this Agreement as any other Credit
Agreement Lender or Secured Creditor (as applicable) and may exercise the same
as though it were not the Collateral Agent; and the terms “Credit Agreement
Lender” and “Secured Creditor” shall, unless otherwise expressly indicated,
include Union Bank in its individual capacity. Union Bank and its affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with the Company or the Affiliate
Guarantors and any person that may do business with or own securities of the
Company or the Affiliate Guarantors, all as if Union Bank were not the
Collateral Agent and without any duty to account therefore to the Secured
Creditors. The Collateral Agent shall not be deemed to hold a fiduciary, trust
or other special relationship with any Secured Creditor and no implied
covenants, functions, responsibilities, duties, obligations or possibilities
shall be read into this Agreement or otherwise exist against the Collateral
Agent.

Section 5.5 Independent Credit Decision. Each Secured Creditor acknowledges that
it has, independently and without reliance upon the Collateral Agent or any
other Secured Creditor and based upon the consolidated financial statements of
the Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into the Credit
Agreement or the Note Agreement, as applicable. Each Secured Creditor
acknowledges that it will, independently and without any reliance upon the
Collateral Agent or any other Secured Creditor and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, the Credit
Agreement or the Note Agreement, as applicable. Each Secured Creditor
acknowledges and agrees that it has not relied upon any information received
from the Collateral Agent as of the Closing Date and that each Secured Creditor
shall have from and after the Closing Date an obligation to independently and
without reliance upon the Collateral Agent or any other Secured Creditor to make
its own credit analysis and decisions with respect to this Agreement, the Credit
Agreement or the Note Agreement (as applicable) and to independently verify and
ascertain the accuracy of any information received from the Collateral Agent in
connection with this Agreement, the Credit Agreement or the Note Agreement, as
applicable.

Section 5.6 Expenses and Indemnification by Company. By countersigning this
Agreement, the each of the Company and the Affiliate Guarantors agrees (i) to
reimburse the Collateral Agent, on demand, for any expenses incurred by the
Collateral Agent, including

 

17.



--------------------------------------------------------------------------------

counsel fees and compensation of agents, arising out of, in any way connected
with, or as a result of, the execution or delivery of this Agreement or the
Collateral Documents or any agreement or instrument contemplated hereby or
thereby or the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or in connection with the enforcement or
protection of the rights of the Collateral Agent and the Secured Creditors under
this Agreement and the Collateral Documents and (ii) to indemnify and hold
harmless the Collateral Agent and its directors, officers, employees and agents,
on demand, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Collateral Agent in its capacity as the Collateral Agent or
any of them in any way relating to or arising out of this Agreement or the
Collateral Documents or any action taken or omitted by them under this Agreement
or the Collateral Documents; provided that the Company and the Affiliate
Guarantors shall not be liable to the Collateral Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Collateral Agent or any of its directors, officers, employees
or agents.

Section 5.7 Indemnification by Secured Creditors. The Secured Creditors agree to
indemnify the Collateral Agent (to the extent not reimbursed by the Company or
the Affiliate Guarantors) in their respective Pro Rata Shares, for, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including reasonable counsel fees and court costs) that may
be imposed upon, incurred by, or asserted against the Collateral Agent in any
way relating to or arising out of this Agreement or the Collateral Documents or
any action taken or omitted by the Collateral Agent under this Agreement or any
discretion exercised by the Collateral Agent pursuant to this Agreement,
provided that no Secured Creditor shall be liable for any costs, expenses or
disbursements resulting from the Collateral Agent’s gross negligence or willful
misconduct. Without limiting the foregoing, each Secured Creditor agrees to
reimburse the Collateral Agent promptly upon demand for its Pro Rata Share of
any out-of-pocket expenses (including reasonable counsel fees and court costs)
incurred by the Collateral Agent in connection with the administration or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or the Collateral Documents, to the extent that the Collateral Agent is not
reimbursed for such expenses by the Company or the Affiliate Guarantors.
Notwithstanding anything to the contrary in this Section 5.7, (i) if the Single
Creditor Group Exercise Period shall have become effective, then the
indemnification obligations described in this Section 5.7 shall be solely
obligations of the Credit Agreement Lenders (if the Notice of Intent to Exercise
Remedies that resulted in the Single Creditor Group Exercise Period was
delivered by the Majority Credit Agreement Lenders), or the Note Holders (if the
Notice of Intent to Exercise Remedies that resulted in the Single Creditor Group
Exercise Period was delivered by the Majority Note Holders), as applicable
(determined in accordance with the Pro Rata Shares of the Credit Agreement
Lenders or the Note Holders, as applicable), and (ii) if at any time of
determination the aggregate principal amount in respect of the Credit Agreement
Obligations or the Note Obligations (as applicable) represents less than 5% of
the Secured Obligations, then the indemnification obligations described in this
Section 5.7 (except as provided in the immediately preceding clause (i)) shall
be solely obligations of the Credit Agreement Lenders or the Note Holders, as
applicable (determined in accordance with the Pro Rata Shares of the Credit
Agreement Lenders or the Note Holders, as applicable), to the extent the costs
or expenses to be indemnified against were incurred at such time of
determination.

 

18.



--------------------------------------------------------------------------------

Section 5.8 Successor Collateral Agent. The Collateral Agent may resign at any
time by giving thirty (30) days written notice to the Secured Creditors and the
Company and may be removed at any time with or without cause by the Majority
Secured Creditors. Upon any such resignation or removal, the Majority Secured
Creditors shall have the right to appoint a successor Collateral Agent. If no
successor Collateral Agent shall have been so appointed by the Majority Secured
Creditors, and shall have accepted such appointment, within thirty (30) days
after the retiring Collateral Agent’s giving of notice of resignation or the
Majority Secured Creditors’ removal of the retiring Collateral Agent, then the
retiring Collateral Agent may, on behalf of the Secured Creditors, appoint a
successor Collateral Agent, which shall be bank, trust company or insurance
company organized under the laws of the United States of America or of any state
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, (i) the retiring Collateral Agent shall assign all of the
liens upon and security interests in all Collateral under the Collateral
Documents, and all right, title and interest of the retiring Collateral Agent
under the Collateral Documents, to the replacement Collateral Agent, without
recourse or representation or warranty by the retiring Collateral Agent or any
Secured Creditors and at the expense of the Company and the Affiliate Guarantors
and (ii) such successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from its
duties and obligations under this Agreement and the Collateral Documents. After
any retiring Collateral Agent’s resignation or removal hereunder as Collateral
Agent, the provisions of this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement. Notwithstanding anything to the contrary in this Section 5.8, no
resignation or removal of the Collateral Agent shall become effective until a
replacement Collateral Agent shall have been selected as provided herein and
shall have assumed in writing the obligations of the Collateral Agent under this
Agreement and the Collateral Documents.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each of the Secured Creditors and the Collateral Agent represents and warrants
to the other parties hereto that (a) the execution, delivery and performance of
this Agreement (i) have been duly authorized by all requisite corporate action
on its part and (ii) will not contravene any provision of its charter or by-laws
or any order of any court or other governmental authority having applicability
to it or any applicable law, and (b) this Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation.

 

19.



--------------------------------------------------------------------------------

ARTICLE VII

INTERCREDITOR ARRANGEMENTS

Section 7.1 Security Interests. The Collateral Agent and each of the Secured
Creditors hereby agree that, notwithstanding (i) the order or concurrence of the
timing of the creation, attachment or perfection of any security interest and
(ii) any applicable statutory or case law that would result in a contrary
ordering of priorities or interests, all proceeds of Collateral and other
amounts received by the Collateral Agent under the Collateral Documents shall be
distributed in accordance with Section 4.1(e) and shall at all times be shared
by the Secured Creditors as provided herein. Any and all amounts required to be
provided as cash collateral for L/C Exposure pursuant to the Credit Agreement or
any agreement executed in connection therewith shall be deemed to be Collateral
for purposes of this Agreement.

Section 7.2 Restrictions on Waivers, Amendments and Consents to Creditor
Documents.

(a) Notwithstanding any contrary provisions contained in the Credit Agreement,
as long as there are any outstanding Note Obligations, no amendment or waiver of
any provision of the Credit Agreement or the notes and other documents executed
in connection with the Credit Agreement, nor consent to any departure by the
Company or any of the Affiliate Guarantors therefrom, shall increase the amount
of the Revolving Commitment or the maximum principal amount of advances, Loans,
Letters of Credit and other obligations under the Credit Agreement beyond
$25,000,000 unless such amendment, waiver or consent shall have been approved in
writing by the Majority Note Holders.

(b) Notwithstanding any contrary provisions contained in the Note Agreement, as
long as there are any outstanding Credit Agreement Obligations, no amendment or
waiver of any provision of the Note Agreement or the Series A Notes or Shelf
Notes nor consent to any departure by the Company or any of the Affiliate
Guarantors therefrom, shall increase the maximum aggregate principal amount of
indebtedness of the Company evidenced by the Series A Notes and the Shelf Notes
to an amount greater than $100,000,000 prior to the first anniversary of the
date hereof or an amount greater than $120,000,000 at any time thereafter, in
each case unless such amendment, waiver or consent shall have been approved in
writing by the Majority Credit Agreement Lenders.

(c) Except as specifically set forth in Sections 7.2(a) and (b), nothing in this
Agreement shall restrict the ability of the Credit Agreement Lenders or the Note
Holders to declare events of default, impose default rates of interest,
accelerate the Credit Agreement Obligations or Note Obligations, respectively,
or amend, modify or waive any term, condition, covenant or provision of the
Credit Agreement, the other Loan Documents (as defined in the Credit Agreement),
the Note Agreement, the Series A Notes, the Shelf Notes or the other Transaction
Documents (as defined in the Note Agreement), as the same may be amended from
time to time in accordance with the terms hereof.

 

20.



--------------------------------------------------------------------------------

Section 7.3 Release of Collateral.

The Collateral Agent is authorized hereby to execute releases of liens with
respect to property of the Company or the Affiliate Guarantors to the extent
that the sale, transfer or other disposition thereof is not prohibited by the
terms of the Credit Agreement or the Note Agreement or any other Creditor
Document. Without intending to limit the authorization contained in the previous
sentence, the Collateral Agent is irrevocably authorized to release liens upon
the Collateral which consists of (i) the Memphis Facility, (ii) property being
sold or disposed of if the Company certifies to the Collateral Agent that the
sale or disposition is authorized by the Credit Documents (and the Collateral
Agent may rely conclusively on any such certificate, without further inquiry);
(iii) property leased to the Company or the Affiliate Guarantors under a lease
which has expired or been terminated; or (iv) property having a value in the
aggregate not in excess of $250,000 during any twelve month period.

Section 7.4 Additional Collateral.

(a) Each of the Secured Creditors hereby covenants and agrees that it (i) will
not accept any guaranty of any of the Secured Obligations unless such Secured
Creditor shall have given each other Secured Creditor prior written notice
thereof and the Majority Secured Creditors shall have approved in writing such
guaranty and (ii) will not take any security interest in or lien on any assets
of the Company or any other person or entity to secure any of the Secured
Obligations unless such Secured Creditor shall have given each other Secured
Creditor prior written notice thereof and the Majority Secured Creditors shall
have approved in writing such security interest in or lien on such assets.

(b) Each of the Secured Creditors covenants and agrees that it will not request
the Company or any Affiliate Guarantor or any other party to execute and deliver
to the Collateral Agent any mortgage or deed of trust with respect to any real
property or any beneficial interest in any trust owning any real property unless
an environmental survey in form and substance satisfactory to the Majority
Secured Creditors from an environmental consulting firm acceptable to the
Majority Secured Creditors with respect to such real property, and showing the
environmental condition of such real property, shall have been delivered to each
Secured Creditor.

Section 7.5 Purchase of Collateral. Any Secured Creditor may purchase Collateral
at any public sale of such Collateral pursuant to the Collateral Agreements for
cash. In addition, any Secured Creditor may purchase Collateral at any public
sale of such Collateral pursuant to the Collateral Agreements and may make
payment on account thereof by using any Secured Obligation then due and payable
to such Secured Creditor from the person which granted a security interest in
such Collateral as a credit against the purchase price to the extent, but only
to the extent, approved by the Majority Secured Creditors.

Section 7.6 Bankruptcy Proceedings. Nothing contained herein shall limit or
restrict the independent right of any Secured Creditor to initiate an action or
actions in any bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar proceeding in its
individual capacity or in its capacity as holder of Secured Obligations and to
appear or be heard on any matter before the bankruptcy or other applicable court
in any such proceeding. The Collateral Agent is not entitled to initiate such
actions on behalf of any Secured Creditor or to appear and be heard on any
matter before the bankruptcy or

 

21.



--------------------------------------------------------------------------------

other applicable court in any such proceeding as the representative of any
Secured Creditor, unless such action or appearance has been approved in writing
by such Secured Creditor. The Collateral Agent is not authorized in any such
proceeding to enter into any agreement for, or give any authorization or consent
with respect to, the postpetition usage of Collateral, unless such agreement,
authorization or consent has been approved in writing by the Majority Secured
Creditors. This Agreement shall survive the commencement of any such bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar proceeding.

Section 7.7 Independent Investigation. None of the Secured Creditors or the
Collateral Agent, nor any of their respective directors, officers, agents or
employees, shall be responsible to any of the others for the solvency or
financial condition of the Company or the Affiliate Guarantors or the ability of
the Company or the Affiliate Guarantors to repay any of the Secured Obligations,
or for the value, sufficiency, existence or ownership of any of the Collateral,
the perfection of any lien or security interest, or the statements of the
Company or the Affiliate Guarantors, oral or written, or for the validity,
sufficiency or enforceability of any of the Secured Obligations, any Creditor
Document, any document or agreement executed or delivered in connection with or
pursuant to any of the foregoing, or the liens or security interests granted by
the Company or the Affiliate Guarantors to the Collateral Agent in connection
therewith. Each of the Collateral Agent and each Secured Creditor has entered
into its financial agreements with the Company and the Affiliate Guarantors
based upon its own independent investigation, and makes no warranty or
representation to the other, nor does it rely upon any representation by any of
the others, with respect to the matters identified or referred to in this
Section.

Section 7.8 Additional Affiliate Guarantors. The initial Affiliate Guarantors
hereunder shall be such direct and indirect subsidiaries of the Company as are
signatories hereto on the date hereof. From time to time subsequent to the date
hereof, pursuant to the terms of the Creditor Documents, other direct or
indirect subsidiaries of the Company may become parties hereto as additional
Affiliate Guarantors (each an “Additional Affiliate Guarantor”), by executing a
Joinder Agreement (Affiliate Guarantor). Upon delivery of any Joinder Agreement
(Affiliate Guarantor) to each of the Secured Creditors, notice of which is
hereby waived by the Company and the other Affiliate Guarantors, each such
Additional Affiliate Guarantor shall become an Affiliate Guarantor and shall
thereupon be as fully a party hereto as an Affiliate Guarantor as if such
Additional Affiliate Guarantor were an original signatory hereof as an Affiliate
Guarantor. Each of the Company and the Affiliate Guarantors expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Affiliate Guarantors hereunder, nor by any
election of any Secured Creditor not to cause any direct or indirect subsidiary
of the Company to become an Additional Affiliate Guarantor hereunder. This
Agreement shall be fully effective as to any of the Company and the Affiliate
Guarantors that are or become party hereto regardless of whether any other
person becomes or fails to become or ceases to be an Affiliate Guarantor
hereunder.

Section 7.9 Further Assurances, Etc. Each party hereto shall execute and deliver
such other documents and instruments, in form and substance reasonably
satisfactory to the other parties hereto, and shall take such other action, in
each case as any other party hereto reasonably may have requested (at the cost
and expense of the Company which, by countersigning this Agreement, agrees to
pay such costs and expenses), to effectuate and carry out the provisions of this
Agreement, including by recording or filing in such places as the requesting
party may deem desirable, this Agreement or such other documents or instruments.

 

22.



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 No Individual Action. No Secured Creditor may require the Collateral
Agent to take any action hereunder or under the Collateral Documents or with
respect to any of the Collateral except as and to the extent expressly set forth
in this Agreement.

Section 8.2 Successors and Assigns. This Agreement shall be binding on and inure
to the benefit of the Collateral Agent, each of the Secured Creditors and their
respective successors, transferees and permitted assigns; provided, however,
that, except as provided in the next sentence, no Secured Creditor may assign
its rights or obligations hereunder. The rights and obligations of any Credit
Agreement Lender or Note Holder under this Agreement may be assigned, and the
term “Credit Agreement Lender” or “Note Holder” as used in this Agreement shall
include, any assignee, transferee or successor of such Credit Agreement Lender
under the Credit Agreement or any assignee, transferee or successor of such Note
Holder under the Note Agreement, as the case may be, by the execution of a
Joinder Agreement (Secured Creditor) by such assignee, transferee or successor,
and any such assignee, transferee or successor shall thereupon become a party to
this Agreement. Any Secured Creditor may, without the consent of any other
Secured Creditor, sell one or more participations in the Loans or Letters of
Credit, the Series A Notes or Shelf Notes, as the case may be, held by it or
issued pursuant to the terms and conditions of the Credit Agreement or the Note
Agreement, as the case may be; provided, however, that each Secured Creditor
shall remain liable to each other Secured Creditor for the full performance of
its obligations hereunder with the same effect as though no such participation
had been sold and as though any and all amounts, payments or security received
by a participant with whom it dealt in respect of the loan or note participation
were received by such party and shall continue to deal solely and directly with
each other with respect to their respective rights and obligations under this
Agreement. This Agreement is not intended to confer any benefit on, or create
any obligation of the Collateral Agent or any Secured Creditor to, the Company,
any Affiliate Guarantor or any third party.

Section 8.3 Notices. Notices and other communications provided for herein or in
the Collateral Documents shall be in writing and shall be delivered by hand or
overnight courier service, mailed or sent by facsimile to the parties hereto at
the respective addresses or facsimile numbers (as applicable) set forth below
such parties’ names on the signature pages hereto or the Joinder Agreement
(Secured Creditor) or Joinder Agreement (Affiliate Guarantor) pursuant to which
such persons become parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by facsimile (upon receipt by the sender of
successful and complete transmission), or on the date three Business Days after
dispatch by certified or registered mail if mailed, in each case delivered, sent
or mailed (properly addressed) to such party as provided in this Section 8.3 or,
in each case, in accordance with the latest unrevoked direction from such party
given in accordance with this Section 8.3.

 

23.



--------------------------------------------------------------------------------

Section 8.4 Termination. This Agreement and the agency of the Collateral Agent
shall terminate automatically upon the earlier of: (i) the earlier of (A) the
final payment in full of all outstanding Note Obligations and (B) the final
payment in full of the outstanding Credit Agreement Obligations and the
termination of all commitments to lend pursuant to the Credit Agreement;
provided, however, that (a) in the case of a termination of this Agreement due
to circumstances described in clause (B), the Collateral Agent, at the direction
of the Majority Note Holders, shall have released its security interest in the
Collateral and executed necessary UCC termination statements or assigned its
security interest in the Collateral (together with all UCC-1 financing
statements naming it as secured party) to a successor collateral agent and
(b) this Section 8.4, Article IV and Sections 5.6, 5.7 and 8.5 of this Agreement
shall survive, and remain operative and in full force and effect, regardless of
such termination; and (ii) in the event of any dissolution, winding up,
liquidation, reorganization or other insolvency proceeding of the Company or any
Affiliate Guarantor, the completion of all distributions to the Secured
Creditors in respect of the Secured Obligations after the discharge or
satisfaction thereof (and this Agreement shall have no effect with respect to
the enforcement of any obligations so distributed), the satisfaction or
discharge of the obligations under the Collateral Documents and the compliance
with the provisions of this Agreement (including those set forth in Section 4)
with respect to all Deemed Collateral Proceeds, Unsecured Claim Distributions
and other property received by the Secured Creditors in respect of the Secured
Obligations.

Section 8.5 APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

Section 8.6 Amendments and Waivers of Agreement and Collateral Documents. No
amendment or waiver of any provision of this Agreement or any of the Collateral
Documents shall in any event be effective unless the same shall be in writing
and signed by both the Majority Credit Agreement Lenders and the Majority Note
Holders; provided, however, that:

(a) no such amendment or waiver shall adversely affect any of the Collateral
Agent’s rights, immunities or rights to indemnification hereunder or under the
Collateral Documents or expand its duties hereunder or under the Collateral
Documents without the prior written consent of the Collateral Agent;

(b) no such amendment or waiver of Sections 4.1(a), 4.4 or 5.6 which affects the
duties of the Company or the Affiliate Guarantors shall be effective without the
prior written consent of the Company and the Affiliate Guarantors;

(c) no such amendment or waiver shall modify any provision hereof which is
intended to provide for the equal and ratable security of all Secured
Obligations without the prior written consent of all holders of Secured
Obligations affected thereby;

(d) no such amendment or waiver that (i) decreases the portion of the
Disbursement Amount that any Secured Creditor would receive (or which would be
credited to such Secured Creditor’s Sub-account in the Undistributed Proceeds
Account) pursuant to Section 4.1(e), (ii) has the effect of rendering any person
no longer a Secured Creditor under this

 

24.



--------------------------------------------------------------------------------

Agreement or the Collateral Documents, (iii) permits the release of the Company
or any of the Affiliate Guarantors of any of their respective obligations under
this Agreement, shall be effective without the prior written consent of all
Secured Creditors affected thereby; and

(e) no such amendment or waiver shall change the definition of “Majority Secured
Creditors” or this Section or Sections 3.2, 4.3, 7.2 or 7.3 without the prior
written consent of each Secured Creditor.

No waiver of any provision of this Agreement and no consent to any departure by
any party hereto from the provisions hereof shall be effective unless such
waiver or consent shall be set forth in a written instrument executed by the
party against which it is sought to be enforced, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No notice to or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in the same, similar
or other circumstances.

Section 8.7 Waiver of Rights. Neither any failure nor any delay on the part of
any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, and a single or partial exercise thereof shall not
preclude any other or further exercise or the exercise of any other right, power
or privilege.

Section 8.8 Severability. In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision.

Section 8.9 Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument. This Agreement
shall become effective on the date (the “Closing Date”) on which each of the
following conditions precedent shall have been satisfied: (i) this Agreement
shall have been executed and delivered by each Note Holder, each Credit
Agreement Lender, the Collateral Agent, the Company and each Affiliate
Guarantor, (ii) all conditions precedent to the initial closing under the Note
Agreement (other than the effectiveness of this Agreement) shall have been
satisfied or waived and (iii) all conditions precedent to the initial advance
under the Credit Agreement (other than the effectiveness of this Agreement)
shall have been satisfied or waived.

Section 8.10 Section Headings. The Article and Section headings used herein are
for convenience of reference only and are not to have substantive effect or
affect the construction of or be taken into consideration in interpreting this
Agreement.

Section 8.11 Complete Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior representations, negotiations, writings, memoranda and
agreements. To the extent any provision of this Agreement conflicts with any
other Creditor Document, the provisions of this Agreement shall be controlling.

 

25.



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

26.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Collateral Agent, the Credit Agreement Lenders and the
Note Holders have caused this Agreement to be duly executed by their duly
authorized officers, all as of the day and year first above written.

 

UNION BANK OF CALIFORNIA, N.A., as Collateral Agent and a Credit Agreement
Lender By:  

 

Title:  

 

530 B Street, 4th Floor San Diego, CA 92101 Facsimile: 619/230-3766 Attn: Mark
Adelman, Assistant Vice President

 

27.



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as the sole original Series A Note
Holder By:  

 

Title:  

 

c/o Prudential Capital Group Four Embarcadero Center, Suite 2700 San Francisco,
California 94111 Facsimile: (415) 421-6233

 

28.



--------------------------------------------------------------------------------

COUNTERSIGNED BY:

WD-40 COMPANY,

a Delaware corporation

By:  

 

Title:  

 

1061 Cudahy Place San Diego, California Facsimile: 619/275-1095

 

WD-40 MANUFACTURING COMPANY, a California corporation By:  

 

Title:  

 

c/o WD-40 Company, to the address set forth below its signature hereto

 

HPD HOLDINGS CORP., a Delaware corporation By:  

 

Title:  

 

c/o WD-40 Company, to the address set forth below its signature hereto

 

HPD LABORATORIES, INC., a Delaware corporation By:  

 

Title:  

 

c/o WD-40 Company, to the address set forth below its signature hereto

 

29.



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CERTIFICATE REGARDING OBLIGATIONS

Union Bank of California, N.A.

530 B Street, 4th Floor

San Diego, CA 92101

Attention:    Mark Adelman, Assistant Vice President

Reference is made to that certain Intercreditor and Collateral Agency Agreement
(the “Intercreditor Agreement”), dated as of October 18, 2001, by and among the
Series A Note Holders identified therein, the Shelf Note Holders identified
therein, the Credit Agreement Lenders identified therein, WD-40 Company, the
Affiliate Guarantors identified therein and you as Collateral Agent. All
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Intercreditor Agreement.

This Certificate is a Certificate Regarding Obligations under the Intercreditor
Agreement.

The undersigned certifies that it is the holder of the following Note
Obligations, L/C Exposure, or Credit Agreement Obligations:

[describe Note Obligations, L/C Exposure, and/or Credit Agreement Obligations]

The undersigned further certifies that, it is the holder of the following
obligations determined as of                             :

 

1.    Series A Note Obligations consisting of principal, Yield-Maintenance
Amount and interest:    $          2.    Other Series A Note Obligations:    $
         3.    Shelf Note Obligations consisting of principal, Yield-Maintenance
Amount and interest:    $          4.    Other Shelf Note Obligations:    $
         A.    Credit Agreement Obligations consisting of principal, interest
and L/C commissions:    $          B.    Other Credit Agreement Obligations:   
$          C.    L/C Exposure:    $         

[The undersigned undertakes to send to you by facsimile, on the Business Day
prior to the Disbursement Date, a notice setting forth the above amounts for the
undersigned as of the Disbursement Date.]

The amount to be distributed to the undersigned pursuant to the Intercreditor
Agreement should be paid as follows:

[set forth payment instructions]



--------------------------------------------------------------------------------

[The undersigned further certifies to you that it has received Deemed Collateral
Proceeds in the aggregate amount of $         during the period from
[Enforcement Event specified in notice from Collateral Agent] to the date
hereof.]

 

Very truly yours, [SECURED CREDITOR] By  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT II

FORM OF JOINDER AGREEMENT (SECURED CREDITOR)

Reference is made to that certain Intercreditor and Collateral Agency Agreement
(the “Intercreditor Agreement”), dated as of October 18, 2001, by and among the
Series A Note Holders identified therein, the Shelf Note Holders identified
therein, the Credit Agreement Lenders identified therein, WD-40 Company, the
Affiliate Guarantors identified therein and you as Collateral Agent. All
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Intercreditor Agreement. This agreement is a Joinder
Agreement (Secured Creditor) referred to in the Intercreditor Agreement.

The undersigned hereby agrees that it is a party to the Intercreditor Agreement
and is therefore bound by, and subject to, the terms of the Intercreditor
Agreement, and that it is a “Secured Creditor” under, and as defined, therein.

The undersigned certifies that on or about the date hereof it is the holder of
the following obligations of the Company outstanding under the Note Agreement
and the Series A Notes and Shelf Notes or the Credit Agreement, as applicable.

[describe Obligations]

The address for notices to the undersigned pursuant to the Intercreditor
Agreement is as follows:

[set forth address for notices]

 

Very truly yours, [SECURED CREDITOR] By  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF JOINDER AGREEMENT (AFFILIATE GUARANTOR)

Reference is made to that certain Intercreditor and Collateral Agency Agreement
(the “Intercreditor Agreement”), dated as of October 18, 2001, by and among the
Series A Note Holders identified therein, the Shelf Note Holders identified
therein, the Credit Agreement Lenders identified therein, WD-40 Company, the
Affiliate Guarantors identified therein and you as Collateral Agent. All
capitalized terms used but not defined herein have the respective meanings
ascribed thereto in the Intercreditor Agreement. This agreement is a Joinder
Agreement (Affiliate Guarantor) referred to in the Intercreditor Agreement.

The undersigned hereby agrees that it is a party to the Intercreditor Agreement
and is therefore bound by, and subject to, the terms of the Intercreditor
Agreement, and that it is an “Affiliate Guarantor” under, and as defined,
therein.

The address for notices to the undersigned pursuant to the Intercreditor
Agreement is as follows:

[set forth address for notices]

 

Very truly yours, [AFFILIATE GUARANTOR] By  

 

Name:   Title:  

 

1.



--------------------------------------------------------------------------------

EXHIBIT K-1

Gordon & Rees LLP Letterhead

October 18, 2001

The Prudential Insurance Company of America

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, CA 94111

Re: Note Purchase and Private Shelf Agreement dated October 18, 2001

Ladies and Gentlemen:

We have acted as general counsel to WD-40 Company, a Delaware corporation (the
“Company”), in connection with the issue and sale to The Prudential Insurance
Company of America (“Prudential”) today of $75,000,000 aggregate principal
amount of 7.28% senior secured notes of the Company due October 18, 2011 (the
“Series A Notes”). We have also acted as the Company’s special counsel in
connection with (i) the Note Purchase and Private Shelf Agreement, dated as of
October 18, 2001 (the “Note Agreement”), between the Company and you pursuant to
which the Series A Notes are issued, (ii) the Intercreditor and Collateral
Agency Agreement, dated as of October 18, 2001 (the “Intercreditor Agreement”),
by and among the Series A Note Holders referred to therein, the Shelf Note
Holders referred to therein, the Credit Agreement Lenders referred to therein,
Union Bank of California, N.A., as collateral agent for the Series A Note
Holders, the Shelf Note Holders and the Credit Agreement Lenders (the
“Collateral Agent”), the Company and the Affiliate Guarantors (as defined
therein), (iii) the Multiparty Guaranty, dated as of October 18, 2001 (the
“Multiparty Guaranty”), made by the Guarantors in favor of the Beneficiaries (as
defined therein), (iv) the Security Agreement, dated as of October 18, 2001 (the
“Security Agreement”), by and between the Company and the Guarantors, as
grantors, on the one hand, in favor of the Collateral Agent, as grantee, on the
other hand, for the benefit of the Series A Note Holders, the Shelf Note Holders
and the Credit Agreement Lenders, (v) the Trademark Security Agreement, dated as
of October 18, 2001 (the “Trademark Security Agreement”), by and between the
Company and the Guarantors named therein, as grantors, on the one hand, in favor
of the Collateral Agent, as grantee, on the other hand, for the benefit of the
Series A Note Holders, the Shelf Note Holders and the Credit Agreement Lenders,
(vi) the Patent Security Agreement, dated as of October 18, 2001 (the “Patent
Security Agreement”), by and between the Company and the Guarantors named
therein, as grantors, on the one hand, in favor of the Collateral Agent, as
grantee, on the other hand, for the benefit of the Series A Note Holders, the
Shelf Note Holders and the Credit Agreement Lenders, (vii) the Pledge Agreement,
dated as of October 18, 2001 (the “Pledge Agreement”), by and between the
Company and the Guarantors named therein, as pledgors, on the one hand, in favor
of the Collateral Agent, as pledgee, on the other hand, for the benefit of the
Series A Note Holders, the Shelf Note Holders and the Credit Agreement Lenders
and (viii) (A) the UCC-1 financing statement naming the Company as debtor to be
filed with the Secretary of State, Division of Corporations – Uniform Commercial
Code Section, of the State of Delaware, attached hereto as Exhibit A-1 (the
“Company Financing Statement”), (B) the UCC-1 financing statement naming HPD
Holdings Corp, a Delaware corporation, as debtor to be filed with the



--------------------------------------------------------------------------------

The Prudential Insurance Company of America

October 18, 2001

Page 2

 

Secretary of State, Division of Corporations – Uniform Commercial Code Section,
of the State of Delaware, attached hereto as Exhibit A-2 (the “HPD Holdings
Financing Statement”), (C) the UCC-1 financing statement naming HPD
Laboratories, Inc., a Delaware corporation, as debtor to be filed with the
Secretary of State, Division of Corporations – Uniform Commercial Code Section,
of the State of Delaware, attached hereto as Exhibit A-3 (the “HPD Laboratories
Financing Statement”), and (D) the UCC-1 financing statement naming WD-40
Manufacturing Corporation, a California corporation, as debtor to be filed with
the Secretary of State, UCC Division, of the State of California, attached
hereto as Exhibit A-4 (the “WD-40 Manufacturing Financing Statement”, and,
together with the Company Financing Statement, the HPD Holdings Financing
Statement and the HPD Laboratories Financing Statement, the “Financing
Statements”). The Note Agreement, the Series A Notes, the Intercreditor
Agreement, the Multiparty Guaranty, the Security Agreement, the Trademark
Security Agreement, the Patent Security Agreement and the Pledge Agreement are
collectively referred to herein as the “Transaction Documents.”

We have examined originals or copies of such records, documents and instruments
(including, without limitation, the Transaction Documents), made such
investigations of fact and law, obtained such certificates of public officials,
and done such other things as we have deemed necessary for purposes of this
opinion. Further, with your consent, in rendering this opinion we have relied
upon, as to certain factual matters set forth therein, the representations and
warranties of the Company contained in Article 8 of the Note Agreement.

In our investigations and examinations to prepare this opinion, we have assumed
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to authentic original documents of all
documents submitted to us as conformed, certified or photostatic copies, the
lack of any understandings, waivers or amendments which would vary the terms of
the documents which we reviewed, and the accuracy of the factual matters
contained in such documents.

This opinion is rendered to you pursuant to paragraph 3B(4)(v) of the Note
Agreement and with the understanding you are purchasing the Series A Notes in
reliance on the opinions expressed herein. Any capitalized term used herein and
not otherwise defined herein shall have the meaning given to it in the Note
Agreement.

We are of the opinion that:

1. Each of the Company and the Guarantors: (a) is duly organized, validly
existing and in good standing under the laws of the state of its formation;
(b) has the requisite power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged; and (c) is qualified to do business and is in good
standing in each jurisdiction in the United States of America in which the
ownership or leasing of its property or the conduct of its business requires
such qualification or in which it maintains an office and where, to the best of
our knowledge, any statutory fines or penalties or any corporate or similar
disability imposed for the failure to qualify could result in a material adverse
change in the business, condition (financial or otherwise), operations or
prospects of such Person.



--------------------------------------------------------------------------------

The Prudential Insurance Company of America

October 18, 2001

Page 3

 

2. Each of the Company and the Guarantors: (a) has the power and authority to
(i) execute and deliver each of the Transaction Documents to which it is a party
and the Financing Statements in which it is named as debtor, and to perform each
of the Transaction Documents to which it is a party, (ii) issue the Series A
Notes (in the case of the Company) and obtain the credit evidenced by the Series
A Notes and (iii) perform its other obligations under the Transaction Documents
to which it is a party on the terms and conditions set forth therein; and
(b) has taken all necessary action to duly authorize the execution and delivery
of each of the Transaction Documents to which it is a party and the Financing
Statements in which it is named as debtor, and the performance of each of the
Transaction Documents to which it is a party.

3. A duly authorized officer (or other Person vested with management authority)
of each of the Company and any Guarantor has duly executed and delivered each of
the Transaction Documents to which the Company or such Guarantor is a party and
the Financing Statements in which the Company or such Guarantor is named as
debtor.

4. No authorization, consent or approval of, or registration, declaration or
other filing with, any governmental authority of the United States of America or
the State of California is required on the part of the Company or any Guarantor
for the execution and delivery of the Transaction Documents to which such Person
is a party and the Financing Statements naming such Person as debtor, and the
performance by the Company and the Guarantors of their respective agreements
under the Transaction Documents to which they are a party.

5. The Company’s and each Guarantor’s execution and delivery of the Transaction
Documents to which it is a party and the Financing Statements naming it as
debtor, and the performance by the Company and each Guarantor of the Transaction
Documents to which it is a party and the use of the proceeds of the Series A
Notes in the manner set forth in the Transaction Documents do not (a) violate or
contravene any provision of any law, statute, rule or regulation of the United
States of America or the State of California, in each case applicable to such
Person, (b) to the best of our knowledge, violate or contravene any order, writ,
judgment, decree, determination or award of any governmental authority as
presently in effect applicable to the Company or any Guarantor, (c) conflict
with or result in a breach of or constitute a default under the articles of
incorporation or by-laws (or similar constitutive documents) of the Company or
any Guarantor, (d) violate or result in a breach of or constitute any default
under any contract material to the operations of the Company and its
Subsidiaries to which the Company or any Subsidiary is a party or by which any
of them or their respective property is bound (including, without limitation,
any contract listed on Schedule 8G to the Note Agreement), and (e) do not result
in or require the creation or imposition of any Lien on any of the property or
revenues of the Company or any of the Guarantors pursuant to any provision of
any such material contract, or any such law, rule, or regulation.

6. Each of the Transaction Documents constitutes a valid and binding agreement
and obligation of the Company and each of the Guarantors that is party thereto,
enforceable against such Person in accordance with its terms, except as
enforceability against such party may be subject to or limited by (a) the effect
of bankruptcy, insolvency, reorganization, moratorium and other similar laws
(including, without limitation, laws relating to fraudulent conveyances,
preferences and equitable subordination) and other legal or equitable principles
relating to,



--------------------------------------------------------------------------------

The Prudential Insurance Company of America

October 18, 2001

Page 4

 

limiting or affecting the enforcement of creditors’ rights generally; (b) the
discretion of any court of competent jurisdiction in awarding equitable remedies
including, but not limited to, specific performance or injunction relief; and
(c) the prospect that a court might not permit the exercise of any right or
remedy provided in any of the Transaction Documents if, under the circumstances
then existing, such exercise is deemed to be inconsistent with a covenant of
good faith and fair dealing that may be implied under applicable law to exist in
the relevant agreement or agreements or if the party seeking to exercise such
right or remedy fails to act in a commercially reasonable manner.

7. The security interest created in the Security Agreement, the Trademark
Security Agreement, the Patent Security Agreement and the Pledge Agreement, in
each case in favor of the Collateral Agent, for the benefit of the Series A Note
Holders, the Shelf Note Holders and the Credit Agreement Lenders, has attached
to the Collateral (as defined in the Note Agreement) and constitutes or (with
respect to after-acquired personal property Collateral, when such is acquired)
will constitute a legal and valid security interest under the California Uniform
Commercial Code. Upon the due filing of the Financing Statements in each of the
jurisdictions required by the Collateral Agent, the security interest of the
Collateral Agent in such Collateral will be perfected to the extent that a
security interest in such Collateral can be perfected by the filing of a UCC-1
financing statement in such jurisdictions.

8. To the best of our knowledge, there is no judgment, decree, writ or
injunction of any court, arbitrator or other governmental authority outstanding
against the Company or any Subsidiary, nor is there any claim, action, suit,
litigation, investigation or proceeding, including, without limitation,
condemnation or similar proceedings, pending or threatened against any of them
before any court, arbitrator, administrative agency or other governmental
authority. To the best of our knowledge, neither the Company nor any Subsidiary
is in violation or breach of or in default with respect to any judgment, decree,
writ, injunction, award or order of any court or arbitrator, and neither the
Company nor any Subsidiary is in default under any applicable law, rule, order,
regulation or demand of any governmental authority, a default under which may
result in a material adverse change in the business, condition (financial or
otherwise), operations or prospects of the Company.

9. It is not necessary in connection with the offer, sale and delivery of the
Series A Notes to Prudential in the manner contemplated by the Note Agreement to
register the Series A Notes under the Securities Act of 1933, as amended, or to
qualify an indenture in respect of the Series A Notes under the Trust Indenture
Act of 1939, as amended.

10. Neither the Company nor any Guarantor is an “investment company,” or a
company “controlled by” an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended, or a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

11. The extension, arranging and obtaining of the credit represented by the
Series A Notes do not violate Regulations T, U or X of the Board of Governors of
the Federal Reserve System.



--------------------------------------------------------------------------------

The Prudential Insurance Company of America

October 18, 2001

Page 5

 

12. Courts of the State of California or a United States court sitting in the
State of California will give effect to the parties’ designation of the laws of
the State of New York to govern the Note Agreement, the Series A Notes, the
Intercreditor Agreement and the Multiparty Guaranty.

In rendering this opinion, to the extent that the obligations of the Company and
the Guarantors under the Transaction Documents may be dependent upon such
matters, we have assumed that (a) the Collateral Agent, the Series A Note
Holders, the Shelf Note Holders and the Credit Agreement Lenders have, or will
have upon their joinder, duly and validly authorized, executed and delivered
such documents to be executed by them and that the Transaction Documents are, or
will be, legal, valid and binding obligations of such parties, enforceable
against each of them in accordance with their respective terms, (b) the
Collateral Agent, the Series A Note Holders, the Shelf Note Holders and the
Credit Agreement Lenders are, or will be upon their joinder, duly qualified and
validly existing under the laws of their respective jurisdictions of
organization and have, or will have, obtained and kept in force at all relevant
times, all licenses, permits and qualifications (if any) necessary to transact
their respective businesses, and obtain and enforce contractual rights, in the
each jurisdiction where it is relevant, and (c) each of the Series A Note
Holders, the Shelf Note Holders and the Credit Agreement Lenders has, or will
have upon their joinder, the power and authority to purchase the Notes and make
the Loans, as applicable.

This opinion is intended solely for your benefit and the benefit of any
Transferee and is not to be made available to or relied upon by any other
Person, firm, or entity without our prior written consent; provided, however,
that this opinion may be made available to Persons with regulatory authority
over you, including, without limitation, the National Association of Insurance
Commissioners.

 

Very truly yours, GORDON & REES, LLP Richard T. Clampitt

 

cc: Mr. Garry O. Ridge



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF OPINION OF

COMPANY’S COUNSEL (SHELF NOTES)

[Date of Closing]

The Prudential Insurance Company of America

[Prudential Affiliate]

c/o Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco, CA 94111

Ladies and Gentlemen:

We have acted as special counsel to WD-40 Company, a Delaware corporation (the
“Company”), in connection with the issue and sale to [The Prudential Insurance
Company of America] [Prudential Affiliate] (“Prudential”) today of its Series
[    ] senior secured notes of the Company due [                    ] in the
aggregate principal amount of $[        ] (the “Notes”). We have also acted as
the Company’s special counsel in connection with (i) the Note Purchase and
Private Shelf Agreement, dated as of October [12], 2001 (the “Note Agreement”),
between the Company and you pursuant to which the Notes are issued, (ii) the
Intercreditor and Collateral Agency Agreement, dated as of October [12], 2001
(the “Intercreditor Agreement”), by and among the Series A Note Holders named
therein, the Shelf Note Holders named therein, the Credit Agreement Lenders
named therein, Union Bank of California, N.A., as collateral agent for the
Series A Note Holders, the Shelf Note Holders and the Credit Agreement Lenders
(the “Collateral Agent”), the Company and the Affiliate Guarantors (as defined
therein), (iii) the Multiparty Guaranty, dated as of October [12], 2001 (the
“Multiparty Guaranty”), made by the Guarantors in favor of the Beneficiaries (as
defined therein), (iv) the [Security Agreement], dated as of October [12], 2001
(the “Security Agreement”), by and between the Company and the Guarantors, as
grantors, on the one hand, in favor of the Collateral Agent, as grantee, on the
other hand, for the benefit of the Series A Note Holders, the Shelf Note Holders
and the Credit Agreement Lenders, (v) the [Trademark Security Agreement], dated
as of October [12], 2001 (the “Trademark Security Agreement”), by and between
the Company and the Guarantors named therein, as grantors, on the one hand, in
favor of the Collateral Agent, as grantee, on the other hand, for the benefit of
the Series A Note Holders, the Shelf Note Holders and the Credit Agreement
Lenders, (vi) the [Patent Security Agreement], dated as of October [12], 2001
(the “Patent Security Agreement”), by and between the Company and the Guarantors
named therein, as grantors, on the one hand, in favor of the Collateral Agent,
as grantee, on the other hand, for the benefit of the Series A Note Holders, the
Shelf Note Holders and the Credit Agreement Lenders, (vii) the [Pledge
Agreement], dated as of October [12], 2001 (the “Pledge Agreement”), by and
between the Company and the Guarantors named therein, as pledgors, on the one
hand, in favor of the Collateral Agent, as pledgee, on the other hand, for the
benefit of the Series A Note Holders, the Shelf Note Holders and the Credit
Agreement Lenders and (viii) (A) the UCC-1 financing statement naming the
Company as debtor that was filed on October [    ], 2001 with the Secretary of
State, Division of Corporations – Uniform Commercial Code Section, of the State
of Delaware, attached hereto as Exhibit A-1 (the “Company Financing

 

1.



--------------------------------------------------------------------------------

Statement”), (B) the UCC-1 financing statement naming HPD Holdings Corp, a
Delaware corporation, as debtor that was filed on October [    ], 2001 with the
Secretary of State, Division of Corporations – Uniform Commercial Code Section,
of the State of Delaware, attached hereto as Exhibit A-2 (the “HPD Holdings
Financing Statement”), (C) the UCC-1 financing statement naming HPD
Laboratories, Inc., a Delaware corporation, as debtor that was filed on October
[    ], 2001 with the Secretary of State, Division of Corporations – Uniform
Commercial Code Section, of the State of Delaware, attached hereto as Exhibit
A-3 (the “HPD Laboratories Financing Statement”), (D) the UCC-1 financing
statement naming HPD Properties, L.L.C., a Delaware limited liability company,
as debtor that was filed on October [    ], 2001 with the Secretary of State,
Division of Corporations – Uniform Commercial Code Section, of the State of
Delaware, attached hereto as Exhibit A-4 (the “HPD Properties Financing
Statement”), and (E) the UCC-1 financing statement naming WD-40 Manufacturing
Corporation, a California corporation, as debtor that was filed on October
[    ], 2001 with the Secretary of State, UCC Division, of the State of
California, attached hereto as Exhibit A-5 (the “WD-40 Manufacturing Financing
Statement”, and, together with the Company Financing Statement, the HPD Holdings
Financing Statement, the HPD Laboratories Financing Statement, the HPD
Properties Financing Statement and the WD-40 Manufacturing Financing Statement,
the “Financing Statements”). The Note Agreement, the Notes, the Intercreditor
Agreement, the Multiparty Guaranty, the Security Agreement, the Trademark
Security Agreement, the Patent Security Agreement and the Pledge Agreement are
collectively referred to herein as the “Transaction Documents.”

This opinion is rendered to you pursuant to paragraph 3B(4)(v) of the Note
Agreement and with the understanding you are purchasing the Notes in reliance on
the opinions expressed herein. Any capitalized term used herein and not
otherwise defined herein shall have the meaning given to it in the Note
Agreement.

We are of the opinion that:

1. Each of the Company and the Guarantors: (a) is duly organized, validly
existing and in good standing under the laws of the state of its formation;
(b) has the requisite power and authority to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged; and (c) is qualified to do business and is in good
standing in each jurisdiction in the United States of America in which the
ownership or leasing of its property or the conduct of its business requires
such qualification or in which it maintains an office and where any statutory
fines or penalties or any corporate or similar disability imposed for the
failure to qualify could result in a material adverse change in the business,
condition (financial or otherwise), operations or prospects of such Person.

2. Each of the Company and the Guarantors: (a) has the power and authority to
(i) execute and deliver each of the Transaction Documents to which it is a party
and the Financing Statements in which it is named as debtor, and to perform each
of the Transaction Documents to which it is a party, (ii) issue the Notes (in
the case of the Company) and obtain the credit evidenced by the Notes and
(iii) perform its other obligations under the Transaction Documents to which it
is a party on the terms and conditions set forth therein; and (b) has taken all
necessary action to duly authorize the execution and delivery of each of the
Transaction Documents to which it is a party and the Financing Statements in
which it is named as debtor, and the performance of each of the Transaction
Documents to which it is a party,

 

2.



--------------------------------------------------------------------------------

3. A duly authorized officer (or other Person vested with management authority)
of each of the Company and any Guarantor has duly executed and delivered each of
the Transaction Documents to which the Company or such Guarantor is a party and
the Financing Statements in which the Company or such Guarantor is named as
debtor.

4. No authorization, consent or approval of, or registration, declaration or
other filing with, any governmental authority of the United States of America or
the State of California is required on the part of the Company or any Guarantor
for the execution and delivery of the Transaction Documents to which such Person
is a party and the Financing Statements naming such Person as debtor, and the
performance by the Company and the Guarantors of their respective agreements
under the Transaction Documents to which they are a party.

5. The Company’s and each Guarantor’s execution and delivery of the Transaction
Documents to which it is a party and the Financing Statements naming it as
debtor, and the performance by the Company and each Guarantor of the Transaction
Documents to which it is a party and the use of the proceeds of the Notes in the
manner set forth in the Transaction Documents do not (a) violate or contravene
any provision of any law, statute, rule or regulation of the United States of
America or the State of California, in each case applicable to such Person,
(b) to the best of our knowledge, violate or contravene any order, writ,
judgment, decree, determination or award of any governmental authority as
presently in effect applicable to the Company or any Guarantor, (c) conflict
with or result in a breach of or constitute a default under the articles of
incorporation or by-laws (or similar constitutive documents) of the Company or
any Guarantor, (d) violate or result in a breach of or constitute any default
under any contract material to the operations of the Company and its
Subsidiaries to which the Company or any Subsidiary is a party or by which any
of them or their respective property is bound, a list of which contracts is set
forth on Exhibit B hereto (the “Material Contracts”) and (e) do not result in or
require the creation or imposition of any Lien on any of the property or
revenues of the Company or any of the Guarantors pursuant to any provision of
any Material Contract, or any such law, rule, or regulation.

6. Each of the Transaction Documents constitutes a valid and binding agreement
and obligation of the Company and each of the Guarantors that is party thereto,
enforceable against such Person in accordance with its terms, except as
enforceability against such party may be subject to or limited by [insert
limitations, subject to Prudential’s and Prudential’s counsel’s review and
approval].

7. The security interest created in the Security Agreement, the Trademark
Security Agreement, the Patent Security Agreement and the Pledge Agreement, in
each case in favor of the Collateral Agent, for the benefit of the Series A Note
Holders, the Shelf Note Holders and the Credit Agreement Lenders, has attached
to the Collateral (as defined therein) and constitutes or (with respect to
after-acquired personal property Collateral, when such is acquired) will
constitute a legal and valid security interest under the UCC (as defined in the
Security Agreement). Each of the Financing Statements has been duly filed in
each of the jurisdictions [listed in the Security Agreement], and the security
interest of the Collateral Agent in such Collateral is perfected to the extent
that a security interest in such Collateral can be perfected by the filing of a
UCC-1 financing statement in the jurisdictions [listed in the Security
Agreement].

 

3.



--------------------------------------------------------------------------------

8. To the best of our knowledge, there is no judgment, decree, writ or
injunction of any court, arbitrator or other governmental authority outstanding
against the Company or any Subsidiary, nor is there any claim, action, suit,
litigation, investigation or proceeding, including, without limitation,
condemnation or similar proceedings, pending or threatened against any of them
before any court, arbitrator, administrative agency or other governmental
authority, except as disclosed in Exhibit B hereto. To the best of our
knowledge, neither the Company nor any Subsidiary is in violation or breach of
or in default with respect to any judgment, decree, writ, injunction, award or
order of any court or arbitrator, and neither the Company nor any Subsidiary is
in default under any applicable law, rule, order, regulation or demand of any
governmental authority, a default under which may result in a material adverse
change in the business, condition (financial or otherwise), operations or
prospects of the Company.

9. It is not necessary in connection with the offer, sale and delivery of the
Notes to Prudential in the manner contemplated by the Note Agreement to register
the Notes under the Securities Act of 1933, as amended, or to qualify an
indenture in respect of the Notes under the Trust Indenture Act of 1939, as
amended.

10. Neither the Company nor any Guarantor is an “investment company,” or a
company “controlled by” an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended, or a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

11. The extension, arranging and obtaining of the credit represented by the
Notes do not violate Regulations T, U or X of the Board of Governors of the
Federal Reserve System.

12. Courts of the State of California or a United States court sitting in the
State of California will give effect to the parties’ designation of the laws of
the State of New York to govern the Note Agreement, the Notes, the Intercreditor
Agreement and the Multiparty Guaranty.

This opinion is intended solely for your benefit and the benefit of any
Transferee and is not to be made available to or relied upon by any other
Person, firm, or entity without our prior written consent; provided, however,
that this opinion may be made available to Persons with regulatory authority
over you, including, without limitation, the National Association of Insurance
Commissioners.

 

Very truly yours,

 

 

4.